 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 1 of 110

Exhibit A

Riverside Asset Purchase Agreement

DOCS_DE:234522.2 13044/001
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 2 of 110

ASSET PURCHASE AGREEMENT
- @IVERSIDE)
BY AND BETWEEN
CARBONLITE INDUSTRIES, LLC
| AND

TSG SHELF I ACQUISITION, LLC

Dated as of May 21, 2021
 

SCHEDULES

10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.

24.

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 3 of 110

Section 2.1(a): Purchased Equipment

Section 2.1(c): Acquired Contracts

Section 2.1(c)-1: Excluded Vendor Contracts

Section 2.1(e): Acquired Real Property Leases

Section 2.1(f): Acquired Personal Property Leases

Section 2.1(g): Permits and Licenses

Section 2.1(i): Open Customer Orders

Section 2.1(j): Open Supplier Orders

Section 2.1(1): Acquired Intellectual Property Rights

Section 2.1(m): Acquired L/Cs

Section 2.2(h): Additional Excluded Assets

Section 3.3: Consents and Approvals; Governmental Authority
Section 3.4: Compliance with Laws

Section 3.5: Litigation

Section 3.6(a): Financial Statements

Section 3.6(b): Material Liabilities

Section 3.6(c): Accounts Receivable Over 30 Days and 120 Days Outstanding
Section 3.6(e): L/C Draws

Section 3.6(f): DIP Budgeted Capital Expenditures

Section 3.6(g): Prepaid Assets, Cure Costs, and Tax Prorations
Section 3.6(h): Capital Lease Obligations

Section 3.7(a): Real Property Leases

Section 3.7(b): Contracts Related to Material Repairs, Work or Improvements

Section 3.8(a): Material Contracts

i
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.
Al.

42.

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 4 of 110

Section 3.8(b): Defaults Under Material Contracts
Section 3.9(a): Employee Information

Section 3.9(d): Severance Obligations

Section 3.10(a): Benefit Plans

Section 3.11: Permits and Licenses Compliance
Section 3.12(a): Owned Intellectual Property
Section 3.12(c): Intellectual Property Matters
Section 3.12(f): Computer Systems

Section 3.13(c): Environmental Liabilities

Section 3.14: Wayward Assets

Section 3.15: Description of Tax Liabilities
Section 3.16(a)(i): Key Business Relationships
Section 3.16(a)(ii): Disclosures Relative to Key Business Relationships
Section 3.16(b): Discounts and Allowances
Section 3.17: Insurance Policies

Section 3.18: Brokers

Section 3.20: Intercompany Agreements

Section 5.5(a): Subject and Selected Employees

il
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 5of 110

EXHIBITS:

Exhibit A — Form of Note Purchase Agreement

Exhibit B-1 — Equity Consideration Term Sheet and Form of Amended and Restated Limited
Liability Company Agreement of TSG Shelf II Investments, LLC

Exhibit B-2 — Form of Subscription Agreement

Exhibit 1.1 —- Form of Sale Order

Exhibit 1.3 — Certain Non-Transferred Employees

Exhibit 2.6(a) — Form of Escrow Agreement

Exhibit 2.6(c) — Applicable Methodology

Exhibit 2.7(b)(Gi) — Form of Bill of Sale, Assignment and Assumption

Exhibit 2.7(b)Gii) — Form of IP Assignment

Exhibit 2.7(b)(vi) — Form of Real Property Assignment and Assumption Agreement

iil
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 6 of 110

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 21,
2021, by and between TSG Shelf II Acquisition, LLC, a Delaware limited liability company (the
“Purchaser”), and CarbonLite Industries, LLC, a Delaware limited liability company (“Seller’’),
the Seller being a chapter 11 debtor and debtor in possession in Case No. 21-10527(JTD) Gointly
administered) (the “Bankruptcy Case”) pending in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). CarbonLite Holdings LLC, a Delaware limited
liability company (“Holdings”), hereby joins in this Agreement for the sole and exclusive
purposes of (a) agreeing to transfer to Purchaser at the Closing, all of Holdings’ right, title and
interest in and to any Acquired Intellectual Property Rights (as defined herein) and any Wayward
Assets (as defined herein) described in Section 3.14 of the Disclosure Schedule pursuant to an
assignment document in the same form and content, in all material respects, as the IP
Assignment (the “Holdings Assignment”) and (b) Section 5.15 of this Agreement. Certain
capitalized terms used herein are defined in ARTICLE I.

WHEREAS, Holdings is the indirect owner of all the membership interests in Seller;

WHEREAS, Seller is engaged in the conduct of the Business (as defined below) at the
Riverside Facility (as defined below); and

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, pursuant to, among other provisions thereof, Section 363 of Chapter 11 of Title 11 of
the United States Code (the “Bankruptcy Code”), the Purchased Assets (as defined below), for
the consideration and upon the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for. the
purposes of this Agreement:

oe

A&R LLC Agreement” has the meaning given to it in the definition of Equity
Subscription Documents.

“Accounts Receivable” means accounts and notes receivable (whether current or non-
current) and all causes of action specifically pertaining to the collection of the foregoing, in each
case to the extent arising out of the operation of the Business. For the avoidance of all doubt, in
no event shall “Accounts Receivable” include (a) rights or claims to proceeds under Insurance
Policies held by Seller or (b) accounts and notes receivable from related parties of Seller.
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 7 of 110

“Accrued Expenses” is defined in the definition of “Net Working Capital” below.
“Acquired Contracts” shall have the meaning set forth in Section 2.1(c).

“Acquired Intellectual Property Rights” shall have the meaning set forth in Section 2.1(1).
“Acquired Inventories” shall have the meaning set forth in Section 2.1(d).

“Acquired L/Cs” is defined in Section 2.1(m) hereof.

“Acquired Personal Property Leases” shall have the meaning set forth in Section 2.1(f).
“Acquired Real Property Leases” shall have the meaning set forth in Section 2.1(e).

“Acquired Receivables” is defined in Section 2.1 (Kk) hereof.

“Adjustment Fund” means the Adjustment Fund Amount, together with any earnings
thereon, less any losses or disbursements therefrom.

“Adjustment Fund Amount” means $1,000,000, which, notwithstanding anything to the
contrary in this Agreement, shall be set aside in escrow at the Closing solely and exclusively for
the purpose of facilitating payment of any Deficiency Amount (as defined below) to which
Purchaser may be entitled in accordance with Section 2.6(g) hereof.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is under common control with, or is controlled by, such specified
Person. For purposes of this definition, “control” (and any similar term) means the power of one
or more Persons to direct, or cause the direction of, the affairs of another Person by reason of
ownership of voting stock or by Contract or otherwise.

“Agreement” shall mean this Agreement, including the Disclosure Schedule and all other
exhibits and schedules hereto, as it and they may be amended from time to time.

“Alternative Transaction” means any transaction or series of transactions (whether
pursuant to section 363 or 1129 of the Bankruptcy Code or pursuant to any applicable non-
bankruptcy law) involving the direct or indirect sale, transfer, or other disposition of all, or a
material portion of, the Purchased Assets to a purchaser or purchasers other than Purchaser or
effecting any other transaction the consummation of which would be substantially inconsistent
with the transactions contemplated by this Agreement.

6s

pplicable_ Laws” shall mean all laws, statutes, orders, rules, and regulations of
Governmental Authorities, and judgments, decisions or orders entered by any Governmental
Authority applicable to Seller or the Business.

“Applicable Methodology” shall have the meaning set forth in Section 2.6(c).

“Assumed Accounts Payable” is defined in the definition of “Net Working Capital”
below.

 
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 8 of 110

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.
“Auction” shall have the meaning set forth in the Bid Procedures Order.

“Avoidance Action” shall mean, except for any Excluded Avoidance Actions, any
avoidance claims, rights, recoveries, subordinations or causes of action or remedies under
Chapter 5 of the Bankruptcy Code, including any proceeds thereof, and any analogous state law
claims, in each case, of Seller and its estate, that relate to the Purchased Assets or the Business.

“Back-Up Bidder” shall have the meaning set forth in the Bid Procedures Order.

“Bankruptcy Case” has the meaning ascribed to such term in the preamble.

ce

Bankruptcy Code” has the meaning ascribed to such term in the recitals of this
Agreement.

ee

Bankruptcy Court” has the meaning ascribed to such term in the preamble.

“Benefit Plans” shall mean (i) any “employee welfare benefit plan” or “employee pension
benefit plan” (as those terms are respectively defined in Sections 3(1) and 3(2) of ERISA), other
than a Multiemployer Plan; and (ii) any retirement or deferred compensation plan, incentive
compensation, employment, change-in-control, collective bargaining, retention, compensation,
employee loan, consulting, severance, stock, share appreciation right, unemployment
compensation, vacation pay, severance pay, bonus arrangement, health benefit, profit-sharing,
death or disability plan, agreement, commitment, program, policy, practice or arrangement or
any other welfare or fringe benefit arrangements in each case in which any Employees
participate or with respect to which Seller has or may have any liability.

“Bidding Procedures” shall mean and refer to the process and procedures established in
the Bid Procedures Order with respect to the conduct of the transactions contemplated herein and
Seller’s disposition of the Purchased Assets.

“Bid Procedures Order” shall mean and refer to that certain order (a) Approving Bid
Procedures For The Sale Of Certain Assets, (b) Approving Procedures For The Assumption And
Assignment Of Executory Contracts Or Unexpired Leases In Connection With The Sale, (c)
Approving Certain Bidder Incentives In Connection With The Debtors’ Entry Into Any Potential
Stalking Horse Agreement, (d) Scheduling A Sale Hearing, and (e) Granting Certain Related
Relief, issued by the Bankruptcy Court and entered in the Bankruptcy Case on April 9, 2021
Docket No. 266.

“Bill of Sale, Assignment and Assumption” shall have the meaning set forth in Section

2.7(b)(i).

“Business” shall mean the business of processing post-consumer and post-industrial
recycled polyethylene terephthalate (“rPET”) plastic products, as conducted by Seller at the
Riverside Facility in the Ordinary Course of Business during the Look-Back Period.
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 9 of 110

‘Business Day” shall mean any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California or State of Texas are authorized or required by law
or other action of a Governmental Authority to close.

“Capital Lease Obligations” shall have the meaning set forth in Section 3.6(h).

“Cash and Cash Equivalents” means, collectively, all of Seller’s cash (including petty
cash and checks received prior to the close of business on the Closing Date), checking account
balances, marketable securities, certificates of deposits, time deposits, bankers’ acceptances,
commercial paper, government securities and other cash equivalents, net of uncleared checks
issued by Seller that are not yet reflected in the applicable bank account of Seller.

“Cash Consideration” has the meaning given to it in the definition of Purchase Price.

“Claim” shall mean any action, cause of action, suit, debt, lien, liability, claim,
counterclaim, cross-claim, demand, damage, loss, attorneys’ or consultants’ fees, costs or
3
expenses, of any nature whatsoever, in law or in equity.

“Closing” shall mean the consummation of the transaction contemplated herein.

“Closing Cash Consideration” shall have the meaning set forth in Section 2.6(d).

 

“Closing Date” shall have the meaning set forth in Section 2.7(a).

“COBRA” shall mean and refer to the applicable requirements of Part 6 of Subtitle B of
Title I of ERISA and Section 4980B of the Code (and predecessors thereof).

“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Computer Systems” shall have the meaning set forth in Section 3.12(f).

“Confidentiality Agreement” means and refers to that certain Confidentiality Agreement
dated January 13, 2021, by Purchaser in favor of Seller.

“Consent” shall mean any approval, consent, ratification, waiver or other authorization.

 

“Contamination” or “Contaminated” shall mean the presence of Hazardous Material in,
on or under the soil, groundwater, surface water or other environmental media to an extent that
any Response Action is legally required by any Governmental Authority under any
Environmental Law with respect to such presence of Hazardous Material.

“Contract” means any contract, agreement, grant, sub-grant, arrangement, understanding,
commitment, ground lease, lease, sublease, license, mortgage, bond, note or other instrument
(including any instrument evidencing indebtedness), or other legally binding obligation, and all
amendments thereof (whether written or oral and whether express or implied).

“Cure Costs” means the monetary amounts that must be paid under Sections 365(b)(1)(A)
and (B) of the Bankruptcy Code in connection with the assumption and/or assignment of any

4
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 10 of 110

Acquired Contract, Acquired Real Property Lease, Acquired Personal Property Lease, or Permits
and Licenses, as agreed upon by Seller and Purchaser or determined by the Bankruptcy Court
pursuant to the Bid Procedures Order.

“Dallas Facility” shall have the meaning set forth in Section 5.11.

“Data Room” shall mean that certain virtual data room entitled Project Celtic established
by Seller and certain of its Affiliates on Datasite Diligence.

“Deficiency Amount” shall have the meaning set forth in Section 2.6(g).

“Deposit” means a cash amount equal to $4,250,000 (together with all interest from time
to time earned thereon).

“Designated Contacts” shall have the meaning set forth in Section 5.1 (a).
“DIP Budgeted Capital Expenditures” shall have the meaning set forth in Section 3.6(f).

“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller to
Purchaser on the date of this Agreement, as amended, modified or supplemented in accordance
with this Agreement.

“Dispute Notice” shall have the meaning set forth in Section 2.6(e).

“Employees” shall mean all full-time and part-time employees employed by Seller at the
Riverside Facility.

“Environmental Claim” shall mean any Claim by any Person alleging liability (including
liability for Response Action, investigatory costs, governmental response costs, remediation or
clean-up costs, natural resources damages, property damages, personal injuries, attorneys’ fees,
fines or penalties) arising out of, based on, resulting from or relating to (a) the presence, Release
or threatened Release of, or exposure to any Hazardous Materials; (b) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law; or (c) any other matters
for which liability is imposed under Environmental Laws.

“Environmental Law” shall mean any federal, state or local statute, order, regulation or
ordinance relating to (a) the protection of the natural environment, including natural resources,
(b) the protection of human health and safety as it pertains to exposure to Hazardous Materials,
(c) the manufacture, registration, distribution, formulation, packaging or labeling of Hazardous
Materials or products containing Hazardous Materials, or (d) the handling, use, presence,
generation, treatment, storage, disposal, Release or threatened Release of or exposure to any
Hazardous Materials.

“Environmental Liabilities” means any indebtedness, liability, Claim, loss, damage, fine,
penalty, cost, expense, deficiency or responsibility, whether known or unknown, arising under,
based on or relating to any Environmental Law, whether based on negligence, strict liability or
otherwise, including liability or responsibility for the costs of enforcement proceedings,
investigations, Response Action, governmental response, removal, remediation, cleanup,

5
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 11 of 110

restoration, abatement, monitoring, personal injury, property damage, medical monitoring,
penalties, contribution, indemnification, injunctive relief, natural resource damages, court costs
and reasonable attorneys’ fees.

“Environmental Permit” means any Permits and Licenses required or issued by any
Governmental Authority under or in connection with any Environmental Law, including any and
all orders, consent orders or binding agreements issued by or entered into with a Governmental
Authority under any applicable Environmental Law.

“Equity Consideration” shall have the meaning set forth in the definition of Purchase
Price.

“Equity Subscription Documents” shall mean the (a) Equity Consideration Term Sheet
and Amended and Restated Limited Liability Company Agreement of TSG Shelf II Investments,
LLC, substantially in the form attached hereto as Exhibit B-1 (the “A&R LLC Agreement”), and
(b) Subscription Agreement, substantially in the form attached hereto as Exhibit B-2 (the

“Subscription Agreement’).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

oe

Escrow Agreement” shall mean the Escrow Agreement, substantially in the form
attached hereto as Exhibit 2.6(a), to be entered into among Purchaser, Seller and Escrow Holder
concurrently with the execution of this Agreement by all parties hereto.

“Escrow Holder” is defined in Section 2.6(a)(i) hereof.

“Estimated Cash Consideration” shall have the meaning set forth in Section 2.6(c).
“Excess Amount” shall have the meaning set forth in Section 2.6(g).

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Avoidance Action” shall mean any avoidance claims, rights, recoveries,
subordinations or causes of action or remedies under Chapter 5 of the Bankruptcy Code,
including any proceeds thereof, and any analogous state law claims, and any commercial tort or
preference claims, including any proceeds thereof, in each case, (i) between or among Seller or
any of its affiliated debtors in the Bankruptcy Case, or (11) against any current or former officer,
director, employee, advisor or consultant of Seller or any of its affiliated debtors in the
Bankruptcy Case that is not a Transferred Employee (provided that, for purposes of this
definition, Transferred Employees shall not include any person set forth on Exhibit 1.3).

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.
“Expenses” shall have the meaning set forth in Section 8.2.

“Facility” shall mean the Riverside Facility.

6
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 12 of 110

“Final Cash Consideration” shall have the meaning set forth in Section 2.6(g).

 

“Financial Statements” shall have the meaning set forth in Section 3.6(a).

“GAAP” shall mean U.S. generally accepted accounting principles, as in effect from time
to time, consistently applied.

“Good Faith Objection” shall have the meaning set forth in Section 6.4.
“Good Funds” is defined in Section 2.6(a)(i) hereof.

“Governmental Authority” shall mean any U.S., state, local or foreign governmental,
regulatory or administrative body, agency or authority, any court or judicial authority or
arbitration tribunal, whether national, Federal, state or local or otherwise, or any Person lawfully
empowered by any of the foregoing to enforce or seek compliance with any applicable law,
statute, regulation, order or decree.

“Hazardous Material” shall mean any chemicals, materials, or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“hazardous constituents,” “restricted hazardous materials,” “extremely hazardous substances,”
“toxic substances,” “contaminants,” “pollutants,” “toxic pollutants,” under any Environmental
Law or for which liability or standards of conduct may be imposed pursuant to Environmental
Law, including petroleum and petroleum products, by-products, derivatives or wastes,
radioactive materials, asbestos or asbestos-containing materials or products, per- and
polyfluoroalkyl substances, polychlorinated biphenyls (PCBs) or materials containing same, lead
or lead-based paints or materials, radon, fungus, mold in quantities or concentrations that may
adversely affect human health or materially affect the value or utility of the building(s) in which
it is present, or other substances that may have an adverse effect on human health or the
environment. ,

29 66.

29 6¢.

“Holdings” has the meaning ascribed to such term in the preamble of this Agreement.

ce

Holdings Assignment” shall have the meaning set forth in the preamble to this
Agreement.

“Income Tax” means any United States or foreign, federal, state, provincial, municipal or
county Tax that, in whole or in part, is based on, measured by or calculated by reference to net
income, profits or gains, including any state or local franchise Tax, and including any interest,
penalty or addition thereto, whether disputed or not.

“Income Tax Returns” means any Tax Return with respect to Income Taxes.

66

Independent Auditor” shall have the meaning set forth in Section 2.6(f).
“Insurance Policies” shall have the meaning set forth in Section 3.17.

“Intellectual Property Rights” shall mean all of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and statutory invention

7
 

 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 13 of 110

registrations, including reissues, divisions, continuations, continuations in part, extensions and
reexaminations thereof, all rights therein provided by international treaties or conventions
(“Patents”); (b) trademarks, service marks, trade dress, trade names, logos (and all translations,
adaptations, derivations and combinations of the foregoing) and Internet domain names, together
with all goodwill associated with each of the foregoing, any and all common law rights, and
registrations and applications for registration thereof, all rights therein provided by international
treaties or conventions, and all reissues, extensions and renewals of any of the foregoing; (c)
copyrightable works (including computer software source code, executable code, databases and
related documentation and maskworks), copyrights, whether or not registered, and registrations
and applications for registration thereof, and all rights therein provided by international treaties
or conventions; and (d) confidential and proprietary information, including trade secrets,
unpatented inventions, data and know-how (“Trade Secrets”).

“IP Assignment” shall have the meaning set forth in Section 2.7(b)(ii).
“Item of Dispute” shall have the meaning set forth in Section 2.6(e).
“Key Customers” shall have the meaning set forth in Section 3.16(a).
“Key Vendors” shall have the meaning set forth in Section3.16(a).

“Knowledge” shall mean, with respect to Seller, the actual knowledge as of the date
hereof and the Closing, of Leon Farahnik, Brian Weiss, Alex Delnik and Gregg Milhaupt.

“T/C Consideration” is defined in the definition of Purchase Price.

“Lien” shall mean all liens, encumbrances, mortgages, charges, claims, restrictions,
pledges, security interests, title defects, easements, rights of way, covenants and encroachments.

“Took-Back Period” means the period beginning on January 1, 2019.

“Material Adverse Effect” shall mean any change, event, occurrence, condition,
development, fact, or state of facts occurring that has had or would reasonably be expected to
have a material adverse effect on (i) the condition (financial or otherwise) or results of operations
of the Business, the Purchased Assets, or the Assumed Liabilities, taken as a whole, or
(ii) Seller’s ability to consummate the transactions contemplated by this Agreement; provided,
however, the following shall be disregarded in determining whether there has been a Material
Adverse Effect or whether a Material Adverse Effect could or would reasonably be expected to
occur: (i) general economic, business, industry or credit, financial or capital market conditions
(whether in the United States or internationally), including conditions affecting generally all
companies engaged in the Business or a segment thereof, or the industries served by the
Business; (ii) the taking of any action by Seller expressly required or permitted to be taken by
this Agreement or the Related Agreements; (iii) the announcement of this Agreement or
pendency of the transactions contemplated hereby; (iv) the breach of this Agreement or any
Related Agreement by Purchaser; (v) pandemics (including, without limitation, the COVID-19
pandemic existing and continuing as of the date of this Agreement), earthquakes, tornados,
hurricanes, floods and acts of God; (vi) acts of war (whether declared or not declared), sabotage,

8
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 14 of 110

terrorism, military actions or the escalation thereof; (vii) any changes or prospective changes in
applicable laws, regulations or accounting rules, including GAAP or interpretations thereof, or
any changes or prospective changes in the interpretation or enforcement of any of the foregoing,
or any changes in general legal, regulatory or political conditions; (viii) adverse changes or
effects on the Business or the Purchased Assets that directly result from the filing or pendency of
the Bankruptcy Case; and (ix) solely for purposes of the condition set forth in Section 6.5, any
existing event, occurrence or circumstance described or set forth in the Disclosure Schedule,
except, in the case of the foregoing clauses (i), (v), (vi), and (vii), to the extent that the Business
or the Purchased Assets are disproportionately adversely affected thereby relative to other
similarly situated Persons operating in the industries in which the Business operates.

“Material Contract” shall have the meaning set forth in Section 3.8(a).
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of the Code.

“Net Working Capital” shall mean the total of (a) the sum of (i) Acquired Receivables,
(ii) Acquired Inventories, and (iii) Prepaid Assets as of the Closing Date, less (b) the sum of (i)
trade payables incurred with respect to the Business during the period between initiation of the
Bankruptcy Case and the Closing Date (the “Relevant Period”) (collectively, the amounts
described in this clause (i) are referred to herein as the “Assumed Accounts Payable”, which
Assumed Accounts Payable shall exclude, for the avoidance of doubt, any amounts payable to
related parties of Seller) and (ii) accrued expenses of Seller incurred or accrued with respect to
the Business during the Relevant Period (collectively, the amounts described in this clause (11)
are referred to herein as the “Accrued Expenses”). All of the foregoing shall be determined in
accordance with the Applicable Methodology.

“Non-Tax Prorations” shall mean closing adjustments to be included in the calculation of
(a) Estimated Cash Consideration at Closing in accordance with Section 2.6(c) and (b) Final
Cash Consideration in accordance with Section 2.6(d) or, if there is a dispute, Section 2.6(e) and
(£), based on the proration of utilities and rents but not Property Taxes.

“Note Consideration” shall have the meaning set forth in the definition of Purchase Price.

“Note Purchase Agreement” shall mean the Note Purchase Agreement among Purchaser,
as Issuer, the subsidiary guarantors party thereto and the noteholders party thereto, substantially
in the form attached hereto as Exhibit A.

“Notice of Successful Bidder” shall have the meaning set forth in the Bid Procedures
Order.

 

“Open Customer Orders” shall have the meaning set forth in Section 2.1(1).
“Open Supplier Orders” shall have the meaning set forth in Section 2.1(j).

“Order” means any award, decision, injunction, order, ruling, subpoena, or verdict
entered, issued, made, or rendered by any court, administrative agency, or other Governmental
Authority or by any arbitrator.
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 15 of 110

“Ordinary Course of Business” means, with respect to any Person, actions that are taken
in the ordinary course of business and consistent with the past practices of such Person.

 

“Orion” shall mean, collectively, the affiliates of Orion Energy Partners, LP who are
existing lenders under that certain Credit Agreement, dated as of August 2, 2019, among
CarbonLite Holdings, LLC, as Borrower, the subsidiaries of CarbonLite Holdings, LLC party
thereto as guarantors, the lenders party thereto, and Orion Energy Partners Investment Agent,
LLC, as administrative agent and collateral agent.

“Owned Intellectual Property” shall have the meaning set forth in Section 3.12(a).
“Palmyrita Expenditures” shall have the meaning set forth in Section 2.7(b)(xii).
‘“Palmyrita Lease” shall have the meaning set forth in Section 2.2().

“Palmyrita Site” shall have the meaning set forth in the definition of Riverside Leased
Property.

“Patents” has the meaning set forth in the definition of Intellectual Property Rights.

“Pending Good Faith Review” shall have the meaning set forth in Section 6.4.

 

“Permits and Licenses” shall have the meaning set forth in Section 2.1(g).
“Permitted Access Parties” is defined in Section 5.4 hereof.

“Permitted Post-Closing Encumbrance” shall mean (1) the following non-monetary
encumbrances: (a) licenses and similar rights granted with respect to Intellectual Property Rights,
(b) with respect to any real property interest, zoning restrictions, building codes and other land
use laws regulating the use or occupancy of real property and imperfections in title, charges, and
easements, in each case that do not materially interfere with the operation of the assets or
property to which they relate, and (c) with respect to any real property interest, Liens on the
interest of any third party landlord or sublandlord or underlying fee interest of any Acquired Real
Property Lease, but only those not extinguished by the Sale Order, and (ii) all Liens relating to or
arising in connection with (A) the Note Consideration, and (ii) ad valorem Taxes encumbering
any Purchased Asset which are both (x) a Lien not yet due and payable as of the Closing and (y)
included in the Tax Prorations made between Purchaser and Seller in accordance with Section
5.8 hereof.

“Person” shall mean an individual, corporation, partnership, joint venture, trust,
association, estate, joint stock company, limited liability company, Governmental Authority or
any other organization of any kind.

“Personal Information” means, in addition to any definition for “personal information” or
any similar term (e.g., “personal data” or “personally identifiable information”) provided by
Applicable Law, or by Seller in any of its privacy policies, notices or contracts applicable to the
Business or the Purchased Assets, all information that identifies, could be used to identify or is
otherwise associated with an individual person.

10
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 16 of 110

“Post-Petition Costs” shall have the meaning set forth in Section 2.7(b)(xi).

“Prepaid Assets” means (a) the items listed on Section 3.6(g) of the Disclosure Schedule
delivered as of the date hereof and (b) all cash deposits (including, without limitation, and
excluding duplication of any amounts included in the L/C Consideration, the amount of any
security deposit held by a landlord under an Acquired Real Property Lease(s) that exceeds the
equivalent of one (1) month’s fixed rent under the applicable Acquired Real Property Lease),
advance payments and other prepaid items (except for advances for capital projects), in each

- case, (i) relating to or arising in connection with the operation of the Business, (ii) that are made
after the date hereof and (iii) that are added to Section 3.6(g) of the Disclosure Schedule in
accordance with Section 2.1(0); provided, that Prepaid Assets will not include items relating to
(A) the Palmyrita Lease, (B) prepaid D&O/EPLI insurance with US Specialty Insurance Co., (C)
any Contract with Lexmar Distribution, Inc. or (D) any other Excluded Asset.

“Privacy Laws” means any and all Applicable Laws, legal requirements and self-
regulatory guidelines relating to the receipt, collection, compilation, use, storage, processing,
sharing, safeguarding, security (both technical and physical), disposal, destruction, disclosure or
transfer (including cross-border) of Personal Information, including the Federal Trade
Commission Act, California Consumer Privacy Act, Gramm-Leach-Bliley Act, Payment Card
Industry Data Security Standard, EU General Data Protection Regulation, and any and all
Applicable Laws relating to breach notification or marketing in connection with Personal
Information.

“Proceeding” means any judicial, administrative or arbitral actions, arbitrations, suits,
hearings, disputes, audits, administrative proceedings, condemnation or eminent domain
proceedings.

“Property Taxes” shall mean ad valorem, property, excise or similar Taxes (including any
interest, fine, penalty or additions to tax imposed by any Governmental Authority in connection
with such Taxes) based upon the acquisition, operation or ownership of the Purchased Assets but
excluding, for the avoidance of doubt, Income Taxes and Transfer Taxes.

“Purchase Price” shall mean $43,500,000 consisting of (i) cash in the amount of
$22,500,000, plus (A) the aggregate amount of all Cash or Cash Equivalents backing or securing
the Acquired L/Cs as of the Closing Date in the amount set forth on Schedule 2.1(m) (the “L/C
Consideration’”’), minus (B) any amounts drawn under any Acquired L/C as of the Closing Date,
minus (C) the amount of any Cure Costs paid or escrowed by Purchaser in accordance with
Section 5.13, plus or minus (as applicable) (D) the amount, if any, by which the Net Working
Capital as of the Closing Date is greater or less than, as applicable, the Target Closing Net
Working Capital, plus or minus (as applicable) (E) the Non-Tax Prorations, minus (F) Transfer
Taxes to the extent not paid by Seller at the Closing plus (ii) senior secured notes in the
ageregate principal amount of $21,000,000 and having the terms set forth in the Note Purchase
Agreement, plus (iii) Class C Units in TSG Shelf II Investments, LLC having the terms set forth
in the Equity Subscription Documents, plus (iv) without duplication of any item described in
clause (i) of this definition and solely for purposes of the Purchase Price allocation in Section
2.6(h), the Assumed Liabilities. The consideration described in clause (i) of this definition is
referred to as the “Cash Consideration,” which is subject to adjustment pursuant to Section 2.6.

11

 
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 17 of 110

The consideration described in clause (ii) of this definition is referred to as the “Note
Consideration.” The consideration described in clause (111) of this definition is referred to as the

“Equity Consideration.”

“Purchased Assets” shall have the meaning set forth in Section 2.1.
“Purchased Equipment” shall have the meaning set forth in Section 2.1(a).
“Purchaser” shall have the meaning set forth in the preamble.

“Purchaser’s 401(k) Plan” shall have the meaning set forth in Section 5.14.
“R&W Policy” is defined in Section 5.3 of this Agreement.

“Reading Facility” shall have the meaning set forth in Section 5.11.

“Real Property Lease Assignment and Assumption Agreement” shall have the meaning

set forth in Section 2.7(b)(vi).
“Registered Intellectual Property” shall have the meaning set forth in Section 3.12(a).

“Related Agreements” shall mean the Bill of Sale, Assignment and Assumption, the IP
Assignment, the Real Property Lease Assignment and Assumption Agreement, and the Escrow
Agreement.

“Release” means any release, spill, emission, discharge, leaking, pumping, injection,
deposit, placing, disposal, dispersal, leaching or migration into the environment (including,
without limitation, ambient air, surface water, groundwater and surface or subsurface strata) or
into or out of any property, including the movement of any Hazardous Material through or in the
air, vapor, soil, surface water, groundwater or property.

“Relevant Period” is defined in the definition of “Net Working Capital” above.

“Response Action” shall mean any action taken to investigate, abate, treat, remediate,
clean up, remove or mitigate any violation of Environmental Law, any Contamination of any
property owned, leased or used by the Business or any release or threatened release of Hazardous
Materials. Without limitation, Response Action shall include any action that would be a
response as defined by the Comprehensive Environmental Response, Compensation and
Liability Act, as amended at the date of Closing, 42 U.S.C. § 9601 (25).

‘

‘Riverside Facility” shall mean and refer to the facility operated at and from the
Riverside Leased Property.

“Riverside Leased Property” shall mean and refer collectively to that certain real property
commonly known as (i) 875 Michigan Avenue, Riverside, California 92507, and (ii) 555
Palmyrita, Riverside, California 92507 (the “Palmyrita Site”), in each case together with all
buildings, structures, fixtures and improvements erected thereon, and any and all rights,

12
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 18 of 110

privileges, easements, licenses, hereditaments and other appurtenances relating thereto, and used,
or held for use, in connection with the operation of the Business.

“Sale Hearing” shall have the meaning set forth in the Bid Procedures Order.

“Sale Order” shall mean an order of the Bankruptcy Court entered in the Bankruptcy
Case approving and authorizing this Agreement and the transaction contemplated herein
(including, without limitation, approving and authorizing Seller’s assumption and assignment
pursuant to Section 365 of the Bankruptcy Code of the Acquired Contracts, Acquired Personal
Property Leases and Acquired Real Property Leases), which Sale Order shall be in the form
attached as Exhibit 1.1 (Sale Order) to this Agreement, with such changes that are acceptable to
Seller and Purchaser in their respective sole discretion (provided that changes to the Sale Order
that do not adversely affect Purchaser or Seller need only be reasonably acceptable to Seller or
Purchaser, as applicable).

“Selected Employees” shall have the meaning set forth in Section 5.5(a).
“Seller” shall have the meaning set forth in the preamble.

“Seller Intellectual Property” shall mean Owned Intellectual Property, together with all
other Intellectual Property Rights licensed to Seller or which Seller otherwise has the right to
use.

 

“Seller’s 401(k) Plan” shall have the meaning set forth in Section 5 14.
“Subject Employees” shall have the meaning set forth in Section 5.5(a).

“Subscription Agreement” has the meaning given to it in the definition of Equity
Subscription Documents.

 

“Successful Bidder” shall have the meaning set forth in the Bid Procedures Order.
“Target Closing Net Working Capital” shall mean $-0-.

“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing’’) shall mean (i)
any net income, capital gains, gross income, gross receipts, sales, use, transfer, ad valorem,
franchise, profits, license, capital, withholding, payroll, estimated, employment, excise, goods
and services, severance, stamp, occupation, premium, property, social security, environmental
(including Code section 59A), alternative or add-on, value added, registration, windfall profits or
other taxes, duties, charges, fees, levies or other assessments imposed by any Governmental
Authority, or any interest, penalties, or additions to tax incurred under Applicable Laws with
respect to taxes and (ii) any liability in respect of any item described in clause (i) above that
arises by reason of a contract, assumption, transferee or successor liability, operation of law
(including by reason of participation in a consolidated, combined or unitary Tax Return) or
otherwise.

“Tax Prorations” shall mean the Property Taxes allocable to Seller pursuant to the
procedures set forth in Section 5.8 to the extent unpaid at the Closing.
13
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 19 of 110

“Tax Returns” shall mean any report, return (including any information return),
declaration or other filing required or permitted to be supplied to any taxing authority or
jurisdiction with respect to Taxes, including any amendments or attachments to such reports,
returns, declarations or other filings.

“Termination Date” shall have the meaning set forth in Section 8.1(b).
“Trade Secrets” has the meaning set forth in the definition of Intellectual Property Rights.
“Transfer Taxes” shall have the meaning set forth in Section 5.7.

“Transferred Employees” shall have the meaning set forth in Section 5.5(a).

“Upset Agreement” is defined in Section 9.1(a) below.

“Upset Purchaser” is defined in Section 9.1(a) below.

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended.

“Wayward Assets” is defined in Section 5.15 below.

ARTICLE II

PURCHASE AND SALE; CLOSING

2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in this
Agreement (including, without limitation, entry of the Sale Order), at the Closing, Seller shall
sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase and accept
from Seller, good title in and to all of the assets of Seller, wherever located, whether at the
Riverside Facility or in transit thereto which are used or are held for use primarily in the
Business, including, without limitation, the following assets (the “Purchased_Assets”), in each
case free and clear of all Liens to the extent provided in the Sale Order (other than Permitted
Post-Closing Encumbrances):

(a) All owned machinery, equipment, furniture, fixtures, structures,
improvements, office furnishings, tools and dies, molds and parts, spares, vehicles, computer
hardware and software, and other tangible personal property owned by Seller for use primarily in
connection with the Business, including those located at, on or affixed to the Riverside Facility,
including, without limitation, the tangible personal property identified on Section 2.1(a) of the
Disclosure Schedule (collectively, the “Purchased Equipment”);

(b) to the extent assignable, all rights in all warranties of any manufacturer or
vendor in connection with the Purchased Equipment;

(c) all contracts and agreements, licenses, utility supply arrangements, and
other contracts and agreements, whether written or oral, which are related primarily to the
Business at the Riverside Facility and identified on Section 2.1(c) of the Disclosure Schedule

14
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 20 of 110

(collectively, the “Acquired Contracts”). For the avoidance of doubt, references herein to
Acquired Contracts shall not be deemed to include Acquired Real Property Leases, Acquired
Personal Property Leases, Permits and Licenses or any contract with any of the vendors listed on
Section 2.1(c)-1 of the Disclosure Schedule;

(d) all inventories of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned by Seller and
used or held for use primarily in connection with the Business that are: (i) in each case, taken
into account in the determination of Net Working Capital and less than 90 days aged as of the
Closing Date and (ii) other inventory items mutually agreed to by Purchaser and Seller after the
date hereof (collectively, the “Acquired Inventories’);

(e) Seller’s leasehold interest in the Riverside Facility arising under the leases
identified in Section 2.1(e) of the Disclosure Schedule (the “Acquired Real Property Leases”);

(f) all leasehold rights in personal property leased by Seller and used or held
for use primarily in connection with the Business at the Riverside Facility, as set forth in the
leases identified in Section 2.1(f) of the Disclosure Schedule (the “Acquired Personal Property
Leases”);

(g) all the permits, including environmental permits, licenses, approvals,
franchises and registrations and other governmental licenses, permits or approvals issued to
Seller or any Affiliate thereof with respect to the ownership or operation of the Riverside Facility
or Purchased Assets or the conduct of the Business at the Riverside Facility, as identified in
Section 2.1(g) of the Disclosure Schedule (collectively, the “Permits and Licenses’);

(h) other than the books and records contemplated by Section 2.2(b) below,
all books and records maintained by Seller or its Affiliates to the extent related to the Business or
the Purchased Assets, including without limitation, engineering drawings of machinery and
equipment currently used or held for use primarily in connection with the Business; blueprints
and other technical papers; user manuals; inventory, maintenance, and asset history records;
construction plans and specifications; administrative libraries; environmental records required by
law or regulation; and systems documentation and other data processing information and records,
except, in each instance, to the extent they relate to the Excluded Assets;

(i) to the extent not fulfilled prior to Closing, the open purchase orders that
are set forth on Section _2.1(i) of the Disclosure Schedule and that arose on or after March 15,
2021 for goods and services with customers of the Business at the Riverside Facility outstanding
as of the Closing Date (collectively, the “Open Customer Orders”); provided, that Section 2.1()
of the Disclosure Schedule shall be updated prior to the Closing to reflect additional open
purchase orders arising after the date hereof which Seller may hereafter enter into so long as such
order includes terms reasonably comparable to the generally prevailing terms of the Open
Customer Orders set forth on Section 2.1(i) of the Disclosure Schedule as of the date hereof;

q) the right to receive all goods or services to be provided to Seller in
connection with the Business at the Riverside Facility pursuant to the open orders set forth on
Section 2.1(j) of the Disclosure Schedule (the “Open Supplier Orders”) for goods and services

15
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 21 of 110

with suppliers that remain unfulfilled as of the Closing Date; provided, that Section 2.1(j) of the
Disclosure Schedule shall be updated prior to the Closing to reflect additional open orders arising
after the date hereof which Seller may hereafter enter into so long as such order includes terms
reasonably comparable to the generally prevailing terms of the Open Supplier Orders set forth on
Section 2.1(]) of the Disclosure Schedule as of the date hereof;

(k) all Accounts Receivable (other than from Niagara Bottling, Bantam
Materials, Everrank, Banyan Plastics, Worldwide of New York, GP Harmon Recycling, Reterra,
Encina Renewables, Indorama, Graham Packaging, Oldcastle Infrastructure, Pactiv, Resilux
America, LLC and, in each case, their respective Affiliates, and CarbonLite P, LLC, CarbonLite
Recycling, LLC, and PinnPack Packaging, LLC), wherever located, of Seller which (i) are
specifically related to products produced at the Riverside Facility on or before the Closing Date,
(ii) are owing to Seller by customers who have placed orders with or purchased goods from
Seller prior to the Closing and (iii) have been outstanding for (A) less than 120 days as of the
Closing Date or (B) solely with respect to Accounts Receivable that relate to products sold to
California Department of Resources Recycling and Recovery (CalRecycle), less than 210 days as
of the Closing Date (collectively, the foregoing are referred to as the “Acquired Receivables”);

(i) all Intellectual Property Rights, wherever located, owned by Seller and/or
its Affiliates and used or held for use in the Business at the Riverside Facility, including any
enterprise resource planning system relating to the Business or the Purchased Assets, the name
“CarbonLITE” and those Intellectual Property Rights set forth on Section 2.1(1) of the Disclosure
Schedule (the “Acquired Intellectual Property Rights”);

 

(m) those letters of credit or similar financial accommodations issued to third
party(ies) for the account of Seller (and any collateral therefor) which are described on Section
2.1(m) of the Disclosure Schedule (collectively, the “Acquired L/Cs”); provided, that Section
2.1(m) of the Disclosure Schedule shall be updated prior to the Closing to reflect additional
letters of credit or similar financial accommodation issued to third party(ies) for the account of
Seller and relating to or arising in connection with the operation of the Business, solely to the
extent such letters of credit or similar financial accommodation is fully cash collateralized;

(n) all claims and causes of action owned by or available to Seller, including
any preference claim or Avoidance Action (but, in all events, excluding Excluded Avoidance
Actions), (i) relating to the Purchased Assets, the Assumed Liabilities or the acquisition,
ownership, management, operation, use, function or value of the Business or any Purchased
Asset or (ii) against any counterparty to an Acquired Contract, Acquired Real Property Lease,
Acquired Personal Property Lease, or Permits and Licenses or any Affiliate of such counterparty;

(0) all Prepaid Assets; provided that Section 3.6(g) of the Disclosure Schedule
shall be updated prior to the Closing to reflect additional cash deposits, advance payments and
other prepaid items (except for advances for capital projects) of the types specified in the
definition of Prepaid Assets and arising after the date hereof that are (i) of a type consistent with
the Prepaid Assets set forth on Section 3.6(g) of the Disclosure Schedule as of the date hereof
and (ii) incurred on commercially reasonable terms and included (either initially or by way of
modification as additional items to be included arise pursuant to this Section 2.1(0)) on Schedule
3.6(g) of the Disclosure Schedule in good faith;

16
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 22 of 110

(p) all employee-related files and records, including occupational health and
safety records, assessments and audits; industrial hygiene files; workers compensation records;
workers compensation claims files; and personnel employment and medical records (in each
case, to the extent the transfer thereof is not prohibited by law) for Transferred Employees at the
Riverside Facility; and

(q) the cash collateral securing any of the Acquired L/Cs in the amount set
forth on Section 2.1(m) of the Disclosure Schedule; provided, that Section 2.1(m) of the
Disclosure Schedule shall be updated prior to the Closing to reflect the amount of cash collateral
securing any of the Acquired L/Cs as of the Closing Date.

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in Section
2.1 above or any other provision of this Agreement or any Related Agreement, the following
assets are not being sold, assigned, transferred or conveyed to Purchaser by Seller hereunder
(collectively, the “Excluded Assets’):

(a) the corporate seals, organizational documents, minute books, stock books,
Income Tax Returns, books of account and other records having to do with the corporate
organization of Seller;

(b) the basic books and records of account and all supporting vouchers,
invoices and other records and materials primarily relating to any or all Income Taxes of Seller;

(c) all claims for refunds due to Seller for Taxes of any nature paid by Seller
with respect to any period ending on or prior to the Closing Date;

(d) all Insurance Policies and performance bonds of Seller covering the
Purchased Assets and any rights, proceeds and claims of and from such bonds or policies;

(e) all Benefit Plans and Benefit Plan assets;

(f) data files, archive files, systems documentation and other data processing
information and records relating solely to any of the foregoing Excluded Assets;

(g) all contracts, agreements, licenses, utility supply arrangements, and other
contracts, whether written or oral, other than those explicitly identified as Acquired Contracts on
Section 2.1(c) of the Disclosure Schedule, Acquired Real Property Leases on Section 2.1(e) of
the Disclosure Schedule, Acquired Personal Property Leases on Section 2.1(f) of the Disclosure
Schedule, or Permits and Licenses on Section 2.1(g) of the Disclosure Schedule;

(h) any assets, properties and rights specifically described or set forth on
Section 2.2(h) of the Disclosure Schedule;

(i) the Lease Agreement between Prologis Targeted U.S. Logistics Fund, L.P.
and CarbonLite Industries, LLC, dated January 21, 2020 (the “Palmyrita Lease”), and the
structures and improvements at the Palmyrita Site;

17
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 23 of 110

(j) the rights which accrue or will accrue to Seller under this Agreement and
the Related Agreements;

(k) any rights, claims or causes of action to the extent related to (i) Excluded
Assets described above and (ii) intercompany obligations between Seller and any of its
Affiliates;

(1) any tangible or intangible asset held by Seller pursuant to a lease, license,
contract, or other agreement where such lease, license, contract or other agreement is not among
the Acquired Contracts, Acquired Personal Property Leases, Acquired Real Property Leases,
and/or Permits and Licenses assumed by Seller and assigned to Purchaser at the Closing in
accordance with the Bankruptcy Code;

(m) other than the Acquired L/Cs, any letters of credit or similar financial
accommodations issued to any third party(ies) for the account of Seller or any of its Affiliates
and any collateral therefor;

(n) all securities, whether capital stock or debt, of Seller or any. other entity;
(o) all Accounts Receivable, other than the Acquired Receivables;

(p) all Cash and Cash Equivalents other than cash collateral securing the
Acquired L/Cs, whether on hand, in transit or in banks or other financial institutions, security
entitlements, securities accounts, commodity contracts and commodity accounts and including
any cash collateral that is collateralizing any letters of credit (other than cash collateral securing
the Acquired L/Cs) or Insurance Policies, or any obligations with respect thereto;

(q) all bank accounts of Seller;

(r) all inventory of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned by Seller and
used or held for use primarily in connection with the Business of Seller other than the Acquired
Inventories or those which are otherwise not taken into account in the determination of Net
Working Capital;

(s) all open purchase orders for goods and services with customers of the
Business outstanding as of the Closing Date, other than the Open Customer Orders;

(t) all open orders for goods and services with suppliers of the Business that
remain unfulfilled as of the Closing Date, other than the Open Supplier Orders; and

(u) all Excluded Avoidance Actions.

2.3 Assumed Liabilities. Upon the terms and conditions contained in this Agreement,
Purchaser shall upon, from and after the Closing Date, assume and be solely liable and
responsible for paying and satisfying, solely and only the following liabilities and obligations, all
items not specifically set forth below in this Section 2.3 being excluded (all liabilities and
obligations so assumed, the “Assumed Liabilities”):

18
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 24 of 110

(a) all liabilities arising in connection with or from the use of the Purchased
Assets or operation of the Business at the Riverside Facility (other than at the Palmyrita Site),
including, without limitation, claims by employees of any of the foregoing, or other persons, in
each case, solely attributable to the use of the Purchased Assets or the operation of the Business
at the Riverside Facility (other than at the Palmyrita Site) on or after the Closing Date, including,
without limitation, claims resulting from injuries alleged to occur as a result of the condition of
any of the Purchased Assets first existing from and after the Closing Date;

(b) all obligations arising from any actions taken by Purchaser after the
Closing Date with respect to Transferred Employees or operation of the Business conducted at
the Riverside Facility (other than at the Palmyrita Site);

(c) all post-Closing obligations of Seller to deliver products or services
pursuant to Open Customer Orders outstanding as of the Closing Date;

(d) all Assumed Accounts Payable and Accrued Expenses of Seller, in each
case, to the extent taken into account in the calculation of the Final Cash Consideration;

(e) the Tax Prorations and the Non-Tax Prorations, in each case, to the extent
taken into account in the calculation of the Final Cash Consideration;

(f) subject to the accuracy of the representations and warranties in Section
3.9(£), any and all obligations arising under the WARN Act or similar state statutes as a result of
the consummation of the transaction contemplated by this Agreement, it being agreed that (4) in
no event shall any such obligation be deemed to be an Accrued Expense or otherwise taken into
account in the calculation of Seller’s Net Working Capital as of the Closing Date, and (ii) any
such obligation relating to Employees to whom Purchaser does not extend employment offers
shall in any event be deemed Assumed Liabilities;

(g) all accrued and unpaid vacation, holidays, sick pay and other paid time-off
(whether accrued prior to or during the Bankruptcy Case) to which the Transferred Employees
are entitled with respect to all periods of service up to and including the Closing Date under the
policies and practices of Seller or its Affiliates, but only to the extent included as a reduction in
Net Working Capital; provided, however, to the extent that any Transferred Employee employed
in California requires payment of any of the foregoing to such Transferred Employee in cash at
the Closing in accordance with the Transferred Employee’s rights under applicable California
law, (i) Purchaser shall pay such amounts to the applicable Transferred Employees in cash at the
Closing and (ii) any amounts paid by Purchaser pursuant to this proviso shall be included as a
dollar-for-dollar reduction in the calculation of Net Working Capital;

(h) any and all liabilities arising under or relating to any Environmental Laws
with respect to the Riverside Facility (other than the Palmyrita Site) and its environmental
condition, including, without limitation, any Response Actions that may at any time, or from
time to time, be required with respect to the Riverside Facility (other than the Palmyrita Site)
under Environmental Law arising out of facts, events or conditions first existing or first
occurring from and after the Closing;

19
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 25 of 110

(1) all obligations and liability with respect to any product liability or
warranty claims relating to the Business and arising out of facts, events, or conditions first
existing or first occurring from and after the Closing;

(j) without duplication of any other item described in this Section 2.3, the
Capital Lease Obligations;

(k) all post-Closing obligations of Seller to receive products or services
pursuant to Open Suppliers Orders outstanding as of the Closing Date;

(1) any and all post-Closing obligations of Seller under those agreements
described in Section 2.1(f) of the Disclosure Schedules to which Stonebriar Commercial Finance
LLC is a counterparty; and

(m) all other obligations expressly assumed by Purchaser under the other terms
and provisions of this Agreement or any of the Related Agreements or other documents and
agreements executed in connection with the Closing.

2.4 Excluded Liabilities. Except for the Assumed Liabilities expressly set forth in
Section 2.3, Purchaser shall not assume or become responsible for any of Seller’s or any of its
Affiliates’ obligations or liabilities other than those expressly set forth in Section 2.3 (such
excluded liabilities are collectively referred to herein as the “Excluded Liabilities”) and Seller
and its Affiliates shall remain fully and solely responsible for all Excluded Liabilities. For the
avoidance of doubt, any liability or obligation arising out of or relating to any breach of Contract
or non-compliance with law occurring at any time prior to the Closing shall be an Excluded
Liability.

2.5 Non-Transferable Contracts and Permits. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to assign or transfer
any Acquired Contract, Acquired Personal Property Lease, Acquired Real Property Lease or any
of the Permits and Licenses, or any claim or right or any benefit or obligation thereunder or
resulting therefrom if, an assignment or transfer thereof is prohibited or, without the consent of a
third party thereto, would, notwithstanding the provisions of section 365(f) of the Bankruptcy
Code and the effect of the Sale Order, be prohibited and such consent has not been obtained. If
such consent is required and has not been obtained or if an attempted assignment or transfer is
ineffective or prohibited, Seller shall, and shall cause its Affiliates to, use commercially
reasonable efforts to cooperate with Purchaser in any reasonable arrangement requested and
approved by Purchaser to provide for Purchaser all of the benefits under any such Acquired
Contract, Acquired Personal Property Lease, Acquired Real Property Lease, or Permit and
License. In connection with any such arrangement, (i) Purchaser shall bear the expense of
structuring and implementing the arrangement and (ii) Purchaser shall honor Seller’s
commitments set forth in any such Acquired Contract, Acquired Personal Property Lease,
Acquired Real Property Lease, or Permit and License to the extent arising following the close of
business on the Closing Date in connection with Purchaser’s use of any such Acquired Contract,
Acquired Personal Property Lease, Acquired Real Property Lease, or Permit and License that is
the subject of such arrangement (or assets or rights relating thereto).

20
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 26 of 110

2.6 Calculation and Payment of Cash Consideration.
(a) Deposit; Liquidated Damages.

(i) The parties acknowledge and agree that Purchaser has previously
deposited with Seller’s bankruptcy counsel an amount equal to the Deposit in
immediately available, good funds of the United States of America (funds delivered in
this manner are referred to herein as “Good Funds”). Concurrently with the execution and
delivery of this Agreement by all parties hereto, Seller shall cause its bankruptcy counsel
to transfer into an escrow account with Citibank, N.A. (the “Escrow Holder’) an amount
equal to the Deposit in Good Funds. The Deposit (and any interest accrued thereon) shall
be credited and applied toward payment of the Cash Consideration at the Closing.

(ii) PURCHASER AND SELLER HEREBY ACKNOWLEDGE
THAT, IN THE EVENT PURCHASER FAILS TO CLOSE THE PURCHASE OF THE
PURCHASED ASSETS WHEN REQUIRED TO DO SO UNDER THE TERMS OF
THIS AGREEMENT WITHIN THREE BUSINESS DAYS AFTER THE LATER OF
(A) THE CLOSING DATE AND (B) RECEIPT OF NOTICE FROM SELLER THAT IT
IS READY, WILLING AND ABLE TO PROCEED WITH AND CONSUMMATE THE
CLOSING (A “DEFAULT”), IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES SELLER MAY SUFFER OR INCUR
IN THE EVENT THAT THE TRANSACTION CONTEMPLATED HEREIN FAILS
TO CLOSE BY REASON OF SUCH DEFAULT. ACCORDINGLY,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURCHASER
AND SELLER HEREBY AGREE THAT CONSIDERING ALL OF THE
CIRCUMSTANCES EXISTING AT THE EXECUTION OF THIS AGREEMENT, THE
DEPOSIT AMOUNT CONSTITUTES A REASONABLE ESTIMATE OF THE TOTAL
DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT THE
TRANSACTIONS CONTEMPLATED HEREIN ARE TERMINATED PURSUANT TO
SECTION 8.1(c) OR (ce) HEREOF. EXCEPT AS OTHERWISE PROVIDED IN
CLAUSES (i), (ii) AND (iii) BELOW, SAID AMOUNT SHALL REPRESENT THE
AGREED AND LIQUIDATED DAMAGES TO WHICH SELLER IS ENTITLED BY
REASON OF PURCHASER'S DEFAULT. THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT RATHER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER. UPON PURCHASER'S DEFAULT AS DESCRIBED ABOVE AND
SELLER’S ELECTION TO TERMINATE THIS AGREEMENT BY REASON
THEREOF PURSUANT TO SECTION 8.1(c) OR 8.1(e), THIS AGREEMENT SHALL
TERMINATE AND, EXCEPT FOR (i) SELLER’S RIGHT TO COLLECT THE
AMOUNT OF SUCH LIQUIDATED DAMAGES, (ii) SELLER’S RIGHTS UNDER
SECTION 10.15 HEREOF TO THE EXTENT RELATING TO THE COLLECTION OF
THE DEPOSIT PURSUANT TO THIS SECTION 2.6(a)(ii), AND (iii) ANY
PROVISIONS AND OBLIGATIONS OF THIS AGREEMENT WHICH BY THEIR
TERMS SURVIVE ANY TERMINATION OF THIS AGREEMENT, THE PARTIES
HERETO SHALL BE RELIEVED OF ANY FURTHER LIABILITY OR
OBLIGATION UNDER THIS AGREEMENT. BY EXECUTING AND DELIVERING

 

21
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 27 of 110

THIS AGREEMENT, EACH PARTY SPECIFICALLY ACKNOWLEDGES AND
CONFIRMS THE ACCURACY OF THE STATEMENTS SET FORTH ABOVE AND
THAT IT WAS REPRESENTED BY COUNSEL OF ITS CHOICE WHO FULLY
EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION AT THE TIME OF EXECUTION OF THIS AGREEMENT.

(b) Payment at Closing. On the Closing Date, subject to the satisfaction of the
conditions set forth herein, Purchaser shall (i) cause the Escrow Holder to deliver the Deposit
(together with all accrued interest thereon) to Seller, (i) pay and deliver, in Good Funds, the
Adjustment Fund Amount to the Escrow Holder, and (iii) pay and deliver to Seller, in Good
Funds, the Estimated Cash Consideration (as defined below) less the Deposit and less the
Adjustment Fund Amount, by wire transfer in accordance with written wire instructions provided
by Seller to Purchaser not later than two (2) Business Days prior to Closing.

(c) Estimated Cash Consideration. Not less than five (5) Business Days prior
to the Closing Date, Seller shall in good faith and in consultation with Purchaser prepare and
deliver to Purchaser a good faith estimated calculation of the Cash Consideration (the “Estimated
Cash Consideration”) and all components thereof, including the Net Working Capital as of the
Closing Date. Seller’s calculation of the Estimated Cash Consideration shall be made in
accordance with the methodology (the “Applicable Methodology”) set forth in Exhibit 2.6(c)
hereto. In connection with such consultation between Seller and Purchaser, the Estimated Cash
Consideration will be revised before the Closing to the extent necessary to take into account
Purchaser’s reasonable comments.

 

 

(d) Closing Cash Consideration. Within sixty (60) days after the Closing
Date, Purchaser shall prepare (again, utilizing the Applicable Methodology) and deliver to Seller
a good faith estimated calculation of the Cash Consideration (the “Closing Cash Consideration”)
and all components thereof, including the Net Working Capital as of the Closing Date. Seller
will have reasonable access to all work papers and books and records of the Business used by
Purchaser in its calculation of the Closing Cash Consideration.

 

(e) Dispute Notice. Purchaser’s determination of the Closing Cash
Consideration will be final, conclusive and binding on Purchaser and Seller unless Seller
provides a written notice (a “Dispute Notice”) to Purchaser no later than the fifteenth (15th)
Business Day after delivery of Purchaser’s calculation of the Closing Cash Consideration setting
forth in reasonable detail (i) any item of Purchaser’s calculation of the Closing Cash
Consideration which Seller believes has not been prepared in accordance with this Agreement
(an “Item _of Dispute’’) and (ii) the correct amount of such Item of Dispute in accordance with
this Agreement. Any item or amount to which no dispute is raised in a timely fashion under the
Dispute Notice will be final, conclusive and binding on Purchaser and Seller.

(f) Resolution of Disputes. If any Item of Dispute remains unresolved for a
period of thirty (30) days after Purchaser’s receipt of the Dispute Notice, either Purchaser or
Seller may submit the remaining Items of Dispute to a nationally. recognized certified public
accounting firm which is “independent” as to Purchaser, Seller and, in each case, their respective
Affiliates, or another mutually agreeable accounting firm (the “Independent Auditor”).
Purchaser and Seller shall request that the Independent Auditor render a determination (which

22
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 28 of 110

determination shall be solely based on whether the Item of Dispute was prepared in accordance
with the terms of this Section 2.6 or whether a mathematical error was made) as to each
unresolved Item of Dispute within fifteen (15) Business Days after its retention, and Purchaser
and Seller shall cooperate in all reasonable respects with the Independent Auditor so as to enable
it to make such determination as quickly and as accurately as practicable. The Independent
Auditor's determination as to each Item of Dispute shall be (i) based solely on presentations by
Purchaser and Seller which are in accordance with the guidelines and procedures set forth in this
Agreement (i.e., not on the basis of an independent review), (ii) in writing and (iii) conclusive
and binding upon Purchaser and Seller, and the Closing Cash Consideration shall be modified to
the extent necessary to reflect such determination. The Independent Auditor shall consider only
the remaining Items of Dispute and the Independent Auditor may not assign a value to any Item
of Dispute greater than the greatest value assigned by Purchaser, on the one hand, or Seller, on
the other hand, or less than the smallest value for such item assigned by Purchaser, on the one
hand, or Seller, on the other hand. The costs and expenses of the Independent Auditor shall be
borne by the non-prevailing party as determined by the Independent Auditor. The Independent
Auditor will act as an expert and not as an arbitrator.

 

(g) Final Cash Consideration. The Closing Cash Consideration as finally
determined pursuant to Section 2.6(d), if there is no dispute, or Section 2.6(e) and (f), if there is a
dispute, is referred to as the “Final Cash Consideration.” If the Final Cash Consideration exceeds
the Estimated Cash Consideration (such excess amount, the “Excess Amount’), then (i)
Purchaser and Seller will deliver a joint written instruction, in accordance with the Escrow
Agreement, to the Escrow Holder instructing the Escrow Holder to disburse to Seller the entire
balance in the Adjustment Fund, and (11) Purchaser shall within five (5) Business Days of the
determination of the Final Cash Consideration pay to Seller the Excess Amount. If the Final
Cash Consideration is less than the Estimated Cash Consideration (such shortfall amount, the
“Deficiency Amount’’), then (i) if the Deficiency Amount is less than the Adjustment Fund, then,
within five (5) Business Days of the determination of the Final Cash Consideration, Purchaser
and Seller will deliver to the Escrow Holder a joint written instruction, in accordance with the
Escrow Agreement, instructing the Escrow Holder to disburse (A) to Purchaser a portion of the
Adjustment Fund equal to the Deficiency Amount and (B) to Seller the remaining portion of the
Adjustment Fund, and (ii) if the Deficiency Amount is equal to or greater than the Adjustment
Fund, then within five (5) Business Days of the determination of the Final Cash Consideration,
Purchaser and Seller will deliver to the Escrow Holder a joint written instruction, in accordance
with the Escrow Agreement, instructing the Escrow Holder to disburse the entire balance in the
Adjustment Fund to Purchaser. For the avoidance of all doubt, Purchaser hereby acknowledges
that its right to receive amounts from the Adjustment Fund as and when provided in this Section
2.6(g) shall be Purchaser’s sole recourse against Seller in connection with any adjustment of the
Cash Consideration pursuant to the provisions of this Section 2.6.

(h) Purchase Price Allocation. Within 30 days after the determination of the
Final Cash Consideration, Purchaser will prepare or cause to be prepared and delivered to Seller
an allocation of the Purchase Price (and any other items constituting consideration for Tax
purposes) among the Purchased Assets in accordance with Section 1060 of the Code and the
Treasury Regulations thereunder. Seller and Purchaser shall cooperate in good faith to finalize a
mutually agreeable allocation within 30 Business Days after the delivery of the allocation by

23
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 29 of 110

Purchaser to Seller. If the parties reach agreement on the allocation, Seller and Purchaser
covenant (i) to revise the allocation in accordance with this Section 2.6(h) to reflect any
adjustments to the Purchase Price, (ii) to report gain or loss or cost basis, as the case may be, in a
manner consistent with such allocation, (iii) to prepare and file, and cause their respective
Affiliates to prepare and file, their Tax Returns, including Internal Revenue Service Form 8594,
on a basis consistent with the allocation, (iv) not to voluntarily take any position inconsistent
therewith in any proceeding relating to Taxes, and (v) to use commercially reasonable efforts to
sustain such allocation in any subsequent Tax audit or Tax dispute.

2.7 Closing.

(a) The Closing shall take place on the date that is three (3) Business Days
after the satisfaction or waiver of the conditions precedent set forth in Articles VI and VII or on
such other date, and at such time and place, as may be agreed by Purchaser and Seller. The date
on which the Closing occurs in accordance with the preceding sentence is referred to in this
Agreement as the “Closing Date.”

(b) At the Closing, Seller shall deliver counterparts of the following to
Purchaser:

(4) a bill of sale and assignment and assumption agreement in the form
attached hereto as Exhibit 2.7(b)(1) (the “Bill of Sale, Assignment and Assumption”) duly
executed by Seller;

(ii) an assignment of the Acquired Intellectual Property Rights in the
form attached hereto as Exhibit 2.7(b)(ii) (the “IP Assignment’);

(iii) a certificate of Seller, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 6.1, 6.2, and 6.5 hereof;

(iv) a certified copy of the Sale Order as entered by the Bankruptcy
Court, vesting the Purchased Assets in Purchaser free and clear of any Liens (except for
Permitted Post-Closing Encumbrances), and a certified copy of the docket for the period
following entry of the Sale Order and through the date immediately prior to the date of
the Closing;

(v) a certificate of non-foreign status of Seller (or, if Seller is
disregarded for U.S. federal income tax purposes, its regarded owner) meeting the
requirements of Treasury Regulations Section 1.1445-2(b)(2);

(vi) a lease assignment and assumption agreement for each of the
Acquired Real Property Leases in the form attached hereto as Exhibit 2.7(b)(vi) (each a
“Real Property Lease Assignment and Assumption Agreement’) duly executed by Seller
and dated as of the Closing Date;

(vil) [Reserved];

(viii) [Reserved];
24
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 30 of 110

(ix) a certificate of the Secretary or an Assistant Secretary of Seller
certifying as to the incumbency and signatures of the executing officers of Seller;

(x) evidence reasonably satisfactory to Purchaser that the tax liabilities
described in Section 3.15 of the Disclosure Schedule have been paid in full; provided,
that if Seller does not provide such evidence at or prior to the Closing, Purchaser may pay
all or a portion of such tax liabilities described in Section 3.15 of the Disclosure Schedule
that remain unpaid as of the Closing as well as any unpaid Transfer Taxes, and any
amounts so paid by Purchaser shall reduce the Cash Consideration payable to Seller on a
dollar-for-dollar basis;

(xi) evidence reasonably satisfactory to Purchaser that all undisputed
amounts due and payable pursuant to the Acquired Contracts and arising during the
Relevant Period (the “Post-Petition Costs”) have been, or will concurrently with the
Closing, be paid in full. With respect to Post-Petition Costs for which an objection has
been filed that has not been consensually resolved by the parties or determined by the
Bankruptcy Court at or prior to the Sale Hearing, Seller shall deliver evidence reasonably
satisfactory to Purchaser that Seller has deposited the full amount of the disputed Post-
Petition Costs in an escrow in accordance with the Sale Order pending final resolution
thereof. If Seller does not provide such evidence at or prior to the Closing of payment in
full of all undisputed Post-Petition Costs and escrows required above, Purchaser may pay
all or a portion of such undisputed Post-Petition Costs that remain unpaid as of the
Closing and may itself escrow any amount that Seller is required to escrow, and any
amounts so paid or escrowed by Purchaser shall reduce the Cash Consideration payable
to Seller on a dollar-for-dollar basis, with it being agreed that Seller will be entitled to
any amount remaining in escrow after the final resolution of all disputed Post-Petition
Costs and the payment from escrow of all amounts finally determined to be owed;

(xii) evidence reasonably satisfactory to Purchaser that the DIP
Budgeted Capital Expenditures, other than capital expenditures in respect of facility
enhancements at the Palmyrita Site in the amount of $916,615.00 (the “Palmyrita
Expenditures”), have been incurred and paid in full; provided, that if Seller does not
provide such evidence at or prior to the Closing, Purchaser may pay all or a portion of the
DIP Budgeted Capital Expenditures that have not been incurred or that remain unpaid as
of the Closing (other than the Palmyrita Expenditures), and any amounts so paid by
Purchaser shall reduce the Cash Consideration payable to Seller on a dollar-for-dollar
basis;

(xiii) the Holdings Assignment, duly executed by Holdings; and

(xiv) such other instruments and documents as may be reasonably
requested by Purchaser at least five (5) Business Days prior to Closing in order to
consummate the transactions contemplated under this Agreement.

(c) At the Closing, Purchaser shall deliver the following to Seller (or, in the
case of clauses (ii) and (iii) below, directly to the counterparties thereto specified in such
clauses):

25
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 31 of 110

(i) the amount described in Section 2.6(b)(iii) pursuant to the payment
procedures described in Section 2.6(b);

(ii) the Note Consideration to be issued to the Persons and in the
amounts set forth in the Note Purchase Agreement,

(iii) the Equity Consideration to be issued to Orion (or its designee);

(iv) duly executed counterparts of each of the Related Agreements
referred to in Section 2.7(b);

(v) a certificate of good standing of Purchaser from the Secretary of
State of the State of Delaware dated not earlier than ten (10) days prior to the Closing
Date;

(vi) a certificate of an authorized officer of Purchaser certifying as to:

(i) the certificate of formation of Purchaser, as certified by the Secretary of State of the
State of Delaware not earlier than ten (10) days prior to the Closing Date; (ii) the
incumbency and signatures of the executing officers of Purchaser; and (iii) resolutions
duly adopted by the managing member of Purchaser approving the transactions
contemplated by this Agreement;

(vii) a certificate of Purchaser, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 7.1 and 7.2;

(viii) a counterpart of each Real Property Lease Assignment and
Assumption Agreement, executed by Purchaser and dated as of the Closing Date; and

(ix) such other instruments and documents as may be reasonably
requested by Seller at least five (5) Business Days prior to Closing in order to
consummate the transactions contemplated under this Agreement.

2.8 Addition/Removal of Acquired Contracts, Acquired Real Property Leases,
Acquired Personal Property Leases and Permits and Licenses. Purchaser may, in its sole
discretion, add any Contract, permit or license to (or remove any Contract, permit or license
from) the Acquired Contracts on Section 2.1(c) of the Disclosure Schedule (it being
acknowledged and agreed that in no event will any Contract between Seller and Lexmar
Distribution, Inc. in effect as of the date hereof be added to Section 2.1(c) of the Disclosure
Schedule), the Acquired Real Property Leases on Section 2.1(e) of the Disclosure Schedule, the
Acquired Personal Property Leases on Section 2.1(f) of the Disclosure Schedule, or the Permits
and Licenses on Section 2.1(g) of the Disclosure Schedule up to the date that is three (3) days
prior to the date of the Closing. Seller shall comply with the terms of the Bid Procedures Order
and the Notice of Proposed Assumption and Assignment of Designated Executory Contracts and
Unexpired Leases Docket No. 269 with respect to all such Contracts, permits and licenses added
to (or removed from) the relevant sections of the Disclosure Schedule. Any removal or addition
of Contracts, permits or licenses pursuant to this Section 2.8 shall have no effect upon the
Purchase Price payable to Seller hereunder.

26
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 32 of 110

ARTICLE HI

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date, as follows:

3.1 Due Incorporation. Seller is duly organized, validly existing and in good standing
under the laws of the State of its formation.

3.2 Due Authorization. Subject to entry of the Sale Order, Seller has full power and
authority to (a) enter into this Agreement and its Related Agreements and to consummate the
transactions contemplated hereby and thereby and (b) own, lease, hold and operate the assets and
properties owned, leased, held or operated by it and to carry on its business as it is currently
conducted. Seller is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased, held or operated by it or the nature of its
business makes such qualification or licensing necessary, except where the failure to be so
qualified, licensed or in good standing has not been, and would not reasonably be expected to be,
material to the Business or the Purchased Assets. Subject to entry of the Sale Order, the
execution, delivery and performance by Seller of this Agreement and the Related Agreements
have been duly and validly approved on behalf of the Board of Directors of Holdings and the
managing member of Seller and no other corporate or entity actions or proceedings on the part of
Seller are necessary to authorize this Agreement, Seller’s Related Agreements and the
transactions contemplated hereby and thereby. Seller has duly and validly executed and
delivered this Agreement and has duly and validly executed and delivered (or prior to or at the
- Closing will duly and validly execute and deliver) its Related Agreements. Subject to entry of
the Sale Order, (i) this Agreement constitutes the legal, valid and binding obligation of Seller and
(ii) Seller’s Related Agreements, upon execution and delivery by Seller, will constitute legal,
valid and binding obligations of Seller, in each case, enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally and by equitable principles.

3.3 Consents and Approvals; Governmental Authority Relative to This Agreement.
Except as set forth in Section 3.3 of the Disclosure Schedule, the execution, delivery and
performance by Seller of this Agreement and its Related Agreements will not, subject to entry of
the Sale Order, (a) result in the creation of any Lien upon any of the Purchased Assets that is not
extinguished pursuant to the Sale Order or (b) violate, conflict with or result in a breach of (with
or without notice or lapse of time, or both), require a Consent, result in the loss of any material
benefit under, require payment pursuant to, or give rise to a right of acceleration, termination,
modification. or loss of benefits under (i) any provision of any of the Certificate of Formation or
Operating Agreement of Seller, (ji) any Permits and Licenses, order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to the Business, the Purchased Assets, Seller or any
of its assets or (iii) any Contract included in the Purchased Assets other than, in the case of
clause (ii) and (iii) above, as would not reasonably be expected to result in a Material Adverse
Effect.

27
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 33 of 110

3.4 Compliance With Laws. Except as otherwise set forth on Section 3.4 of the
Disclosure Schedule, Seller is and has been during the Look-Back Period operating the Business
in compliance in all material respects with all Applicable Laws.

3.5 Litigation. Except (i) for the general pendency of the Bankruptcy Case and
related Proceedings that would not reasonably be expected to be, individually or in the aggregate,
material to the Business or the Purchased Assets and (ii) for the Proceedings described in Section
3.5 of the Disclosure Schedule: (a) during the Look-Back Period, there have not been, and there
are no, Proceedings pending or threatened against Seller or the Purchased Assets and (b) Seller is
not subject to any outstanding Order that prohibits or otherwise restricts the ability of Seller or
any of its Affiliates to consummate fully the transactions contemplated by this Agreement or any
other Related Agreements.

3.6 Certain Financial Information.

(a) Attached to Section 3.6(a) of the Disclosure Schedule are true and
complete copies of (i) the audited, consolidated balance sheets of Holdings and its subsidiaries as
of December 31, 2018 and December 31, 2019 and the related audited consolidated statements of
operations and non-controlling interest, members’ deficit, and cash flows for the years then
ended and (ii) the unaudited, consolidated balance sheet of Holdings and its subsidiaries as of
December 31, 2020 and the related unaudited consolidated statement of operations for the year
then ended (the financial statements referred to in the immediately preceding clauses (i) and (ii),
the “Financial Statements”). The Financial Statements (1) have, except for those relating to the
period ending December 31, 2020, been prepared in accordance with GAAP applied on a
consistent basis throughout all of the periods covered by the Financial Statements, (ii) present
fairly, in all material respects, the financial condition and results of operations of Holdings and
its subsidiaries covered by the particular Financial Statements at the respective dates and for the
respective periods described above and (iii) have been prepared from, and are consistent with,
the books and records of Holdings and its subsidiaries.

(b) Except for liabilities (i) reflected or reserved against on the Schedules of
Assets and Liabilities for CarbonLite Industries LLC, as filed with the Bankruptcy Court on
April 5, 2021, or (a1) disclosed on Section 3.6(b) of the Disclosure Schedule, Seller does not have
any material liabilities, other than (x) liabilities that have been incurred in the Ordinary Course of
Business since the commencement of the Bankruptcy Case and which are included in the Final
Cash Consideration, or (y) contractual liabilities incurred in the Ordinary Course of Business that
are not material and, in the case of clauses (x) and (y), none of which is a liability for breach of
Contract, breach of representation or warranty, violation of Applicable Law, tort or infringement
by Seller.

(c) All Acquired Receivables resulted from bona fide sales in the Ordinary
Course of Business and represent the genuine, valid and legally enforceable indebtedness of the
account debtor. Section 3.6(c) of the Disclosure Schedule sets forth a true and complete list of
(i) all Accounts Receivable that are more than thirty (30) days past due as of the date hereof and
(ii) all Accounts Receivable that have been outstanding for one hundred and twenty (120) days
or more as of the date hereof.

28
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 34 of 110

(d) All Acquired Inventories consist of a quality and quantity usable and
salable in the Ordinary Course of Business. No Acquired Inventory is held on a consignment
basis. All Acquired Inventories are located at the Riverside Facility or are in transit thereto.

(e) Each Acquired L/C is a validly issued and outstanding standby letter of
credit that is in full force and effect. Each Acquired L/C has been cash collateralized in a manner
satisfactory to the issuer of such Acquired L/C. Section 2.1(m) of the Disclosure Schedule
accurately lists the amounts of cash collateral posted for each Acquired L/C. Except as set forth
on Section 3.6(e) of the Disclosure Schedule, no amounts are currently drawn under any
Acquired L/C, and Seller has not received a draw request from any Acquired L/C beneficiary.

(f) Section 3.6(f) of the Disclosure Schedule sets forth a true and complete
list of all of the capital expenditures budgeted, at any time, to be paid by Seller under its debtor
in possession financing facilities during the Relevant Period (the “DIP Budgeted Capital
Expenditures”), and, except for the Palmyrita Expenditures, all DIP. Budgeted Capital
Expenditures either (1) have been incurred and paid in full or (ii) are included in the Cure Costs.

(g) Section 3.6(g) of the Disclosure Schedule accurately lists the amounts of
the Prepaid Assets as of the execution of this Agreement and Seller’s reasonable good faith
estimate of the items and amounts of the Cure Costs and the Tax Prorations.

(h) Section 3.6(h) of the Disclosure Schedule sets forth a true and complete
list of all capital leases secured by any of the Purchased Assets (the “Capital Lease

Obligations”).
3.7 Real Property.

(a) Seller does not hold fee title to any real property used or held for use in the
Business. Section 3.7(a) of the Disclosure Schedule sets forth a complete and correct list of all
of the real property leased by Seller. Seller has not granted any options with respect to the
purchase of the Riverside Facility or any portion thereof or any other unexpired rights in favor of
third Persons to purchase or otherwise acquire a leasehold interest in the Riverside Facility or
any portion thereof. Except as set forth on Section 3.7(a) of the Disclosure Schedule, (i) neither
Seller nor, to Seller’s Knowledge, any other party to the Acquired Real Property Leases is in
material default under the Acquired Real Property Leases, (ii) no written notice of any material ‘
default under the Acquired Real Property Leases, which default remains uncured, has been sent
or received by Seller, and (iii) no conditions or circumstances exist which, with the lapse of time
or the giving of notice, or both, would constitute a material default or breach under the Acquired
Real Property Leases. Seller has not leased, subleased, assigned, licensed or otherwise granted to
any Person the right to use or occupy any portion of the Riverside Facility. Except for collateral
assignments and security interests that will be extinguished at Closing pursuant to the Sale
Order, Seller has not collaterally assigned or granted any other security interest in any Acquired
Real Property Lease.

(b) Except for Liens that will be extinguished at Closing pursuant to the Sale
Order or otherwise satisfied at Closing, Seller has valid leasehold interests in and exclusive
possession of each parcel of the Riverside Facility free and clear of all Liens, other than

29
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 35 of 110

Permitted Post-Closing Encumbrances. Section 3.7(b) of the Disclosure Schedules lists each
executory Contract providing for any material repairs, work, and/or capital improvements at the
Riverside Facility. There are no material structural defects (whether latent or patent) relating to
the Riverside Facility, and there is no material physical damage to the Riverside Facility for
which there is no insurance in effect.

3.8 Material Contracts.

(a) Section 3.8(a) of the Disclosure Schedule contains a true and complete list
of all of the following types of Contracts, including Contracts to which Seller or any of its
Affiliates is a party or bound, in each case (i) relating to the Business or (ii) by which any of the
Purchased Assets are bound or affected (each Contract listed, and each Contract that should be
listed, on Section 3.8(a) of the Disclosure Schedule being referred to as a “Material Contract”), a
complete and correct copy of which (as in effect on the date hereof), and including all
amendments, supplements, restatements, waivers, side letters, addenda, exhibits, schedules and
modifications thereto, and summaries of any oral versions of same, has been furnished to
Purchaser by Seller:

(i) any Contract pursuant to which Seller leases any real property,
including the Acquired Real Property Leases;

(ii) any Contract (other than a purchase order) with a Key Customer or
Key Vendor;

(iti) any Contract for the distribution of products of the Business,
including any dealer, representative, agency or similar Contract;

(iv) any Contract with any Governmental Authority or any
instrumentality of any such Governmental Authority;

(v) any (A) employment and similar Contract with an officer or other
member of management and (B) Contract with a consultant pursuant to which the
Business is or could become obligated to make payments exceeding $100,000 per annum;

(vi) any Contract involving a change of control or retention bonus,
“stay bonus” or similar arrangement or providing for the grant or acceleration of any
benefit payable to any Employee;

(vii) any Contract entered into on or after January 1, 2020 between any
current or former employee of Seller or its Affiliates or current or former consultant of
Seller or its Affiliates, on the one hand, and Seller or its Affiliates, on the other hand, that
restricts any such Person (A) from competing, directly or indirectly, with Seller, the
Business or any other Person or (B) from soliciting or hiring current or former employees
or customers of Seller, the Business or any other Person;

(vill) any Acquired Contract that includes a “most favored nation,”
“meet or release” or similar pricing and delivery arrangement or that includes a minimum

30
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 36 of 110

volume commitment or any other similar performance or financial goal, or involves the
payment by the Business of amounts that include “take or pay” requirements or output
terms or similar pricing or delivery arrangements;

(ix) any Acquired Contract that restricts the ability of Seller or the
Business to compete with any Person, engage in any business or operate in any
geographical area;

(x) any Acquired Contract by which any material Intellectual Property
Rights are (A) licensed by Seller or its Affiliates to a third party or (B) licensed to Seller
(other than Contracts that are shrink-wrap, click-wrap or other similar non-negotiable
terms granted to Seller for third-party software that are available to the general public as
of the Closing Date);

(xi) any performance bond or surety Contract;

(xii) any Contract that settled any Proceeding (A) since January 1, 2021
for monetary payments to or by Seller or any of its Affiliates in excess of $100,000 or (B)
that involves any equitable or other non-monetary relief and that is binding on Seller or
the Business;

(xiii) any collective bargaining, works council, shop, enterprise or
recognition Contract; and

(xiv) the Acquired Personal Property Leases.

(b) With respect to each Material Contract: (1) such Material Contract is the
legal and valid obligation of Seller and each other party thereto, and constitutes the binding and
enforceable obligation of Seller and each other party thereto, in accordance with its terms; (ii)
Seller is not, nor is any other Person, in material breach or default thereunder and, except as
otherwise set forth in Section 3.8(b) of the Disclosure Schedule, no condition exists or event has
occurred (including any condition or event that with notice or lapse of time, or both) that would
constitute a material breach or default, or permit termination, modification in any manner
adverse to the Business or the Purchased Assets or acceleration thereunder; (iii) no party has
asserted nor has (except by operation of law) any right to offset, discount or otherwise abate any
amount owing under such Material Contract; and (iv) no amendment or modification has been
made thereto except those, if any, reflected in the copies previously furnished to Purchaser.
There are no material disputes under any Material Contract.

3.9 Employees and Labor Matters.

(a) Section 3.9(a) of the Disclosure Schedule sets forth the following
information for each current Employee (including each current Employee on leave of absence):
employer; name; date of hire; job title or position; current compensation paid or payable; status
as exempt or non-exempt under the Fair Labor Standards Act of 1938, as amended; current base
salary or rate of pay; bonus compensation (if any) paid or payable for calendar year 2020;

3]
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 37 of 110

accrued and unused vacation and other paid time-off; and leave status (including nature and
duration of any leave). ,

(b) To the Knowledge of Seller, no Employee is a party to, or is otherwise
bound by, any agreement, including any confidentiality, noncompetition, or proprietary rights
agreement, between such Employee and any other Person that in any way (i) adversely affects
the performance of his or her duties as an Employee; (ii) adversely affects the ability of Seller, or
could reasonably be expected to adversely affect the ability of Purchaser after the Closing Date,
to conduct the Business; or (iii) is being violated by virtue of the Employee’s provision of
services to Seller or any of its Affiliates.

(c) Neither Seller nor any of its Affiliates is a party to any collective
bargaining agreement or other labor union Contract applicable to the Employees and there are
not any activities or Proceedings of any labor union to organize any of the Employees.

(d) The employment or other engagement of all Employees is terminable at
will without, except as set forth on Section 3.9(d) of the Disclosure Schedule, any penalty or
severance obligation of any kind on the part of the employer. All sums due for employee
compensation and benefits and all vacation time or paid time off owing to any Employees have
been duly and adequately accrued on the accounting records of Seller.

(e) Any individual who performs or performed services for Seller or any of its
Affiliates and who is not treated as an employee for federal income tax purposes by Seller or an
Affiliate, as applicable, is not an employee under Applicable Laws or for any purpose, including,
without limitation, for Tax withholding purposes or Benefit Plan purposes.

(f) Seller has not effectuated (i) a “plant closing” (as defined in the WARN
Act) in connection with the Business; or (ii) a “mass layoff’ (as defined in the WARN Act) of
individuals employed at or who primarily provided service to the Business. Seller has heretofore
made available to Purchaser a true and complete list of layoffs, by location, implemented by
Seller since January 1, 2021.

3.10 Benefit Plans.

(a) Section 3.10(a) of the Disclosure Schedule sets forth an accurate and
complete list of all Benefit Plans. Seller has made available to Purchaser or its counsel a true
and complete copy of all plan documents (including related trust agreements, funding
arrangements, Form 5500s and insurance contracts and all amendments thereto) with respect to
each Benefit Plan in which any Employees participate or are eligible to participate.

(b) Each Benefit Plan has been established, funded, maintained and
administered in all material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Applicable Law. With respect to each
Benefit Plan that is intended to qualify under Section 401(a) of the Code, Seller has received a
favorable determination, opinion or advisory letter with respect to such Benefit Plan and its
related trust that has not been revoked and no circumstances exist and no events have occurred
that could adversely affect the qualified status of such Benefit Plan or the related trust. No

32
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 38 of 110

Benefit Plan provides retiree health or life insurance benefits except as may be required by
Section 4980B of the Code and Section 601 of ERISA, any other Applicable Law or at the sole
expense of the participant or the participant’s beneficiary. No Benefit Plan that provides health
insurance or medical coverage is self-funded or self-insured and all premiums that have become
due have been paid in full.

(c) No Benefit Plan is (i) a “defined benefit plan” (as defined in Section 3(35)
of ERISA), (ii) an “employee pension benefit plan” (as defined in Section 3(2) of ERISA) that is
subject to Title [IV of ERISA or Sections 412 or 430 of the Internal Revenue Code, (iii) a
“multiemployer plan” (as defined in Section 3(37) or 4001(a)(3) of ERISA), or (iv) a “multiple
employer plan” within the meaning of Section 413(c) of the Code.

3.11 Permits. Seller has made all filings and paid all fees and duties, in each case,
necessary to maintain the Permits and Licenses, each of which is valid and in full force and
effect. Except as otherwise set forth in Section 3.11 of the Disclosure Schedule, (i) Seller is in
compliance in all material respects with all of the Permits and Licenses included in the
Purchased Assets, and no condition exists that with notice or passage of time or both would
reasonably be expected to constitute a material default under any such Permits and Licenses and
(ii) Seller has not received any notice of any violation of any Permits and Licenses included in
the Purchased Assets or notice of any proposal to revoke, cancel, rescind, modify or refuse to
renew any of such Permits and Licenses.

3.12 Intellectual Property.

(a) Section 3.12(a) of the Disclosure Schedule is a true and complete list of all
(i) Patents; (ii) registered trademarks, service marks and trade names and those for which an
application is pending; (ii1) registered or applied for copyrights; and (iv) Internet domain names
and social media accounts, in each case, owned or purported to be owned by Seller (items (i)
through (iii), the “Registered Intellectual Property,” together with all other Intellectual Property
Rights owned or purported to be owned by Seller, collectively the “Owned _ Intellectual
Property”). Other than pending applications included in the Registered Intellectual Property, the
Registered Intellectual Property is subsisting, valid and enforceable. Seller is not subject to any
Order that restricts or impairs its use of any Owned Intellectual Property. No Person has alleged
in writing or in a Proceeding to which Seller is a party that any Owned Intellectual Property is
not owned by Seller or that rights thereto are invalid or unenforceable.

(b) Seller exclusively owns all right, title and interest in and to all Registered
Intellectual Property and material Owned Intellectual Property, free and clear of all Liens (other
than those which will be removed at the Closing, either by the effect of the Sale Order or
otherwise by satisfaction thereof at the Closing). Seller has valid, subsisting and enforceable
licenses to use all Seller Intellectual Property owned by any third party, including sufficient
quantities of seat, server core, or other license units. Seller is in compliance in all material
respects with all licenses, and all license fees, renewal fees and maintenance fees that have
become due have been timely paid by Seller, including with respect to seat, server core or other
unit license restrictions. The consummation of the transactions contemplated by this Agreement
will not alter or impair any rights of Seller to any Seller Intellectual Property other than such

33
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 39 of 110

alterations and impairments which would not reasonably be expected to be material to the
Business or the Purchased Assets.

(c) Except as set forth in Section 3.12(c) of the Disclosure Schedule, (i) the
operation of the Business as conducted as of the date hereof does not, and the services provided
by Seller do not, infringe, misappropriate, or otherwise violate in any material respect, and have
not during the Look-Back Period infringed, misappropriated or otherwise violated in any
material respect, the Intellectual Property Rights of any third party, and no third party is
infringing, misappropriating, or otherwise violating the Owned Intellectual Property, (ii) during
the Look-Back Period, neither Seller nor any of its Affiliates has received any communication
regarding any actual, alleged or suspected material infringement, misappropriation or other
material violation of Intellectual Property Rights of a third party by Seller, and (ii) during the
Look-Back Period, neither Seller nor any of its Affiliates has sent any written notice, charge,
complaint, claim or other written assertion asserting or threatening to assert in any Proceedings
against any Person regarding the material infringement, misappropriation, dilution or other
material violation of any Owned Intellectual Property.

(d) No current or former employee or officer of Seller and no current or
former consultant or contractor of Seller has any right, title or interest in or to any material Seller
Intellectual Property. No funding, facilities or personnel of any Governmental Authority or
academic or research institution were used to develop or create, in whole or in part, any Owned
Intellectual Property.

(e) Seller has taken commercially reasonable actions to safeguard and
maintain the secrecy and the confidentiality of, and its proprietary rights in and to, all non-public
Owned Intellectual Property.

(f) The computer software, computer hardware, firmware, networks,
interfaces and related systems included in the Purchased Assets (collectively, “Computer
Systems”) are sufficient in all material respects for the Seller’s operation of the Business and the
Purchased Assets as conducted as of the date hereof and as contemplated to be conducted as of
the date hereof and, except as set forth on Section 3.12(f) of the Disclosure Schedule, there have
been no material failures, crashes, ransomware attacks, security breaches or similar adverse
events affecting the Computer Systems. Seller provides for the backup and recovery of material
data and has implemented and maintains commercially reasonable disaster recovery plans,
procedures and facilities. Seller has taken commercially reasonable steps, as necessary and
appropriate, to protect the integrity and security of the Computer Systems and the information
stored therein, processed thereon or transmitted therefrom from misuse or unauthorized use,
access, disclosure or modification by third parties, and there has been no such misuse or
unauthorized use, access, disclosure or modification thereof. None of the Computer Systems are
used in any business other than the Business.

3.13. Environmental Matters.

(a) There is no Environmental Claim pending or, to Seller’s knowledge,
threatened against Seller or with respect to the Business or the Purchased Assets, and all past
Environmental Claims have been finally and fully resolved. There are no past or present actions,

34
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 40 of 110

activities, circumstances, conditions, events or incidents, including the Release, presence,
handling, management, use, generation, or disposal of any Hazardous Materials at any location
that could form the basis of any material Environmental Claim or otherwise result in any
material costs or liabilities under Environmental Law with respect to the Business or the
Purchased Assets.

(b) No Release or imminently threatened Release of Hazardous Material has
occurred or is currently occurring at or from any property owned, operated, leased or used or any
other property formerly owned, operated, leased or used by Seller or any of its predecessors or
the Business for which Environmental Law requires (i) notice to any Person or (ii) any form of
Response Action and Seller has not received any notice that the operation of the Business has
caused the contamination of any other property with Hazardous Material, which has resulted or
would reasonably be expected to result in a material Environmental Claim against the Business
or the Purchased Assets.

(c) Except as otherwise set forth in Section 3.13(c) of the Disclosure
Schedule, Seller has not, either expressly or by operation of law, assumed responsibility for or
agreed to indemnify or hold harmless any Person for any Environmental Liability with respect to
the Business or the Purchased Assets.

(d) Seller has identified and made available to Purchaser complete and correct
copies of all material studies, audits, assessments, reports, data, memoranda and investigations,
and other material information relating to Hazardous Materials, Environmental Claims,
Environmental Liabilities or other environmental matters that are in its possession or control
pertaining to, or the environmental condition of, the Business and the Purchased Assets or the
compliance (or noncompliance) by Seller or any of its predecessors with Environmental Laws.

(e) Seller is not required by any Environmental Law or by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the effectiveness of
any transactions contemplated hereby, (i) to remove or remediate Hazardous Materials, (ii) to
give notice to or receive approval from any Governmental Authority or other Person, or to record
any disclosure document or statement pertaining to environmental matters, or (iii) to alter,
modify, renew, change or update any Environmental Permit, in each case with respect to the
Business or the Purchased Assets.

3.14 Title to Assets; Sufficiency of Assets; Condition of Assets. Seller has good and
valid legal and beneficial title to, or a valid, binding and enforceable leasehold interest in, as
applicable, all of the Purchased Assets, and such Purchased Assets are not subject to any Liens
(other than Permitted Post-Closing Encumbrances and Liens which will be removed at the
Closing by the effect of the Sale Order or otherwise satisfied at the Closing). The Purchased
Assets constitute (a) all of the tangible and intangible assets and properties that are used or held
for use by Seller or any of its Affiliates in connection with the Business, and (b) all of the assets,
rights and properties necessary for the conduct of the Business in all material respects in the
Ordinary Course of Business following the Closing. The Purchased Assets are in good working
condition and are suitable for the purposes for which they are used (subject to normal wear and
tear) including for Purchaser to conduct and operate the Business in all material respects in the
Ordinary Course of Business. Section 3.14 of the Disclosure Schedule sets forth a true and

35
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 41 of 110.

complete list of all Wayward. Assets that, to the Knowledge of Seller, are owned or held by an
Affiliate of Seller as of the date hereof.

3.15 Taxes. Except to the extent an inaccuracy of the following would neither result in
a Lien on any of the Purchased Assets nor a Tax liability to the Purchaser or its Affiliates or
except as set forth on Section 3.15 of the Disclosure Schedule:

(a) All Tax Returns required to be filed by Seller or otherwise related to the
Purchased Assets or the Business have been duly and timely filed and each such Tax Return is
true, correct and complete in all material respects. All Taxes owed by Seller or otherwise related
to the Purchased Assets or the Business for which Purchaser may be liable that are or have
become due have been paid in full and all other Taxes attributable to pre-Closing periods have
been fully accrued through Closing on the financials statements of Seller.

(b) Seller does not have in force any waiver of any statute of limitations in
respect of Taxes or any extension of time related to a Tax assessment or deficiency with respect
to the Purchased Assets or the Business. Except with respect to Seller’s Tax Returns relating to
the period ending December 31, 2020, no extension of time within which to file any Tax Return
with respect to the Purchased Assets or the Business is currently in effect. There is no audit,
litigation or other Proceeding, Claim, assessment, deficiency, or adjustment pending, asserted,
proposed or threatened with respect to Taxes of Seller or otherwise with respect to the Purchased
Assets or the Business. All of the Purchased Assets have been properly listed and described on
the property tax rolls for all periods prior to and including the Closing Date and no portion of the
Purchased Assets constitutes omitted property for property tax purposes. Purchaser will not be
held liable for any unpaid Taxes that are or have become due on or prior to the Closing Date as a
successor or transferee, by statute, contract or otherwise, as a result of the transfer of the
Purchased Assets pursuant to this Agreement.

(c) Other than assets held for resale in the ordinary course of business and
motor vehicles, the sale of the Purchased Assets qualifies as an occasional sale pursuant to Cal.
Rev. & Tax. Cd. § 6367 and Cal. Rev. & Tax. Cd. §6006.5.

3.16 Key Business Relationships.

 

(a) Section 3.16(a)(i) of the Disclosure Schedules sets forth a true and
complete list of (i) the top 10 customers of the Business based on revenue generated for the fiscal
year period ended December 31, 2020 (each, a “Key Customer”, and together, the “Key
Customers”) and the amount of such revenue generated with respect to each Key Customer, and
(ii) the top 15 vendors or suppliers of the Business based on purchases for the fiscal year period
ended December 31, 2020 (each, a “Key Vendor’, and together, the “Key Vendors”) and the
amount of such expenses incurred with respect to each Key Vendor. Except as set forth on
Section 3.16(a)(i1) of the Disclosure Schedules, since September 30, 2020 (i) no Key Customer
has (A) materially decreased or notified Seller or any Affiliate of Seller of the foregoing of its
intention to materially decrease its aggregate level of purchases of services from Seller relative to
such Key Customer’s purchasing history during the twelve (12) months prior to such change or
(B) requested reduced pricing (whether through increased credits or otherwise) from that in
effect under an existing Contract, in each case, other than with respect to commercial

36
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 42 of 110

negotiations in the Ordinary Course of Business with respect to such Key Customer and not as a
result of a deterioration in the business relationship with such Key Customer and (ii) no Key
Vendor has adversely altered or notified Seller or any of its Affiliates of the foregoing of its
intention to adversely alter in any material respect the terms (including price) on which it sells
goods or services to the Business.

(b) Section 3.16(b) of the Disclosure Schedule sets forth a true and complete
list of all discounts, allowances, free goods or services, rebates, programs or other promotions
that had a value, individually or in the aggregate, to any one customer of Seller in excess of
$250,000 in the calendar year ended December 31, 2020. Seller has not changed in any material
respect its policies, procedures or guidelines in respect of any discounts, allowances, free goods
or services, rebates, programs or other promotions offered to any customer other than in the
Ordinary Course of Business.

3.17. Insurance. Section 3.17 of the Disclosure Schedule sets forth a true and complete
list of all insurance policies maintained by Seller or any of its Affiliates with respect to the
Business, the Employees or the Purchased Assets (collectively, the “Insurance Policies”). Each
Insurance Policy is in full force and effect and, except as otherwise set forth on Section 3.17 of
the Disclosure Schedule, all premiums due to date thereunder have been paid in full and neither
Seller nor any of its Affiliates is in material default thereunder. Neither Seller nor any of its
Affiliates has received notice of cancellation or nonrenewal, in whole or in part, in respect of any

Insurance Policy.

3.18 Brokers and Finders. Other than as set forth on Section 3.18 of the Disclosure
Schedule, no agent, broker, investment banker, financial advisor or other firm or person is
entitled to any brokerage, finder’s, financial advisor’s or other similar fee or commission for
which Purchaser or any of its Affiliates could become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf of Seller or any
of its Affiliates.

3.19 Product Quality. All products manufactured, fabricated, sold or distributed by the
Business prior to the Closing Date comply with applicable customer specifications and
Applicable Laws for the intended use of such products.

3.20 Intercompany Agreements. Other than as set forth on Section 3.20 of the
Disclosure Schedule, there are no Contracts between Seller, on the one hand, and any Affiliate of
Seller, on the other hand, relating to the ownership, management or operation of the Business or
the Purchased Assets.

3.21 Data Privacy.

(a) With respect to the Business and the Purchased Assets, Seller and, to the
Knowledge of Seller, any Person acting for or on Seller’s behalf have for the past three (3) years,
as applicable, materially complied with (i) all applicable Privacy Laws, (ii) all of the Seller’s
policies and notices regarding Personal Information, and (iit) all of the Seller’s contractual
obligations with respect. to Personal Information. Seller has not received any written notice of
any claims of or investigations or regulatory inquiries related to, or been charged with, the

37
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 43 of 110

violation of any Privacy Laws, applicable privacy policies, or contractual commitments with
respect to Personal Information in connection with the Business or the Purchased Assets. To the
Knowledge of Seller, there are no facts or circumstances that could reasonably form the basis of
any such notice or claim.

(b) With respect to the Business and the Purchased Assets, Seller has (i)
implemented and for the past three (3) years, as applicable, maintained reasonable and
appropriate technical and organizational safeguards, at least consistent with practices in the
industry in which the Seller operates, to protect Personal Information and other confidential data
in its possession or under its control against loss, theft, misuse or unauthorized access, use,
modification, alteration, destruction or disclosure, and (ii) taken reasonable steps to ensure that
any third party with access to Personal Information collected by or on behalf of Seller has
implemented and maintained the same. To the Knowledge of Seller, any third party who has
provided Personal Information to Seller in connection with the Business or the Purchased Assets
has done so in material compliance with applicable Privacy Laws. Except as would not
reasonably be expected to be material to the Business or the Purchased Assets, there have been
no breaches, security incidents, misuse of or unauthorized access to or disclosure of any Personal
Information in the possession or control of Seller or collected, used or processed by or on behalf
of Seller. Seller has not provided or been legally required to provide any notices to any Person in
connection with a disclosure of Personal Information in connection with the Business or the
Purchased Assets. The transfer of Personal Information in connection with the transactions
contemplated by this Agreement will not violate in any material respect any applicable Privacy
Laws or the Seller’s privacy policies as they currently exist or as they existed at any time during
which any of the Personal Information was collected or obtained.

3.22 Disclaimer of Additional Representations and Warranties. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR ANY OF
ITS AFFILIATES OR ANY OF THEIR RESPECTIVE AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES, CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES
MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR THE ACCURACY
OR COMPLETENESS OF ANY PROJECTIONS, ESTIMATES OR OTHER FORWARD
LOOKING INFORMATION PROVIDED OR OTHERWISE MADE AVAILABLE TO
PURCHASER OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES.

Purchaser hereby expressly acknowledges and agrees none of the provisions of this
ARTICLE UI (including, without limitation, anything in Section 3.6) shall be deemed to
affect or influence in any manner the provisions of this Agreement relating to the
calculation of the Purchase Price or any elements, components, or methodology thereof or
applicable thereto (including, without limitation, the Applicable Methodology); provided, that
the foregoing will not affect the last sentence of Section 4.5(b).

38
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 44 of 110

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as of the date hereof and as of the
Closing, as follows:

4. Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware with all requisite
power and authority to own and operate its assets and properties as they are now being owned
and operated.

4.2 Due Authorization. Purchaser has full power and authority to enter into this
Agreement and its Related Agreements and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this Agreement and its
Related Agreements have been duly authorized by all necessary entity action of Purchaser.
Purchaser has duly and validly executed and delivered this Agreement and has duly and validly
executed and delivered (or prior to or at the Closing will duly and validly execute and deliver) its
Related Agreements. This Agreement constitutes the legal, valid and binding obligation of
Purchaser, and its Related Agreements, upon execution and delivery by Purchaser, will constitute
legal, valid and binding obligations of Purchaser enforceable in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the enforcement of creditors’
rights generally and by equitable principles.

4.3 Consents and Approvals; No Violations. The execution, delivery and performance
by Purchaser of this Agreement and its Related Agreements will not (i) violate any law,
regulation or order of any Governmental Authority applicable to Purchaser; (ii) except for filings
that may be required pursuant to ARTICLE_IX, require any filing or registration by Purchaser
with, or consent or approval with respect to Purchaser of, any Governmental Authority;
(iii) violate or conflict with or result in a breach or default under any Contract to which
Purchaser is a party or by which Purchaser or any of its assets or properties are bound; or
(iv) violate or conflict with the certificate of formation or limited liability company agreement of
Purchaser, except where any such filing, registration, consent or approval, if not made or
obtained, or any such violation, conflict, breach or default, would not have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated hereby.

4.4 Purchaser’s Examination. Purchaser and its representatives have been afforded the
opportunity to meet with, ask questions of and receive answers from the management of Seller in
connection with the determination by Purchaser to enter into this Agreement and the Related
Agreements and consummate the transactions contemplated hereby and thereby, and all such
questions have been answered to the reasonable satisfaction of Purchaser.

 

4.5 Investigation: Limitation on Warranties.

(a) Purchaser acknowledges and agrees that neither Seller, nor any other
Person acting on behalf of Seller or any of its Affiliates or representatives has made any

39
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 45 of 110

representation or warranty, express or implied, as to the accuracy or completeness of any
information regarding Seller, the Business or the Purchased Assets, except as expressly set forth
in this Agreement or the Related Agreements or as and to the extent required by this Agreement
to be set forth in the Disclosure Schedule. Purchaser further agrees that, except only as expressly
provided in this Agreement or the Related Agreements, Seller will not have or be subject to any
liability to Purchaser or any other Person resulting from the distribution or use by Purchaser, any
of its Affiliates or any of their respective directors, officers, employees, agents, consultants,
accountants, counsel or other representatives of any such information, and any legal opinions,
memoranda, summaries or any other information, document or material made available to
Purchaser or its Affiliates or representatives in certain “data rooms,” management presentations
or any other form otherwise provided in expectation of the transactions contemplated by this
Agreement.

(b) Purchaser acknowledges and agrees that except for the representations and
warranties of Seller expressly set forth in ARTICLE III hereof and the Related Agreements, the
Purchased Assets are being acquired AS IS WITHOUT ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR INTENDED USE OR OTHER EXPRESSED OR
IMPLIED WARRANTY. Purchaser acknowledges and agrees that it is consummating the
transactions contemplated hereby without any representation or warranty, express or implied, by
any Person, except for the representations and warranties of Seller expressly set forth in
ARTICLE IU hereof. Following the Closing, Seller will have no liability for a breach of
representation or warranty (and no breach of representation or warranty will require Seller to
return any portion of the Purchase Price to Purchaser) except in the case of actual, intentional
fraud.

(c) In connection with Purchaser’s investigation of Seller and the Business,
Purchaser has received from or on behalf of Seller certain projections, including projected
statements of operating revenues and income from operations of the Business and certain
business plan information of Seller. Purchaser acknowledges that there are uncertainties inherent
in attempting to make such estimates, projections and other forecasts and plans, that Purchaser is
familiar with such uncertainties, that Purchaser is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that Purchaser shall have no claim against Seller or any
other Person with respect thereto. Accordingly, Seller makes no representations or warranties
whatsoever with respect to such estimates, projections and other forecasts and plans (including
the reasonableness of the assumptions underlying such estimates, projections and forecasts)
except as set forth in ARTICLE III. Purchaser is relying on the representations and warranties of
Seller regardless of the knowledge obtained through its own investigation, diligence or
otherwise.

4.6 Available Funds. Purchaser has sufficient cash resources on hand or available to it
in an aggregate amount sufficient to pay in cash any and all amounts required to be paid by it
pursuant to this Agreement, including the Cash Consideration and all fees and expenses related
to the transactions contemplated by this Agreement to be paid by Purchaser.

40
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 46 of 110

4.7 Brokers and Finders. No agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s or other similar fee
or commission for which Seller or any of its Affiliates could become liable in connection with
the transactions contemplated by this Agreement as a result of any action taken by or on behalf
of Purchaser or any of its subsidiaries.

ARTICLE V

COVENANTS
5.1 Access to Information and Applicable Locations.

(a) From the date of this Agreement to the earlier of the Closing or the date
this Agreement is terminated, subject to the Confidentiality Agreement, Seller and its Affiliates
shall give Purchaser and Purchaser’s representatives, upon reasonable notice, reasonable access
during normal business hours to the offices, Facility, employees, and books and records relating
to the Business, and shall make the officers and employees of Seller and its Affiliates available
to Purchaser and its representatives as Purchaser and its representatives shall from time to time
reasonably request, in each case to the extent that such access and disclosure would not obligate
_ Seller to take any actions that would unreasonably disrupt the normal course of its business or
violate the terms of any contract to which Seller is bound or any Applicable Law; provided, that
all requests for access shall be directed to Gregg Milhaupt and/or Alex Delnik (collectively, the
“Designated Contacts”). Notwithstanding the foregoing, other than the Designated Contacts,
Purchaser is not authorized to and shall not (and shall cause its employees, agents,
representatives and Affiliates to not) contact any officer, director, employee, franchisee,
customer, supplier, distributor, lender or other material business relation of Seller prior to the
Closing without the prior written consent of a Designated Contact (it being agreed that if the
Designated Contact elects to give any such consent, the consent may be conditioned upon,
among other things, Seller being able to monitor or participate in any such contacts and any
discussions or dialogue resulting therefrom).

(b) Purchaser and their representatives shall treat and hold strictly confidential
any confidential information (in whatever form) provided by or on behalf of Seller to the extent
required by the Confidentiality Agreement.

5.2 Preservation of Business. From the date of this Agreement until the earlier of the
Closing or the date this Agreement is terminated, (i) other than as specifically contemplated by
this Agreement or with the prior consent of Purchaser, Seller shall operate the Riverside Facility
and the Business in the ordinary course of business since the commencement of the Bankruptcy
Case and use commercially reasonable efforts to preserve intact the Purchased Assets and the
Business, retain the present officers and employees and consultants of the Business at their
current compensation and benefits levels, and preserve the Business’s goodwill and relationships
with customers, suppliers, distributors and others having material business dealings with Seller
or the Business, (ii) neither Seller nor any of its Affiliates shall sell or otherwise dispose of any
of the Purchased Assets other than inventories of finished goods at arm’s length in the ordinary
course of business as Seller has conducted the Business since the commencement of the
Bankruptcy Case and (iii) Seller shall not enter into any Contract (excluding ordinary course

41
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 47 of 110

purchases of feedstock) which (A) involves the payment or receipt by Seller of amounts in
excess of $250,000 (in the aggregate) or (B) has a duration of longer than six months.

5.3 Efforts. Subject to the terms and conditions hereof, each party hereto shall use its
commercially reasonable efforts to consummate the transactions contemplated hereby as
promptly as practicable. The “commercially reasonable efforts” of any party hereto shall not
require such party, its Affiliates or representatives to divest or encumber any of the Purchased
Assets or any of the assets of the Purchaser or any of its Affiliates or to incur or expend any
material sums of money to remedy any breach of any representation or warranty hereunder or to
provide financing to any other party hereto for consummation of the transactions contemplated
hereby; provided, that if such party, its Affiliates or representatives remedy any such breach,
such party shall not be deemed to be in breach of such representation or warranty for purposes of
determining the other parties’ obligations to consummate the transactions contemplated hereby
pursuant to Section 6.1, in the case of Purchaser, or Section 7.1, in the case of Seller. Without
limiting the foregoing, Seller will reasonably cooperate (as more particularly addressed below)
with Purchaser, at Purchaser’s expense, in Purchaser’s efforts to obtain customary buyer-side
representation and warranty insurance (the “R&W Policy”) (payable solely by Purchaser) in
connection with the transactions contemplated by this Agreement. Any R&W Policy so obtained
shall specify that there is no right of, and that the insurer under the R&W Policy expressly
waives any claims of, subrogation, contribution, or otherwise against Seller or any of its
Affiliates, employees, or direct or indirect shareholders, members, directors, officers, or partners,
except in the case of actual, intentional fraud by Seller in connection with the negotiation,
execution, or performance of this Agreement. The cost of the R&W Policy (including the
premium, underwriting fee, surplus lines taxes, and other fees (including the brokerage fees))
shall be paid by Purchaser. From and after the binding of the R&W Policy (which shall include
the waivers described above), Purchaser shall provide Seller with a true and complete copy
thereof and shall not amend, modify, or cancel the R&W Policy if such amendment,
modification, or cancellation could reasonably be expected to adversely affect the rights of
Seller thereunder without the prior written consent of Seller (which consent may be granted or
withheld in Seller’s sole discretion). As set forth above, Seller shall reasonably cooperate with
Purchaser in connection with obtaining the R& W Policy (at Purchaser’s sole cost and expense),
including by making its officers and senior management available to Purchaser at reasonable
times and for reasonable periods of time; provided that, in no event, shall (i) the issuance of an
R&W Policy be a condition to or otherwise affect Purchaser’s obligation to consummate the
transactions set forth herein, or (11) Seller or any employee, officer, director, agent or other
representative of Seller be required to provide any affidavit, certificate, application, agreement or
other covenant or assurance to Purchaser, the insurer under the R& W Policy or any other person
in connection with the underwriting or issuance thereof.

5.4 Preservation of Records; Post-Closing Access and Cooperation.’ For a period of
six (6) years after the Closing Date or such other period (if longer) required by Applicable Law,
Purchaser shall preserve and retain, all corporate, accounting, legal, auditing, human resources
and other books and records included in the Purchased Assets that are in its possession relating to
the Business and the Purchased Assets prior to the Closing Date. Purchaser shall, after the
Closing Date, (a) permit Seller’s counsel and other professionals and counsel for any successor
to Seller and its respective professionals (collectively, “Permitted Access Parties”) reasonable

42
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 48 of 110

access, for the purpose of Seller’s tax reporting requirements, financial accounting and
compliance with Applicable Law, to the material financial and other books and records included
in the Purchased Assets that are in its possession, during regular business hours and upon
reasonable advance notice, which access shall include (i) the right of such Permitted Access
Parties to copy, at such Permitted Access Parties’ expense, such documents and records as they
may reasonably request in furtherance of the purposes described above, and (ii) Purchaser’s
copying and delivering to the relevant Permitted Access Parties such documents or records as
they may reasonably request in furtherance of the purposes described above, but only to the
extent such Permitted Access Parties furnish Purchaser with reasonably detailed written
descriptions of the materials to be so copied and the applicable Permitted Access Party
reimburses the Purchaser for the reasonable costs and expenses thereof, and (b) Purchaser shall
provide the Permitted Access Parties (at no cost to the Permitted Access Parties) with reasonable
access to Joe Italiano and/or Omar Abuaita during regular business hours and upon reasonable
advance notice so that Seller and the other Permitted Access Parties have information necessary
for the preparation of tax returns, collection of those Accounts Receivable that are Excluded
Assets, determination of the amount of any adjustment to the Cash Consideration pursuant to
Section 2.6 hereof, and other activities in connection with the administration and wind-down of
the Bankruptcy Case; provided that such access does not unreasonably interfere with the
Purchaser’s operation of the Business and Purchaser shall not be required to provide access for
requests unrelated to the Business or the Purchased Assets. Nothing in this Section 5.4 shall
require Purchaser to take any such action if (a) such action (i) could result in a waiver or breach
of any attorney-client, attorney work product or other legally recognized privileges or immunity
from disclosure or (ii) would result in the disclosure of any Trade Secrets of third parties or
violate any Applicable Laws related to the exchange of information or any obligation of
Purchaser with respect to confidentiality, or (b) such access or information is requested in
relation to disputes involving Purchaser, its equity holders or any of their respective Affiliates or
the Business or Purchased Assets, including disputes arising under this Agreement or any other
Related Agreement.

5.5 Employees and Benefits.

(a) As of the Closing, Seller shall terminate the employment of all of those
Employees identified on Section 5.5(a) of the Disclosure Schedule (the “Subject Employees”).
Section 5.5(a) of the Disclosure Schedule hereto shall be amended from time to time prior to the
Closing (i) to delete any individuals who are no longer employed by Seller or (ii) upon written
notice from Purchaser to Seller, to add or remove any other individuals. Purchaser, in
cooperation with Seller, shall, at least five (5) Business Days prior to the Closing Date and
effective as of the Closing Date, extend a written offer of employment to those employees
selected by Purchaser, in its sole and absolute discretion (the “Selected Employees”), at a level
and with responsibilities that are substantially commensurate with their employment with Seller
and at a wage or salary and benefits and other compensation not less than the respective wages or
salaries and benefits and other compensation specified for such Selected Employees on Section
5.5(a) of the Disclosure Schedule. Those Selected Employees who accept offers of employment
with Purchaser and who become employees of Purchaser as of the Closing Date are referred to as

“Transferred Employees.”

43
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 49 of 110

(b) It is understood and agreed between the parties that all provisions
contained in this Agreement with respect to Benefit Plans or employee compensation are
included for the sole benefit of the respective parties hereto and do not and shall not create any
right in any other person, including, but not limited to, any Employee, any participant in any
benefit or compensation plan or any beneficiary thereof.

(c) In any termination or layoff of any Transferred Employee by Purchaser on
or after the Closing, Purchaser will comply fully, if applicable, with the WARN Act and all other
applicable foreign, Federal, state and local laws, including those prohibiting discrimination and
requiring notice to employees. Purchaser shall not at any time prior to sixty (60) days after the
Closing Date, effectuate a “plant closing” or “mass layoff’ as those terms are defined in the
WARN Act affecting in whole or in part any facility, site of employment, operating unit or
employee of the Business without complying fully with the requirements of the WARN Act.
Purchaser shall be solely responsible for, and will bear the entire cost of, compliance with (or
failure to comply with) any such laws following the Closing Date.

(d) Solely to the extent required by COBRA and the regulations promulgated
thereunder, Purchaser shall be responsible for providing COBRA continuation coverage to
“M&A qualified beneficiaries” (as defined in COBRA) of Seller who experience a “qualifying
event” (as defined in COBRA) in respect of the transactions contemplated by this Agreement.

5.6 Public Announcements. Purchaser and Seller will consult with each other before
issuing any press release or otherwise making any public statements or disclosures with respect
to the transactions contemplated by this Agreement, including the terms hereof, and no party
shall, without the prior written consent of the other party, issue any such press release or make
any such public statement, except as may be required by Applicable Law; provided, however,
that Seller may make public statements or disclosures with respect to this Agreement and the
transactions contemplated herein as may be necessary or advisable in connection with the
Bankruptcy Case, including, without limitation, to comply with the Bid Procedures Order and/or
in seeking issuance of the Sale Order.

5.7. Transfer Taxes. To the extent that any sales, purchase, transfer, stamp,
documentary stamp, registration, use or similar taxes are payable by reason of the sale of the
Purchased Assets under this Agreement (“Transfer Taxes”), such Transfer Taxes shall be borne
and timely paid by Seller. Purchaser and Seller shall reasonably cooperate in good faith to
minimize, to the extent permissible under Applicable Law, the amount of any Transfer Taxes
that might otherwise be imposed in connection with the transactions contemplated by this
Agreement.

5.8 Tax Proration. All Property Taxes levied with respect to the Purchased Assets for
any taxable period falling entirely within the period ending on or before the Closing Date shall
be the responsibility of Seller. All Property Taxes levied with respect to the Purchased Assets
for any taxable period that includes the Closing Date and ends after the Closing Date, whether
imposed or assessed before or after the Closing Date will be prorated based on the number of
days in such period that occur before the Closing Date, on the one hand, and the number of days
in such period that occur on or after the Closing Date, on the other hand, the amount of such
Property Taxes allocable to the portion of the period ending before the Closing Date being the

44
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 50 of 110

responsibility of Seller and the remainder being the responsibility of Purchaser. If the exact
amount of any Property Taxes is not known on the Closing Date, such taxes shall be estimated
based upon the best available information at the time of Closing (i.e., the taxable value currently
assigned to the real property). There shall be no re-proration of Property Taxes after Closing.
Accordingly, the amount of such Property Taxes allocable to Seller pursuant to this 5.8 5.8 that
have not been paid prior to Closing, if any, will be included in Net Working Capital and shall be
paid to the appropriate Governmental Authority by Purchaser.

5.9 [Reserved].
5.10 [Reserved].

5.11 Use of Names and Marks. As soon as reasonably practicable after the Closing,
but in no event more than thirty (30) Business Days after the Closing, Seller shall cause an
amendment to the certificate or articles of incorporation or formation (or any equivalent
organizational documents) of Seller to be filed with the appropriate Governmental Authority and
shall take all other action necessary to change Seller’s legal, registered, assumed, trade and
“doing business as” name, as applicable, to a name or names not containing any Acquired
Intellectual Property Rights, including “CarbonLITE” or any name confusingly similar to the
foregoing, and will cause to be filed as soon as practicable after the Closing, in all jurisdictions
in which Seller is qualified to do business, any documents necessary to reflect such change in its
legal, registered, assumed, trade and “doing business as” name, as applicable, or to terminate its
qualification therein. Seller further agrees that (i) from and after the date hereof until the earlier
of the Closing and the date on which this Agreement is validly terminated in accordance with its
terms, neither Seller nor any of its Affiliates will sell or license the right to use any of the
Acquired Intellectual Property Rights, including the name CarbonLITE, to any third party (other
than Purchaser) and (ii) from and after the Closing, Seller and its Affiliates will cease, and will
use reasonable best efforts to cause any purchaser or purchasers (other than Purchaser) of the
facilities owned by Affiliates of Seller in Reading, Pennsylvania (subject to the last sentence of
this Section 5.11), Dallas, Texas (subject to the last sentence of this Section 5.11), and Oxnard,
California to cease, to make any use of all Acquired Intellectual Property Rights, the name
“CarbonLITE,” and any similar names indicating affiliation with Purchaser, any of its Affiliates,
the Business, the Purchased Assets or the business or activities engaged in by Purchaser or any
of its Affiliates. Notwithstanding the foregoing, as to the facilities owned by Affiliates of Seller
and located in Reading, Pennsylvania (the “Reading Facility”) and Dallas, Texas (the “Dallas
Facility”), Purchaser agrees that, if requested by Seller and/or a purchaser(s) of the Reading
Facility and/or Dallas Facility (other than Purchaser), Purchaser will grant Seller and/or its
Affiliates or such purchaser(s) a short term license (in form and content reasonably satisfactory
to Purchaser) for a period of not to exceed ninety (90) days following the date of the Closing
hereunder to continue to use the name “CarbonLITE” as such purchaser(s) seeks to end and
permanently transition out of such use in connection with operations at the Reading Facility
and/or the Dallas Facility.

5.12 No Successor Liability. The parties hereto agree that the Sale Order shall provide
that to the fullest extent permitted by Applicable Law (including under Section 363(f) of the
Bankruptcy Code), (a) Purchaser shall not be liable for any liability or Lien (other than Assumed
Liabilities) against Seller or any of Seller’s predecessors or Affiliates and (b) Purchaser shall

45
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 51 of 110

have no successor or vicarious liability of any kind or character whether known or unknown as
of the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent,
with respect to the Business, the Purchased Assets or any liabilities of Seller arising prior to the
Closing Date.

5.13 Assumption and Assignment of Contracts. At or prior to the Closing, Seller shall
assume and assign to Purchaser the Acquired Contracts, Acquired Real Property Leases,
Acquired Personal Property Leases and Permits and Licenses, and Purchaser shall pay in full the
Cure Costs (as a deduct against the Cash Consideration), in each case pursuant to Section 365 of
the Bankruptcy Code, the Sale Order and Section 2.1, subject to Purchaser’s provision of
adequate assurance as may be required under Section 365 of the Bankruptcy Code; provided,
however, that with respect to Cure Costs for which an objection has been filed that has not been
consensually resolved by the parties or determined by the Bankruptcy Court at or prior to the
Sale Hearing, Purchaser shall pay such disputed Cure Cost amount into an escrow in accordance
with the Sale Order pending final resolution of such dispute, and any amounts so paid by
Purchaser into escrow shall reduce the Cash Consideration payable to Seller on a dollar-for-
dollar basis, with it being agreed that Seller will be entitled to any amount remaining in escrow
after the final resolution of all disputed Cure Costs and the payment from escrow of all amounts
finally determined to be owed. Notwithstanding anything to the contrary in this Agreement,
Purchaser expressly acknowledges that Seller’s inability to assume and assign any Acquired
Contracts, Acquired Real Property Leases, Acquired Personal Property Leases and/or Permits
and Licenses by reason of Purchaser’s failure to provide adequate assurance of future
performance with respect thereto to the Bankruptcy Court’s satisfaction shall have no effect on .
Purchaser’s obligation to consummate the transactions set forth herein and any such Acquired
Contracts, Acquired Real Property Leases, Acquired Personal Property Leases and/or Permits
and Licenses Seller fails to so assume and assign at the Closing shall for all purposes thereafter
be deemed Excluded Assets.

5.14 Transfer of 401(k) Plan. As soon as practicable following (a) Purchaser’s
presentation to Seller of evidence reasonably satisfactory to Seller that Purchaser’s 401(k) plan
(“Purchaser’s 401(k) Plan”) meets the requirements for qualification under Section 401(a) of the
Code, (b) Seller’s presentation to Purchaser of evidence reasonably satisfactory to Purchaser that
Seller’s 401(k) plan (“Seller’s 401(k) Plan”) meets the requirements for qualification under
Section 401(a) of the Code (including, without limitation, evidence reasonably satisfactory to
Purchaser that the operational compliance failures identified in the most recent independent
auditor’s report for the Seller’s 401(k) Plan have been fully corrected under the pending
correction procedure process), and (c) the presentation to Seller of instructions for the transfer of
the assets of Seller’s 401(k) Plan to the trustee of Purchaser’s 401(k) Plan, Seller shall cause to
be transferred to Purchaser’s 401(k) Plan the assets and liabilities, including participant loan
receivables, from Seller’s 401(k) Plan for the Transferred Employees (excluding those
employees who retired effective on or prior to the date of transfer) in accordance with applicable
requirements of the Code. Purchaser shall direct the trustee of Purchaser’s 401(k) Plan to accept
such transfer of assets from Seller’s 401(k) Plan. Upon such transfer of assets, Purchaser’s
401(k) Plan shall assume the accrued benefit liabilities under Seller’s 401(k) Plan solely with
respect to the amount of the transferred accrued benefits with respect to the Transferred
Employees and their respective beneficiaries. In order to implement this Section 5.14, Purchaser

 

46
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 52 of 110

t

and Seller shall cooperate in the exchange of information, the notification of Transferred
Employees and the preparation of any documentation required to be filed with any governmental
agency. Without limiting the generality of the foregoing, Seller shall promptly provide Purchaser
with such documents and other information as Purchaser shall reasonably request to assure itself
that the trust-to-trust transfer described herein may be accepted into Purchaser’s 401(k) Plan in
accordance with Applicable Law. Notwithstanding the foregoing, Purchaser, in its sole
discretion, may in lieu of a trustee-to-trustee transfer, allow direct rollovers of the account
balances of Transferred Employees (including participant loan receivables) to Purchaser’s 401 (k)
Plan; provided, for the avoidance of all doubt, that Purchaser shall either (x) accept a trustee-to-
trustee transfer, or (y) direct rollover of any assets or liabilities of Seller’s 401(k) Plan so long as
Seller delivers evidence reasonably satisfactory to Purchaser that the operational compliance
failures identified in the most recent independent auditor’s report for the Seller’s 401(k) Plan
have been fully corrected under the pending correction procedure process and that the Seller’s
401(k) Plan otherwise meets the requirements for qualification under Section 401(a) of the Code.

5.15 Purchased Assets held by Affiliates. Without limiting Seller’s obligations under
Section 10.9 hereof, in the event that an Affiliate of Seller owns or holds any assets, rights or
properties that, if owned or held by Seller at the Closing, would constitute Purchased Assets
(“Wayward Assets”), Holdings shall cause each such Affiliate to transfer and assign, for no
additional consideration, such Wayward Assets to Purchaser by transfer documents in form and
content not inconsistent with the terms and provisions hereof and otherwise in form and content
reasonably requested by Purchaser. At the Closing, Holdings shall execute and deliver the
Holdings Assignment to Purchaser.

5.16 Purchased Assets at Palmyrita Site. As soon as practicable following the Closing,
Purchaser shall remove, or cause to be removed, all of the Purchased Assets located at the
Palmyrita Site. Seller shall grant, and use reasonable best efforts to cause the landlord under the
Palmyrita Lease to grant, Purchaser and its representatives access to the Palmyrita Site during
normal business hours as reasonably necessary to facilitate such removal.

5.17 Benefit Plan Cooperation. Prior to the Closing, Seller shall cooperate in good
faith with and provide reasonable assistance to Purchaser in connection with and to facilitate
Purchaser and/or its Affiliates’ establishment of new health, welfare and retirement plans for the
Transferred Employees (including, without limitation, Seller’s prompt execution and delivery of
broker access and change of broker forms in respect of Benefit Plans in form and content
reasonably satisfactory to Seller and the delivery of claims and other participant information, in
each case, as reasonably requested by Purchaser and not prohibited or restricted by applicable
law).

5.18 ERP/IT Cooperation and Access. Without limiting the generality of Section 2.1(1)
or Section 5.1, from the date of this Agreement to the earlier of the Closing or the date this
Agreement is terminated, Seller shall, and shall cause its Affiliates to, cooperate in good faith
(but at no material cost or expense to Seller) with and provide reasonable access and assistance
to Purchaser and its Affiliates during normal business hours in connection with and to facilitate
Purchaser’s and/or its Affiliates’ transitioning of any enterprise resource planning system or
information technology system relating to the Business or the Purchased Assets to the enterprise

47
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 53 of 110

resource planning systems or information technology systems of Purchaser and/or its Affiliates
so that such transitioning can be effectuated at Closing or as soon thereafter as possible.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS
OF PURCHASER

The obligations of Purchaser at Closing under this Agreement are subject to the
satisfaction (or waiver by Purchaser) of the following conditions precedent on or before the
Closing Date:

6.1 Warranties True as of Present Date. Each of the representations and warranties of
Adverse Effect shall be true and correct in all respects as of the Closing Date as if made anew as
of such date (except to the extent such representations and warranties expressly relate to an
earlier date (in which case, as of such earlier date)), except to the extent of changes or
developments contemplated by the terms of this Agreement or caused by the transactions
contemplated hereby; and (b) that are not so qualified shall be true and correct (without giving
effect to any qualifications as to “materiality,” “Material Adverse Effect” or similar
qualifications as to materiality) as of the Closing Date as if made anew as of such date (except to
the extent such representations and warranties expressly relate to an earlier date (in which case,
as of such earlier date)), except to the extent of changes or developments contemplated by the
terms of this Agreement or caused by the transactions contemplated hereby and except for
failures of such representations and warranties to be true and correct as do not and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

6.2 Compliance with Agreements and Covenants. Seller shall have performed and
complied with all of the covenants, obligations and agreements contained in this Agreement to
be performed and complied with by it on or prior to the Closing Date, in all material respects,
including delivery of the documents referred to in Section 2.7(b).

6.3 No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit or proceeding shall be
pending, which would be reasonably expected to prohibit, the consummation of the transactions
contemplated hereby.

64 Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court, shall be in full force and effect, shall not have been vacated, reversed, stayed, modified or
amended in any manner not approved by Purchaser, shall have become final and no longer be
subject to (or subject to a pending) appeal, vacatur, reversal or motion for reconsideration, and
shall not be subject to a stay; provided, however, that if no person, entity or governmental unit
has specifically questioned, challenged or objected to the good faith (as such term is used within
the meaning of section 363 of the Bankruptcy Code) of Purchaser at or before the Sale Hearing
(any such question, challenge or objection, a “Good Faith Objection”), and the Sale Order is not
subject to a pending appeal, vacatur, reversal or motion for reconsideration based on a Good
Faith Objection or the Bankruptcy Court’s determination that Purchaser is a good faith purchaser

48
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 54 of 110

within the meaning of section 363 of the Bankruptcy Code (a “Pending Good Faith Review’),
and is not subject to a stay, as of the Closing, then the Sale Order need only have been entered by
the Bankruptcy Court and be in full force and effect and not subject to a stay as of the Closing.

6.5 No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.

Any waiver of a condition by Purchaser shall be effective only if such waiver is stated in
writing and signed by Purchaser; provided, however, that the consent of Purchaser to the Closing
shall constitute a waiver by Purchaser of any conditions to Closing as to Purchaser not satisfied
as of the Closing Date.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller at Closing under this Agreement are ‘subject to the satisfaction
(or waiver in writing by Seller) of the following conditions precedent on or before the Closing
Date:

7.1 Warranties True as of Present Date. Each of the representations and warranties of
Purchaser contained in ARTICLE IV (a) that are qualified as to “material adverse effect” shall be
true and correct as of the Closing Date as if made anew as of such date (except to the extent such
representations and warranties expressly relate to an earlier date (in which case, as of such earlier
date)), except to the extent of changes or developments contemplated by the terms of this
Agreement or caused by the transactions contemplated hereby, and (b) that are not so qualified
shall be true and correct as of the Closing Date as if made anew as of such date (except to the
extent such representations and warranties expressly relate to an earlier date (in which case, as of
such earlier date)), except to the extent of changes or developments contemplated by the terms of
this Agreement or caused by the transactions contemplated hereby and except for failures of the
representations and warranties referred to in this clause (b) to be true and correct as do not and
would not reasonably be expected to have, in the aggregate, a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby.

 

7.2 Compliance with Agreements and Covenants. Purchaser shall have performed and
complied with all of its covenants, obligations and agreements contained in this Agreement to be
performed and complied with by it on or prior to the Closing Date, in all material respects,
including delivery of the documents referred to in Section 2.7(b) hereof.

7.3. No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit or proceeding shall be
pending, which would be reasonably expected to prohibit, the consummation of the transactions
contemplated hereby.

74 Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court, shall be in full force and effect, shall not have been vacated, reversed, stayed, modified or
amended in any manner not approved by Seller, shall have become final and no longer be subject

49
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 55 of 110

to (or subject to a pending) appeal, vacatur, reversal.or motion for reconsideration, and shall not
be subject to a stay; provided, however, that if no person, entity or governmental unit has made a
Good Faith Objection at or before the Sale Hearing, and the Sale Order is not subject to a
Pending Good Faith Review, and is not subject to a stay, as of the Closing, then the Sale Order
need only have been entered by the Bankruptcy Court and be in full force and effect and not
subject to a stay as of the Closing.

Any waiver of a condition by Seller shall be effective only if such waiver is stated in
writing and signed by Seller; provided, however, that the consent of Seller to the Closing shall
constitute a waiver by Seller of any conditions as to Seller to Closing not satisfied as of the
Closing Date.

ARTICLE VI0

TERMINATION

8.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

(a) With the mutual written consent of Purchaser and Seller;

(b) By either Purchaser or Seller if the Closing shall not have occurred on or
before June 10, 2021 (as extended pursuant to Section 8.1(k)) (the “Termination Date”);
provided, the right to terminate this Agreement under this Section 8.1(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been the primary cause
of, or primarily resulted in, the failure of the Closing to occur on or before the Termination Date;

(c) By Seller, if Purchaser shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this Agreement, which
breach or failure to perform (A) would give rise to the failure of a condition set forth in Section
7.1 or Section 7.2 and (B) has not been or is incapable of being cured by Purchaser within ten
(10) Business Days after its receipt of written notice thereof from Seller;

(d) By Purchaser, if Seller shall have breached or failed to perform any of
their representations, warranties, covenants or other agreements contained in this Agreement,
which breach or failure to perform (A) would give rise to the failure of a condition set forth in
Section 6.1 or Section 6.2 and (B) has not been or is incapable of being cured by Seller within
ten (10) Business Days after their receipt of written notice thereof from Purchaser;

 

(e) By Seller if (i) all of the conditions set forth in ARTICLE VI have been
satisfied or waived (other than those conditions that by their terms are to be satisfied at the
Closing) and (ii) Purchaser fails to proceed with and consummate the Closing within three
Business Days after receipt of written notice from Seller that Seller is ready, willing and able to
proceed with and consummate the Closing;

(f) By Purchaser if (1) all of the conditions set forth in Article VII have been
satisfied or waived (other than those conditions that by their terms are to be satisfied at the

50
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 56 of 110

Closing) and (ii) Seller fails to proceed with and consummate the Closing within three Business
Days after receipt of written notice from Purchaser that Purchaser is ready, willing and able to
proceed with and consummate the Closing;

(g) By Purchaser, if (1) after the conclusion of the Auction if Purchaser is the
Successful Bidder, Seller or any of its Affiliates take steps in furtherance of any Alternative
Transaction or seeks to have the Bankruptcy Court enter an Order dismissing, or converting into
cases under Chapter 7 of the Bankruptcy Code, any of the cases commenced by Seller under
Chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Case, or appointing a
trustee in the Bankruptcy Case or appointing a responsible officer or an examiner with enlarged
powers (other than a fee examiner) relating to the operation of Seller’s business pursuant to.
Section 1104 of the Bankruptcy Code, or such an order of dismissal, conversion or appointment
is entered for any reason and is not reversed or vacated within five (5) days after the entry
thereof, or (ii) after the conclusion of the Auction if Purchaser is the Back-Up Bidder, Seller or
any of its Affiliates take steps in furtherance of any Alternative Transaction other than that of the
Successful Bidder or seeks to have the Bankruptcy Court enter an Order dismissing, or
converting into cases under Chapter 7 of the Bankruptcy Code, any of the cases commenced by
Seller under Chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Case, or
appointing a trustee in the Bankruptcy Case or appointing a responsible officer or an examiner
with enlarged powers (other than a fee examiner) relating to the operation of Seller’s business
pursuant to Section 1104 of the Bankruptcy Code, or such an order of dismissal, conversion or
appointment is entered for any reason and is not reversed or vacated within five (5) days after the
entry thereof;

(h) By either Purchaser or Seller if any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such order, decree,
ruling or other action shall have become final and nonappealable;

(1) [Reserved];
(j) [Reserved]; or

(k) By Purchaser if: (i) the Auction for the Riverside Facility shall not have
been held, conducted and concluded on or before May 21, 2021; (i) Purchaser is not selected
and designated as the Successful Bidder or Back-Up Bidder in the Notice of Successful Bidder to
be filed by Seller on or before May 23, 2021; (iii) the Sale Hearing shall not have been held and
concluded on or before June 3, 2021; (iv) the Sale Order shall not have been entered on or before
June 4, 2021; or (v) the Closing of the transactions contemplated by this Agreement shall not
have occurred on or before June 10, 2021; provided that Seller and Purchaser may mutually
agree in writing to extend such milestones. For the avoidance of doubt, Purchaser shall not have
the right to terminate this Agreement pursuant to this Section 8.1(k) with respect to any of the
milestone dates set forth in clauses (iii), (iv) and (v) of this Section 8.1(k) (but no others) in the
event that Seller has obtained agreement from the existing secured lenders having the right to
approve the transaction timeline for the transaction contemplated herein an extension of the
applicable date; provided, that no such date may be extended (A) by more than five Business
Days or (B) more than once, in each case, without first obtaining Purchaser’s written consent,

51
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 57 of 110

which consent Purchaser may grant or withhold in its sole discretion; and, provided further, that
in the event the milestone dates set forth in clauses (iii), (iv) or (v) of this Section 8.1(k) are
extended as provided herein, the Termination Date shall automatically be extended by the same
amount of time.

Notwithstanding anything else contained in this Agreement, the right to terminate this
Agreement under this Section 8.1 shall not be available to any party (a) that is in material breach
of its obligations hereunder or (b) whose failure to fulfill its obligations or to comply with its
covenants under this Agreement has been the primary cause of, or primarily resulted in, the
failure to satisfy any condition to the obligations of either party hereunder.

8.2 Expenses. Except as otherwise provided in Section 10.15, whether or not the
Closing occurs, all Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such Expenses. As used in this
Agreement, “Expenses” means the out-of-pocket fees and expenses of the party’s independent
advisor, counsel and accountants, incurred or paid by the party or on its behalf in connection
with this Agreement and the transactions contemplated hereby.

8.3 Effect of Termination. In the event of termination of this Agreement by either
Purchaser or Seller as provided in Section 8.1, this Agreement will forthwith become void and
have no further force or effect, without any liability on the part of Purchaser or Seller; provided,
however, that the provisions of Section 8.2, this Section 8.3, Section 2.6(a)(11), Section 9.2 and
Sections 10.11, 10.12 and 10.15 will survive any termination hereof; provided, further, however,
that subject to the terms of this Section 8.3, nothing in this Section 8.3 shall relieve any party of
any liability for any breach by such party of this Agreement prior to the date of any such
termination. For the avoidance of all doubt, upon any termination of this Agreement pursuant to
Section 8.1(c) or (e) above, (a) Seller shall have the right to collect the Deposit (and all interest
accrued thereon) from the Escrow Holder as liquidated damages in accordance with Section
2.6(a)(ii) above and (b) Purchaser and Seller shall deliver a joint written instruction, in
accordance with the Escrow Agreement, to the Escrow Holder instructing the Escrow Holder to
disburse the Deposit (and all interest accrued thereon), less an amount equal to Seller’s share of
the Escrow Holder’s fees and charges, to Seller. In connection with any termination pursuant to
this Agreement (other than pursuant to Section 8.1(c) or Section 8.1(e)), (i) Purchaser shall be
entitled to the prompt return of the Deposit (and all interest accrued thereon), less an amount
equal to Purchaser’s share of the Escrow Holder’s fees and charges and (ii) Purchaser and Seller
shall deliver a joint written instruction, in accordance with the Escrow Agreement, to the Escrow
Holder instructing the Escrow Holder to disburse the Deposit (and all interest accrued thereon) to
Purchaser.

ARTICLE IX
BANKRUPTCY COURT MATTERS

9.1 Motion for Approvals.

(a) No later than the times set forth in the Bid Procedures Order (as may be
modified pursuant to the terms thereof with the prior written consent of Purchaser to the extent

52
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 58 of 110

such modifications relate to this Agreement and adversely affect Purchaser, such consent not to
be unreasonably withheld), Seller will (subject to Purchaser’s and Seller’s rights and obligations
set forth in Section 9.1(c) below) make all filings and give all notices, relating to this Agreement
as Seller is required to make and give pursuant to the Bid Procedures Order (as may be modified
pursuant to the terms thereof with the prior written consent of Purchaser to the extent such
modifications relate to this Agreement and adversely affect Purchaser, such consent not to be
unreasonably withheld). Seller shall take all actions as may be reasonably necessary to obtain
entry of the Sale Order, including furnishing affidavits, declarations or other documents or
information for filing with the Bankruptcy Court. Purchaser agrees that it will promptly take
' such actions as are reasonably requested by Seller to assist in obtaining entry of the Sale Order
and a finding of adequate assurance of future performance by Purchaser, including furnishing
affidavits or other documents or information for filing with the Bankruptcy Court for the
purposes, among others, of providing necessary assurances of performance by Purchaser under
this Agreement and demonstrating that Purchaser is a “good faith” Purchaser under Section
363(m) of the Bankruptcy Code. Both Purchaser’s and Seller’s obligations to consummate the
transactions contemplated in this Agreement shall be conditioned upon the Bankruptcy Court’s
entry of the Sale Order. If the Bankruptcy Court refuses to issue the Sale Order or to approve a
sale of the Purchased Assets to Purchaser at the Sale Hearing, then this transaction shall
automatically terminate and Seller and the Purchaser shall be relieved of any further liability or
obligation hereunder. In the event that a third party (an “Upset Purchaser” and the underlying
purchase agreement between the Upset Purchaser and Seller, the “Upset Agreement”) is
approved by the Bankruptcy Court as the purchaser of the Purchased Assets at the Sale Hearing,
and Purchaser’s bid as reflected in this Agreement is the next highest bid at the Auction, then
notwithstanding anything to the contrary in this Agreement, this Agreement shall not terminate,
but rather shall become a “back-up bid” which shall (subject to Purchaser’s other rights of
termination hereunder) remain open for acceptance by Seller until the closing of the sale
transaction with the Upset Purchaser, but subject and subordinate in all respects to the rights of
the Upset Purchaser under the Upset Agreement. Upon entry of the Sale Order in accordance
with the provisions of this Section 9.1(a), the condition set forth in this Section 9.1(a) shall
conclusively be deemed satisfied.

(b) If the Sale Order or any other orders of the Bankruptcy Court relating to
this Agreement or the transactions contemplated hereby are appealed by any Person (or if any
petition for certiorari or motion for reconsideration, amendment, clarification, modification,
vacatur, stay, rehearing or re-argument shall be filed with respect to the Bid Procedures Order (as
may be modified pursuant to the terms thereof with the prior written consent of Purchaser, not to
be unreasonably withheld) and the Sale Order, or other such order) subject to the rights otherwise
arising from this Agreement, Seller shall take all actions as may be reasonably necessary to
prosecute such appeal, petition or motion and obtain an expedited resolution of any such appeal,
petition or motion; provided, however, nothing herein shall be deemed to require Seller to so
pursue any such appeal or other actions beyond the Termination Date if this Agreement is
terminated in accordance with its terms after the Termination Date.

(c) Purchaser and Seller shall consult with each other regarding pleadings,
notices and filings that any of them intends to file with the Bankruptcy Court in connection with,
or which might reasonably be expected to adversely affect, the Bankruptcy Court’s approval of

53
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 59 of 110

the Sale Order, including, sharing in advance any drafts for the other’s review and comment, it
being agreed that each party shall give reasonable consideration to, and incorporate into the
relevant pleading, notice or filing, any reasonable comments the other(s) may provide within a
reasonable time prior to the filing of any such pleading, notice or filing. No party hereto shall
seek any modification to the Sale Order by the Bankruptcy Court or any other Governmental
Authority of competent jurisdiction to which a decision relating to the Bankruptcy Case has been
appealed, in each case, without prior written consent of the other(s) in its/their sole discretion.

9.2 Bidding Procedures. Purchaser and Seller acknowledge entry of the Bid
Procedures Order. Seller shall take all actions as may be reasonably necessary to carry out the
process contemplated in the Bidding Procedures, including (i) holding the Auction for the
Riverside Facility on or before May 21, 2021, and (i1) filing and having entered the Sale Order
on or before June 4, 2021.

ARTICLE X

MISCELLANEOUS

10.1 Amendment. This Agreement may be amended, modified or supplemented only in
a writing signed by Purchaser and Seller.

10.2 Notices. Any notice, request, instruction or other document to be given hereunder
by a party hereto shall be in writing and shall be deemed to have been given (i) when received if
. given in person or by courier or a courier service, (ii) on the date of transmission if sent by
confirmed electronic mail, (111) on the next Business Day if sent by an overnight delivery service,
or (iv) five Business Days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid:

(a) If to Seller, addressed as follows:

CarbonLite Industries, LLC

c/o Force 10 Partners

5271 California Avenue, Suite 270
Irvine, CA 92617

Attn: Mr. Brian Weiss

Email: bweiss@forcelOpartners.com

With a copy (which shall not constitute notice) to:

Pachulski Stang Zieh] & Jones LLP

10100 Santa Monica Blvd., 13" Floor

Los Angeles, CA 90067

Attention: Gabriel I Glazer, Esq. and Steven W. Golden, Esq.
Email: gglazer@pszjlaw.com and sgolden@pszjlaw.com

(b) If to Purchaser, addressed as follows:

54
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 60 of 110

TSG Shelf HI Acquisition, LLC

c/o The Sterling Group, L.P.

9 Greenway Plaza, Suite 2400

Houston, Texas 77046

Attention: Scott Maclaren; Max Klupchak

Email: smaclaren@sterling-group.com; mklupchak@sterling-group.com

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

600 Travis Street, Suite 2100

Houston, Texas 77002

Attention: Bruce C. Herzog and Paul Shalhoub

Email: bherzog@willkie.com and pshalhoub@willkie.com

or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.

10.3. Waivers. The failure of a party hereto at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to enforce the same. No
waiver by a party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Agreement shall be effective unless in writing, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of any such condition
or breach in other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

10.4 Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by email). Such delivery of
counterparts shall be conclusive evidence of the intent to be bound hereby and each such
counterpart and copies produced therefrom shall have the same effect as an original. To the
extent applicable, the foregoing constitutes the election of the Parties to invoke any law
authorizing electronic signatures.

10.5 Interpretation. The headings preceding the text. of Articles and Sections included
in this Agreement and the headings to Sections of the Disclosure Schedule are for convenience
only and shall not be deemed part of this Agreement or the Disclosure Schedule or be given any
effect in interpreting this Agreement or the Disclosure Schedule. The use of the masculine,
feminine or neuter gender herein shall not limit any provision of this Agreement. The use of the
terms “including” or “include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively. The term “made available to Purchaser” means made
available in the Data Room at least two (2) Business Days prior to the date hereof. Underscored
references to Articles, Sections, Exhibits or Schedules shall refer to those portions of this
Agreement. Time is of the essence of each and every covenant, agreement and obligation in this
Agreement. Neither Purchaser nor Seller shall be deemed to be in breach of any covenant
contained in this Agreement if such party’s deemed breach is the result of any action or inaction
on the part of the other.

55
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 61 of 110

10.6 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.

10.7 Binding Agreement; Assignment. This Agreement and the Related Agreements
shall be binding upon and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned (including by operation of law) by any party without the
prior written consent of the other party(ies). For all purposes hereof, a transfer, sale or
disposition of a majority of the capital stock or other voting interest of a party (whether by
contract or otherwise) shall be deemed an assignment requiring consent hereunder. Any
purported assignment in contravention of this Section 10.7 shall be null and void.
Notwithstanding the foregoing or anything else in this Agreement to the contrary, Purchaser may
(a) transfer or assign its rights, interests or obligations under this Agreement, in whole or from
time to time in part, to one or more of its Affiliates, provided that Purchaser will remain liable
for the performance of its obligations and will provide notice to Seller of such assignment and
(b) collaterally assign its rights hereunder to any lender of Purchaser.

 

10.8 Third Party Beneficiaries: This Agreement is solely for the benefit of the parties
hereto and no provision of this Agreement shall be deemed to confer upon third parties, either
express or implied, any remedy, claim, liability, reimbursement, cause of action or other right.

 

10.9 Further Assurances. Upon the reasonable request of Purchaser or Seller, each
party will on and after the Closing Date execute and deliver to the other parties such other
documents, assignments and other instruments as may be reasonably required (without imposing
any material monetary obligations or other obligations beyond those specifically imposed on the
cooperating party(ies) by the other provisions of this Agreement or the Related Agreements) to
effectuate completely the transactions contemplated hereby, and to effect and evidence the
provisions of this Agreement and the Related Agreements and the transactions contemplated
hereby. For the avoidance of doubt, as to Seller, the obligations set forth in this Section 10.9
shall lapse and cease to be of any further force or effect upon the closing of the Bankruptcy Case.

10.10 Entire Understanding. The Exhibits, Schedules and Disclosure Schedules
identified in this Agreement are incorporated herein by reference and made a part hereof. This
Agreement and the Related Agreements set forth the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and understandings
among the parties.

10.11 EXCLUSIVE JURISDICTION OF BANKRUPTCY COURT. IN THE EVENT
ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING
OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS AGREEMENT
HEREBY (A) AGREE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED ONLY IN THE BANKRUPTCY COURT, WHICH SHALL HAVE
SOLE AND EXCLUSIVE JURISDICTION OVER ANY SUCH MATTERS; (B) CONSENT

56

 
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 62 of 110

AND SUBMIT TO PERSONAL JURISDICTION OF THE BANKRUPTCY COURT AND TO
SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS; AND (C) AGREE TO WAIVE TO THE
FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR
ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR
ACTION WAS BROUGHT IN AN INCONVENIENT FORUM.

10.12 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (Gj) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12.

 

10.13 Disclosure Schedule. The inclusion of information in the Disclosure Schedule
shall not be construed as an admission that such information is material to Seller or the Business.
In addition, matters reflected in the Disclosure Schedule are not necessarily limited to matters
required by this Agreement to be reflected in the Disclosure Schedule. Such additional matters
are set forth for informational purposes only and do not necessarily include other matters of a
similar nature. Neither the specifications of any dollar amount in any provision of this
Agreement nor the inclusion of any specific item in the Disclosure Schedule is intended to imply
that such amount, or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in the Disclosure Schedule is or is not
material for purposes of this Agreement. Further, neither the specification of any item or matter
in any representation, warranty or covenant contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such item or matter, or other
items or matters, are or are not in the ordinary course of business, and no party shall use the fact
of setting forth or the inclusion of any such items or matter in any dispute or controversy
between the parties as to whether any obligation, item or matter not described herein or included
in the Disclosure Schedule is or is not in the ordinary course of business for purposes of this
Agreement. Provided that any such amended disclosure does not materially affect the value of
the Purchased Assets or result in additional liability to Purchaser, Purchaser and Seller may
mutually agree at any time prior to Closing to amend all schedules to correct errors and to add
omitted items, or new items that first arise or occur after the date hereof. The sections of the

57
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 63 of 110

Disclosure Schedule described in Section 2.1(i), Section 2.1(j), Section 2.1(m), Section 2.1(q),
Section 2.8 and Section 5.5(a) shall be amended at the times, and subject to the terms and
conditions, specified therein. Seller shall update Section 3.6(g) of the Disclosure Schedule (i) at
least five Business Days prior to the Closing to reflect an accurate list of the final Cure Costs and
(11) at the times, and subject to the terms and conditions specified in Section 2.1(0).

 

10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the offending term
or provision in any other situation or in any other situation or in any other jurisdiction. If the
final judgment of a court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within which the judgment
may be appealed.

10.15 Attorneys’ Fees. In the event that Seller or Purchaser bring an action or other
proceeding to enforce or interpret the terms and provisions of this Agreement, the prevailing
party(ies) in that action or proceeding shall be entitled to have and recover from the non-
prevailing party(ies) all such reasonable, out of pocket fees, costs and expenses (including,
without limitation, all court costs and reasonable attorneys’ fees) as the prevailing party(ies) may
suffer or incur in the pursuit or defense of such action or proceeding.

10.16 Construction. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or interpretation arises, the
language shall be construed as mutually chosen by the parties to express their mutual intent, and
no rule of strict construction shall be applied against any party. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.

10.17 [Reserved].

10.18 Survival. Except for Purchaser’s representations and acknowledgments set forth
in Sections 4.5 and 4.7 hereof and Seller’s representations set forth in Sections 3.1, 3.2 and 3.18
of this Agreement (all of which shall survive and continue in force following the Closing) and
without in any way affecting Seller’s disclaimer set forth in Section 3.22 hereof, the respective
representations and ‘warranties of Purchaser and Seller under this Agreement shall lapse and
cease to be of any further force or effect effective immediately following the Closing. Except as
provided in the immediately preceding sentence, the covenants and agreements of Seller and
Purchaser herein, or in any certificates or other documents delivered prior to or at the Closing,
shall not be deemed waived or otherwise affected by the Closing.

10.19 No Vicarious Liability. This Agreement may only be enforced against the parties
hereto and their respective successors and permitted assigns. Any Claims or Proceedings that

58
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 64 of 110

may be based upon, arise out of, or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement) may be made
only against the Persons that are signatories to this Agreement, and their respective successors
and permitted assigns, and no agent, Affiliate or representative of any such Person (including any
Person negotiating or executing this Agreement on behalf of such Person) will have any liability
with respect to this Agreement or with respect to any Claim that may arise out of or relate to this
Agreement, or the negotiation, execution, or performance of this Agreement (including a
representation or warranty made in connection with this Agreement or as an inducement to enter
into this Agreement). Nothing in this Section 10.19 will impair or adversely affect the rights of
Purchaser or any other Person set forth in any other Contract executed and delivered in
connection with the consummation of the transactions contemplated under this Agreement and
the Related Agreements.

10.20 Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement is not performed in accordance with its specific terms or is
otherwise breached. Accordingly, from and after the entry of the Sale Order, Seller, on the one
hand, and Purchaser on the other hand, will be entitled to obtain an injunction or injunctions to
prevent breach of the provisions of this Agreement and to enforce specifically this Agreement
and its terms and provisions, without the necessity of proving the inadequacy of money damages
as a remedy, in addition to any other remedy to which they may be entitled, at law or in equity.

[Signature page follows|

59
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 65 of 110

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered as of the date first above written.

SELLER:

CarbonLite Industries, LLC, a Delaware limited
liability company and Debtor and Debtor in
Possession

py. Un”

Name: Brian Weiss
Title: Chief Restructuring Officer

PURCHASER:
TSG Shelf IT Acquisition, LLC, a Delaware

limited liability company

By:

 

Name: Scott MacLaren
Title: Vice President

THE UNDERSIGNED HEREBY JOINS IN THIS AGREEMENT FOR THE LIMITED
PURPOSE EXPRESSLY SET FORTH IN THE PREAMBLE TO THIS AGREEMENT:

CarbonLite Holdings LLC, a Delaware limited
liability company

By: My

Name: Brian Weiss
Title: Chief Restructuring Officer

Signature Page for Asset Purchase Agreement
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 66 of 110

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered as of the date first above written.

SELLER:

CarbonLite Industries, LLC, a Delaware limited
liability company and Debtor and Debtor in
Possession:

' By:

 

Name: Brian Weiss
Title: Chief Restructuring Officer

PURCHASER:

TSG Shelf I] Acquisition, LLC, a Delaware
limited liability company

Name: Scott MacLargn
Title: Vice President

 
  

THE UNDERSIGNED HEREBY JOINS IN THIS AGREEMENT FOR THE LIMITED
PURPOSE EXPRESSLY SET FORTH IN THE PREAMBLE TO THIS AGREEMENT:

CarbonLite Holdings LLC, a Delaware limited
liability company

By:
Name: Brian Weiss
Title: Chief Restructuring Officer

 

Signature Page for Asset Purchase Agreement
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 67 of 110

SCHEDULES AND EXHIBITS

[See attached]
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 68 of 110

EXHIBIT “A”
FORM OF NOTE PURCHASE AGREEMENT

[See attached]

4298 1962.8
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 69 of 110

 

NOTE PURCHASE AGREEMENT
dated asof[ if, 2021

among

TSG SHELF IT ACQUISITION PARENT, LLC,
as Holdings,

TSG SHELF II ACQUISITION, LLC
as Issuer,

THE SUBSIDIARY GUARANTORS PARTY HERETO

THE NOTEHOLDERS PARTY HERETO,
and

UMB BANK, N.A.
as Agent

$21,000,000 Senior Secured Fixed Rate Notes

 

 
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 70 of 110

TABLE OF CONTENTS

ARTICLE I DEFINITIONS 00... ce cecececccesesceceeeseeeseeseecesecseceeceeseaecneesecesesseessaesseseseenseessassaenssesaeauengs 1
Section 1.01 . Certain Defined Terms... cece ceeeeseseesteeseeeerssstaecetecseeseneceesesaeeeerasentens 1
Section 1.02 Terms Generally... ccc ecccceesceeseeeseeesetsaeeesetsaeeseeersaeensaeseseeseneesaessaeeneeeas 27
Section 1.03 Accounting Terms. 0.0... eee eeeceseeeseereeseeeeseeeseeeseeesseeseseesessasesesesaseeeaseeesegs 28
ARTICLE I] THE NOTES 2... ccceccccesccssscseesccesececesseenecsesssevsessevsceesseesseeessessesseceseesceseeaeeaseasenens 28
Section 2.01 Sale and Purchase of Notes... cc ecccsscsceseessesecssecesseesssessensecseessesesaengs 28
Section 2.02 Issuance of the Notes, ........ccceccecseesseesseeeeeeeeeeseeseseessneseaeesnecsaeeseeseserseeeass 28
Section 2.03 Termination and Reduction of the Commitments.............c:ccesscceseesteeneeees 28
Section 2.04 Repayment of Notes; Evidence of Debt... ee eeeeseeeneeeeeseceseeeenenes 29
Section 2.05 Prepayment of the Notes. ...... 0. cece eccssecseeessecseeceeeeesneesreeesseeceeeseeessesseeenes 29
Section 2.06 Agent Fees. cc. ececceessneecssseceseeeessecsseeceseecsseeessseeesssaeecesseesessaecesaeerseesess 31
Section 2.07 Interest... cece secceseeeecneeesseceeecsneceressseesseeseeseseeeseasessasessesesscesseseeaseenegs 31
Section 2.08 [Reserved ]......ccccccccsscccsssccsnecessecsecesecesecssecesecsnecenereeaeecsaeeeseeeseneeeaeeseesneess 32
Section 2.09 Taxes. ....cccccccccccsscsccccsssssssececesessseecssseecsssnescesseeeeesesaeecessenaeeeeesseaeeeeeeenaeeses 32
Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs....0.000.000.. 35
Section 2.11 Mitigation Obligations. ..0..... eee eeeeeeeeceeeeeaeeeneeceeeceaeesseeeesneenseeneeeeneons 36

Section 2.12 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions... cc eeceeeeees seeseeeeneeesseuseessecsenesauesereeeseaeeesaceesenecsueceaeeeasenaeees 36
Section 2.13 Additional Notes. .........ccccccssecesseceseeeeeeeeeseeeseesnesseceseessaeeesaeesseeeeaeeeseeeneeees 37
ARTICLE II] REPRESENTATIONS AND WARRANTIES oo... ceeecceeeeseceseceeeeseesserseeseeseeeeaenss 38
Section 3.01 Due Organization, Etc........ccceeecsecssceseeeseceeeeesceeseeeeeeceeaeeesaeeeeaeesaeseseeeeeees 38
Section 3.02 Authorization, Etc. .........ccccccccccsscccsssccessceccesecessscueeeessesneeeeesenseeeesseeeseees 38
Section 3.03 No Conflict... ccc ccessccsesecesneecsecesecsecesseetsccseecsseccseeeesaeessaeeesaessaeeseeeaeess 39
Section 3.04 Approvals, Et... ce ccccccssssnceeneeseeseeeceeeeescesceaecenevnecaesesecsaesenesneseaeeneenaees 39
Section 3.05 Use of Proceeds... cccccccssecssseesseensesecneeceseceaecneeeeaeeseaeessaeeseaeeeaeeeateseess 39
Section 3.06 Litigation... ceecscecesececcscessseecseceeessecesecsseceecesaeeesseseeessseeesaeeseessaeonees 39
Section 3.07 Environmental Matters..........cccccccscccsscsseessecsteveneecececsereeeeeesseeesseeesaeeseeeeaeens 40
Section 3.08 Compliance with Laws and Obligations... ee eeeceeeseereeeseeeeeeneeneens 4]
Section 3.09 No Material Adverse Effect. 0.0... cecceceesseceeeceneeeneerseeecnseseseeenneenenesneens 4]
Section 3.10 Intellectual Property; Licenses... eieescccssceeceeeseeeseeceseeeseeerseeeeeeesaeeenees 4]
Section 3.11 Taxes. ...cccccscsccssscccssccceseecsseeceseeeeeccecseesseessaessaesseessaeseseeesseeesseeesasesseeeneens 4]
Section 3.12 [Reserved]. ......cccccccccccssccesesceseeeeseceneeseceseesesecneeesscecseeeesaeeseaeeseeeeeaeeneneeaeens 42
Section 3.13 SO]We!NCY.... ce ccccccsssceceesssecceesneccesaecssesseessseesesseceesaeevenaeesesseeersneeesneeeaees 42
Section 3.14 Regulatory Restrictions on the Notes. 0.0... ces ceseeeseeeesseeceeeeeeeeteaeeeneeeaees 42
Section 3.15 Title; Security Documents. 00... eee eee esse eeneeetneceeeeceseeeeaeeseeresseeeseesseas 42
Section 3.16 ERISA. vc ccccccccssseeceeesnecersseecsneecsaecssneceseeessaeesesseecosaeeesessaeessaeeesaeesaes 42
Section 3.17 IMSurance. ...... cc cccccscscssssceescceseeesecessesrseeeescessaeeseeeseecsaeessaaesseeeeeseneeeaees 43
Section 3.18 [Reserved]. ......ceccceccssccsneecseneceseeseeeessseeesseessaeesaeesseeessesesaescnnessnseseeeseseaaes 43
Section 3.19 Capital Stock and Related Matters... cece eeseeceseesseceteeeseceneesesensensoenes 43
Section 3.20 [Reserved]. ......ccceesccssscesseecesceeesecseetsecsaeeesceesasesseecsseeesaeecssesceseeseereeenees 43
Section 3.21 . [Reserved]. ......cccccccsscccssescssceceseeesseeecessecseeeeseecsaeeeseeseaeessaeessaeessaeseaeeeneensees 43

@)
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 71 of 110

Section 3.22 No Bank Accounts, occ cccccscccsssesseesseceseeescesecseeceseeesnecesaeessseseaeceererseeeaes 43
Section 3.23 No Default or Event of Default... eeeessceesceeesseeeeeeaeeseceneeteeeaetaes 43
Section 3.24 Foreign Assets Control Regulations. 00.0... ccccececeesseesteceenseesreenecennesseeeaes 44
Section 3.25 Commercial Activity; Absence of Immunity... eeceseeereeneceerteeees 44
ARTICLE IV CONDITIONS. ecaeesceesecsscuceesnecscensecseessesseesscesesessecesecasenesseesaecsnecsaeeseeceeeaeeeaeeseeneesaes 44
Section 4.01 Conditions to the Closing Date. ..........cccccesccessesesecessseeeeenseessssesssnaeeesaeenss 44
Section 4.02 [Reserved]. ........ccccccsccssesesscessecessecsceeseecssecesecseseeecsseessnecesnecesetesueseeeenseeges 48
ARTICLE V AFFIRMATIVE COVENANTS ........cccccsecccessesseseessesaeeceesaeeeaeseaesaeseeessestaeeeneeseeeees 48
Section 5.01 Corporate Existence; Etc... ee scesseessecessecseeseecsnersseeestaeceesenneseresneeaes 48
Section 5.02 Conduct of Business, .........c ccc ceeccscscssecsseeenecteessnecsseceseersneeceasecsneseeeeneeenes 48
Section 5.03 Compliance with Laws and Obligations. 0.0.0... .cceeecceessecesrecetecesneesseeeseeees 48
Section 5.04 [Reserved]..........c:ccecsscccssscceeseccessssessneceseeecssaeseseceeueeseeeessneaecesseesenaeeseasessgs 48
Section 5.05 Maintenance of Title... ccc cecesccsscssecenseesecesesseecssesenscesseeereeeaeeessecsatenss 49
Section 5.06 [Reserved]. .......cccceccesecesececeeceeeneeeeeseceseeeeesseesaeeesaeesaeeseeceeaeeeeecsaeeeaeenaes 49
Section 5.07 Keeping of Books. .........ceecceeeceeeeeseceereseneceeeeeeeaeseaeeesceetseeesuaeetaeeeneeneeeas 49
Section 5.08 [Reserved]... .ccccsccccscccssccessccsescessecsscesecessecsaeeseceseesesesssseceseceneeeseeseteerseeens 49
Section 5.09 Taxes. ...ccecccscecccsssecsseceeecesecesscesescesseesacesseeencesseseaeessaeseaessseessneeeseeeenenseeeas 49
Section 5.10 Financial Statements; Other Reporting Requirements. .......00. cece: 49
Section 5.11 Notices. occ ceccscesccsseesseseecseecseevscesesseessecsevsecenecsecsseesseeeseensevsresseseasensens 50
Section 5.12 Noteholder Calls. 0... cccccccccssccesessecsseesseesesessscenecssesessecseeseseceeeseseessseegs 51
Section 5.13 [Reserved]. ......ccecceceesceesseeseececseeeesecececseeeaesseesacesscessaeseaeecsaeeeaeesaeenseeeas 51
Section 5.14 Security. 0c eccecescsseesseesecteccesseeeseseeessecssseeceeeseseeesressaeeesessenseeeenenss 51
Section 5.15 Further ASSUrance..........ccccceceseceesssesssceeeseeetenecsaneeesanecsesaeesesseesesasesesasessanes 51
Section 5.16 Additional Collateral; Additional GUaraNntOLs. ...ceeceeceseecetseeseseseeeeeeeeeees 51
Section 5.17 [Reserved]........cccccccccssscceescessseetesereeenseeesnseessneceaseeees “Saaseessaaecesueeseenaeseseeees 53
Section 5.18 Intellectual Property... ecessecssecesseceeeecsteecesacecesseeeceeseensenesssnesensers 53
Section 5.19 Certain Post-Closing Obligations. 0.0... eee seceseeseessessseceeeaeenseesseneees 54
Section 5.20 Additional Covenant..........cccccccccsccsessceceseeesseeecescecseeceeecesneceseeesaeeeeeeseees 54
ARTICLE VI NEGATIVE COVENANTS ......cccccccccseesseeecessessesceeseceseesseneeeneesecneecseesseenseeeeecsseensens 54
Section 6.01 [Reserved]. ..c.cecccccccscssescssssessssessssessecsessssssessssussecsessssvsseasssesessessesessesnssneaes 54
Section 6.02 Indebtedness... ee eeceeseseteeeeeees seeesseeecseeceseeesaeeeeaecesenanecseaueesetseeseneeess 54
Section 6.03 Liens, Ete. cc iccccccccsccsccscsccscssssessssssceesssscsacssccsvssssassescuscveesenssiensaseusuevense 55
Section 6.04 Investments. oc. eeeecsscessnecceneeceseceesesesseessseeessseecssacecesseeeseaeesesseeseneees 57
Section 6.05 Change of Jurisdiction, Corporate Name or Location; Change of
Fiscal Year; Business Activities. .......cccccccccccccssseesesecesessssesersersnscesesesasesseess 58
Section 6.06 Restricted Payment. ...........cccccscesssesseesecesecsaecesecssaeceseeeeaueceaeeeesseneeeasens 59
Section 6.07 Fundamental Changes; Asset Dispositions. ..........cceecesceeseeeeeeetereeeeereneees 59
Section 6.08 [Reserved]... ccccccsccsssscessecesesesseesseessceseecsseceneseeceseseeeeeeneeenesceseseseeeeneens 60
Section 6.09 Transactions with Affiliates. 0.0.0... ccccccsccssecsseesscesscessecetseceseeceseeesseeeeessaes 61
Section 6.10 Passive Holding Company. ........cccccccesecseessecseeestecesressaeeesreesseeeseeenaseeeees 61
Section 6.11 No Further Negative Pledge... cece cescessesseeeseeeeeeeteneessneenseeesaeeenaeeeees 61
Section 6.12 Limitations on Restricted Actions. ......cccccccccccscseessteceseceeseeceeeeseeseeeeseees 62

(ii)
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 72 of 110

Section 6.13 [Reserved]... cescecscessscessseesseeeecetsnceaeceneseneceeeansesseeesseeetessieeeseeenseeenees 62
Section 6.14 No Hedging or Speculative Transactions. 0.0... eeceeeceeeseeeeneeeneeesnetenerenees 62
ARTICLE VII EVENTS OF DEFAULT uu... cc ccceeccescceeeeeeecescesctsecsecsecessaeeaesseeceasensesseeeenseeenens 62
Section 7.01 Events of Default. 0... ce cecesceseceecsesesecneceeeseesaeeeecseensessssesessesesasseesstonaes 62
Section 7.02 Application of Proceeds. 0.0... eee ceeceesceeeeeeeceeeseeeseecsseeeseeessaeesaeesesesseensees 66
ARTICLE VII THE AGENT... ccccccccecceesessecessceseceaecesecseceessecseceasesecaeesnesseesaeeeaaessssseesseeeesenesnae 66
Section 8.01 Appointment and Authorization of the Agent. 0... eeeeeseresreteenereeenee 66
Section 8.02 Rights as a Notcholder. ......c ee cesceeseeeeeeeeessseeeeeecseesseessecsaeessesseessesseesseseaes 67
Section 8.03 Duties of Agent; Exculpatory Provisions. .........cceceeeseeececeeteeeneeeneeeeseeenees 67
Section 8.04 Reliance by Agent... ieee scesseeseeeeeeeeeeeseeenecneeennessseesesteenseesseerenseesearges 68
Section 8.05 Delegation of Duties... ee ceeeeceesseeeneeeeeeetecsseeneeessensneesnstesesaseaaeeseeseas 69
Section 8.06 [Reserved]. ....cccccccsccssscsssecsnsceeseceesessecsetesseeeaesseeessceeeaeesaeecsaeeesaeemmeesseesass 69
Section 8.07 Resignation of Agent. 0.0... cece eecesesesseeeeeeeeeeeecnaeessaeesseeerseesssessnereneesnes 69
Section 8.08 Non-Reliance on Agent or Other Noteholdets.......c cece eseesecetseteeeteeteeees 70
Section 8.09 No Other Duties; Etc... cece cceccsccsccscecescesccssesesssssscsssessscsscesscsssessesseesesens 70
Section 8.10 Agent May File Proofs of Claim; Credit Bidding... ee eeeeseeteseeeees 70
Section 8.11 Collateral and Guaranty Matters 00... ec eeecesseccseeseseeesseeeeeseeseneeeseneeeee 71
Section 8.12 Withholding Taxes... cccccccccssccssseseecetsecsecensenseesaeceneeseaeesseessaessueeeeeesgs 73
ARTICLE IX GUARANTY oo... ccccecccccescesceseeeneeeseessceescesnceaeesesseensevseessesseesdsesecseseaecesaeesaeeatenaeeasenss 74
Section 9.01 Guaranty... ccceccssccsssseccssscceesseecessecseeeceeeseseeessecesseeeeseecensaeesensesesaeesens 74
Section 9.02 Guaranty Unconditional. 0.0... cecceessseceeceseeceeeeeesaeeeseeeseessaeeseaessaeeeneeeess 74
Section 9.03 Discharge Only Upon Payment in Full; Reinstatement in Certain
CUrCUMSTANCES. ....cecceesccesnecesceeseneesseeeseeececeaeeaeesseeacecsacetsaeeesaeeeneesaeceseeraees 75
Section 9.04 Waiver by the Guarantors. .........cececsecesneceneecescceeseeeessceeensaeesesaeeseeesesseeeed 75
Section 9.05 Subrogation. 0... cesses ceseeneeseseesesesessesesseseessesecsesseesseseeeenee 76
Section 9.06 Acceleration, 0.0... cccceecccesscessecceeeeseeecseeseacessecsseesseesseeeseeessesesaeeeeeeseessseen 76
Section 9.07 Subordination. 0.0... esceecceseceseceseceesecceseeeeseasesscesessessessssessesessoeesenseeneseueess 76
Section 9.08 Contribution with Respect to Guaranty Obligations... eee sees 76
ARTICLE X MISCELLANEOUS... ccccecccsseescessessseeseeesecsecesesaeceeceaesaeeseesaeesaceneseseesaeeradesasessesaones 77
Section 10.01 Notices, 00... cecccsccssseecessscccssseeeceseeeseeessaeeeseecesecessaecnsesessseeseesaeessnseesenaees 77
Section 10.02 Waivers; Amendments. .........0c:ccccccccsssssecececessessnecececsseeesssnnsaseeeeeesetseseenaees 78
Section 10.03 Expenses; Indemnity; Etc. ....... cc eeeessesseceseeesecseecesecscersaeeseeesseeerseetsneeeneees 79
Section 10.04 Successors and ASSIQMS........cccscccesseeseesecenecesseeeeteseeseceseeseaeeesaeeeseeesaeeeneeens 81
Section 10.05 Survival. .......ccccccscsssesssnecsscecssceceseecseesseeeseeseesseeseesasessaeeeseeeeseeeseesssaeessees 84
Section 10.06 Counterparts; Integration; Effectiveness........cscccsccceseseeseeeeseseneeseeenenes 84
Section 10.07 Severabtlity. 00... ceecccsseessseesneecscceeetenecsascsseesseesseesseeesaessaeesseeesseeesneeeatens 85
Section 10.08 Right of Setoff..... ccc ceessccsseecsteceeeseeereaeeesecseesaeesseessseessaeesenesseeerseeesseees 85
Section 10.09 Governing Law; Jurisdiction; Etc. 0... cccceeesssseseceteeceneeeeneeeneeeeeeeeseeeeneees 85
Section 10.10 Headings. 0... ccc cceccsssscessecesceecsessseeseecsaeesseceseesaessaeesseessaeessaeeeseeseeenaeens 86
Section 10.11 Confidentiality. 0.0.0. ceceeesceeeeseceeesteeceseeeieesneeeaeesseesereessasseseessseseseaseneees 86
Section 10.12 No Third Party Beneficiaries. 2.0.0... cei ceeccesceeeeseeenceeeneecsseecnseeeseeesaeeeeees 88

(iii)
Case 21-10527-JTD Doc 597-1 Filed 06/08/21

Section 10.13 Reinstatement

Page 73 of 110

Section 10.14 USA PATRIOT Act... cee cecsessesessenscnsesssssecserseessossecessccneeesseeeoneseseenes 88

Annex |
Schedule 3.01(b)
Schedule 3.07
Schedule 3.11
Schedule 3.17
Schedule 3.19(b)
Schedule 5.04
Schedule 5.20
Schedule 6.02
Schedule 6.03
Schedule 6.04
Schedule 6.11
Schedule 6.12

Exhibit A
Exhibits B-1 through B-4
Exhibit C
Exhibit D

Commitments

Equity Shareholders
Environmental Matters

Taxes

Insurance

Subsidiaries

Governmental Authorizations
Certain Post-Closing Obligations
Permitted Indebtedness
Permitted Liens

Permitted Investments
Permitted Negative Pledges
Permitted Restrictive Actions

Form of Assignment and Assumption

Tax Certificates
Form of Note
Additional Covenants

(iv)
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 74 of 110

This NOTE PURCHASE AGREEMENT is dated as of | |, 2021, among TSG SHELF
II ACQUISITION, LLC, a Delaware limited liability company (the “Issuer”), TSG SHELF I
ACQUISITION PARENT, LLC, a Delaware limited liability company (“Holdings”), CERTAIN
SUBSIDIARIES OF THE ISSUER, as Subsidiary Guarantors, the noteholders from time to time
party hereto (collectively, the “Noteholders” and individually, a “Noteholder’”) and UMB Bank,
N.A., as Agent.

WHEREAS, pursuant that certain Asset Purchase Agreement, dated as of | |, 2021
(the “Purchase Agreement”), by and among CarbonLite Recycling, LLC, a Delaware limited
liability company, CarbonLite Industries, LLC, a Delaware limited liability company
(collectively, the “Sellers”) and the Issuer, the Issuer has agreed to purchase from the Sellers,
and the Sellers have agreed to sell to the Noteholder, pursuant to, among other provisions
thereof, Section 363 of Chapter 11 of Title 11 of the Bankruptcy Code, the Purchased Assets;

WHEREAS, the Issuer desires to issue the Notes in an aggregate amount equal to
$21,000,000 to the Noteholders as the Note Consideration contemplated under the Purchase
Agreement on the terms and conditions set forthherein;

WHEREAS, each of the Note Parties has agreed to secure all of its Obligations by
granting to Agent, for the benefit of Secured Parties, a Lien on substantially all of its assets,
including a pledge of all of the equity interests of certain of its Subsidiaries on the terms and
conditions set forth herein and the Security Documents;

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Issuer
hereunder pursuant to Article [X hereof, and to secure their respective Obligations by granting
to Agent, for the benefit of Secured Parties, a Lien on substantially all of their respective assets,
including a pledge of all of the equity interests of certain of their respective Subsidiaries on the
terms and conditions set forth herein and the Security Documents; and

WHEREAS, the Noteholders are willing to accept the Notes issued by the Issuer on the
Closing Date as the Note Consideration on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE |

DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Priority Collateral” means any Note Party’s (i) accounts or proceeds arising from
the sale of inventory or the provision of services, (ii) segregated proceeds of the foregoing

(including any deposit accounts, securities accounts or commodities accounts holding solely such
-l-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 75 of 110

proceeds), (iii) books and records relating to the foregoing, (iv) other assets related to the foregoing
that would customarily secure any asset-based facility with priority over the Liens securing a
secured term loan or note purchase facility in a split collateral structure, (v) supporting obligations
in respect of any of the property described in the foregoing clauses (i) through (iv) and (vi)
substitutions, replacements, accessions, products or proceeds of any of the property described in

the foregoing clauses (i) through (v).

“Acquisition” means the acquisition by the Issuer of the Purchased Assets pursuant to the
Purchase Agreement.

“Additional Agreement” has the meaning assigned to such term in Section 8.01(c).

“Additional Covenants” means the covenants of the Issuer and the other Note Parties as set
forth in Exhibit D hereto.

“Additional Notes” has the meaning assigned to such term in Section 2.13.

“Additional Notes Amendment” has the meaning assigned to such term in Section 2.13.

 

“Affected Property” means any property of any Note Party that suffers an Event of Loss.

“Affiliate” means, with respect to a specified Person, another Person that at such time
directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. Each Guarantor and Non-Guarantor Subsidiary shall
be considered an “Affiliate” of the Issuer.

oe

Agent” means UMB Bank, N.A., in its capacity as administrative agent and collateral
agent for the Secured Parties under the Note Documents, and any successor thereto pursuant to
Article VIII.

“Agent Fee Letter” means the fee letter, dated as of the Closing Date, between the Issuer
and the Agent.

“Agreement” means this Note Purchase Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Allocable Amount” has the meaning assigned to such term in Section 9.08(a).

“Anti-Corruption Laws” means any law, rule or regulation of any jurisdiction relating to
bribery or corruption in which any Note Party performs business or any jurisdiction otherwise
applicable to Holdings and its Subsidiaries, including without limitation, the FCPA and where
applicable, legislation relating to bribery or corruption enacted by member states and signatories
implementing the OECD Convention Combating Bribery of Foreign Officials.

“Anti-Corruption Prohibited Activity” means the offering, payment, promise to pay,
authorization of the payment of any money or the offer, promise to give, giving, or authorizing the
giving of anything of value, to any Government Official or to any person under the circumstances

 

-2-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 76 of 110

where the Person, such Person’s Affiliate’s or such Person’s representative knew or had reason to
know that all or a portion of such money or thing of value would be offered, given or promised,
directly or indirectly, to any Government Official, for the purpose of (a) influencing any act or
decision of such Government Official in his or her official capacity, (b) inducing such Government .
Official to do or omit to do any act in relation to his or her lawful duty, (c) securing any improper
advantage, or (d) inducing such Government Official to influence or affect any act or decision of
any Governmental Authority, in each case, in order to assist such Person in obtaining or retaining
business for or with, or in directing business to, any Person.

“Anti-Money Laundering Laws” means the U.S. Currency and Foreign Transaction
Reporting Act of 1970, as amended, and all money laundering-related laws of the United States
and other jurisdictions where such Person conducts business or owns assets, and any related or
similar law issued, administered or enforced by any Governmental Authority.

6

pplicable Law” means with respect to any Person, property or matter, any of the
following applicable thereto: any constitution, writ, injunction, statute, law, regulation, ordinance,
rule, judgment, principle of common law, order, decree, court decision, Authorization, approval,
concession, grant, franchise, license, agreement, directive, guideline, policy, requirement, or other
governmental restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing, by any Governmental Authority, whether
in effect as of the date hereof or thereafter and in each case as amended, including Environmental
' Laws.

“Assignment and Assumption” means an assignment and assumption entered into by a
Noteholder and an assignee (with the consent of any party whose consent is required by Section
10.04), in the form of Exhibit A or any other form approved by the Required Noteholders.

“Authorization” means any consent, waiver, variance, registration, filing, declaration,
agreement, notarization, certificate, license, tariff, approval, permit (including water and
environmental permits), order, authorization, exception or exemption from, by or with any
Governmental Authority, whether given by express action or deemed given by failure to act within
any specified period, and all corporate, creditors’, shareholders’ and partners’ approvals or
consents.

“Authorized Representative” means, with respect to any Person, the chief executive officer,
the chief financial officer, president, secretary, assistant secretary or any other officer or authorized
representative of such Person as may be designated from time to time by such Person in writing
by a notice delivered to the Agent and the Noteholders. Any document or certificate delivered
under the Note Documents that is signed by an Authorized Representative may be conclusively
presumed by the Agent and Noteholders to have been authorized by all necessary corporate,
limited liability company or other action on the part of the relevant Person.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
-3-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 77 of 110

Union, the implementing law for such EEA Member Country from time to time which is described
in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11, United States Code.

“Board” means the Board of Governors of the Federal Reserve System of the United States
of America.

“Business” means, collectively, (A) the recycling and/or conversion of PET materials into
products for resale directly or through one or more Subsidiaries, including (i) the acquisition of
plastic waste or any derivative products thereof, (ii) the recycling of plastic waste or any derivative
products thereof, including all aspects of the recycling process, (iii) the sale to other converters of
PET or any derivative products thereof and (iv) the conversion of PET into finished products,
including but not limited to rPET Resins; and (B) activities reasonably related or incidental thereto
or representing a reasonable expansion thereof.

2

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to close.

“Capital Expenditures” means with respect to any Person, the aggregate of all expenditures
and costs (whether paid in cash or accrued as liabilities and including that portion of payments
under Capital Lease Obligations that are capitalized on the balance sheet of such Person) by such
Person and its Subsidiaries which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations” means, with respect to any Person, the obligations of such
Person to pay rent or any other amounts under any lease of (or other arrangements conveying the
right to use) real or personal property, which obligations are required to be classified and accounted
for as capital leases on a balance sheet of such Person in accordance with GAAP.

66

Capital Stock” means, with respect to any Person, any and all shares, interests,
participations and/or rights in or other equivalents (however designated, whether voting or
nonvoting, ordinary or preferred) in capital stock of such Person (if such Person is a corporation),
any and all equivalent ownership interests in such Person (if other than a corporation), including
partnership interests and membership interests, now or hereafter outstanding, and any and all
rights, warrants or options exchangeable for or convertible into any of the foregoing.

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or from Moody’s;

-4-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 78 of 110

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided profits of not
less than $100,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (x)(@) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000 or (y) invest
exclusively in Investments described in clauses (a) through (d) above.

“Change of Control” means:

(a) the Sponsor ceases to own, directly or indirectly, a majority of the economic
and voting Capital Stock of the Issuer;

(b) Holdings ceases to own, directly, 100% of the issued and outstanding
Capital Stock of the Issuer;

(c) the Issuer ceases to own, directly or indirectly, any of the Facilities (or all
of the Capital Stock of any Subsidiary that owns a Facility); or

(d) an IPO of Holdings, the Issuer or any parent entity of any of the foregoing.

“CFC” means any Subsidiary that is a “controlled foreign corporation” for United States
federal income tax purposes within the meaning of Section 957 of the Code and any direct or
indirect subsidiary of a CFC.

“Change of Control Prepayment Offer” has the meaning assigned to such term in Section

2.05(b)(1).

“Closing Date” means the date on which all conditions precedent specified in Section 4.01
are satisfied (or waived by the Agent and the Noteholders in their sole and absolute discretion in
accordance with Section 10.02).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all Property of the Note Parties (including all Capital Stock of the Issuer
and the Subsidiaries of the Issuer) now owned or hereafter acquired, which is intended to be subject
to the security interests or Liens granted pursuant to any of the Security Documents.
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 79 of 110

“Collateral Accounts” means (a) the Issuer Account, and (b) any other any securities
account, deposit account or commodities account established by a Note Party with the prior written
consent of the Required Noteholders, such consent not to be unreasonably withheld, delayed or
conditioned, and, in each case, subject to a Control Agreement, other than any Excluded Account.

“Commitment” means, with respect to each Noteholder, the commitment of such
Noteholder to accept Notes from the Issuer pursuant to Section 2.01 as Note Consideration, in an
aggregate principal amount not to exceed the amount set forth opposite such Noteholder’s name
on Annex I under the heading “Commitment”.

“Compliance Certificate” has the meaning assigned to such term in Section 5.10(d).

6s

Compliance Period” has the meaning assigned to that term in the definitions of “Pro
Forma Basis” and “Pro Forma Effect”.

“Condemnation” means any taking, seizure, confiscation, requisition, exercise of rights of
eminent domain, public improvement, inverse condemnation, condemnation, expropriation,
nationalization or similar action of or proceeding by any Governmental Authority affecting the
Business.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of the
amounts for such period of (i) Consolidated Net Income, (ii) Consolidated Interest Expense, (iii)
provision for U.S. federal, state, local and non-U.S. income taxes, franchise taxes and other taxes
in lieu of income taxes payable, (iv) total depreciation expense, (v) total amortization expense, (vi)
transaction expenses incurred by the Issuer or any of its Subsidiaries in such period in connection
with Permitted Acquisitions, (vii) Transaction Costs, (viii) out-of-pocket financial advisory fees,
accounting fees, legal fees and any other similar third party out-of-pocket fees and expenses
incurred in connection with the pursuit of any acquisition, offering of Capital Stock, Investment,
disposition, Restricted Payment, recapitalization or the incurrence, issuance, repayment,
amendment or modification of Indebtedness (in each case, regardless of whether such transaction
is consummated); provided that the aggregate amount added to Consolidated EBITDA pursuant to
this clause (viii) for such four Fiscal Quarter period shall not exceed $10,000,000, (ix) management
and other fees and reimbursement of expenses permitted pursuant to Section 6.09(e), (x)
impairment of goodwill and other non-cash items (other than any such non-cash item to the extent
it represents an accrual of or reserve for cash expenditures in any future period) including, without
limitation, the write up of inventory to its estimated fair market value pursuant to Financial
Accounting Standards Board Accounting Standards Codification No. 805 in excess of its
manufacturing cost, (xi) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted Acquisition, (xii)
all business optimization expenses and other restructuring and integration charges (including,
without limitation, the costs associated with business optimization programs, including costs of
consultants, relocation and recruiting expenses, back office closures, retention costs, severance
costs, system establishment and integration of information technology and information systems
costs) and expenses and charges incurred in connection with the implementation of cost savings
initiatives, business optimization charges and restructuring charges; provided that the aggregate
amount added to Consolidated EBITDA pursuant to this clause (xii) and clause (xiii) below in the

-6-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 80 of 110

aggregate in any four Fiscal Quarter period shall not exceed 20.0% of Consolidated EBITDA for
such four Fiscal Quarter period (calculated before giving effect to such amounts added to
Consolidated EBITDA), (xiii) the amount of pro forma “run rate” cost savings, operating expense
reductions, operating improvements and synergies (in each case, net of amounts actually realized)
related to the Transactions, Permitted Acquisitions and other Investments, Dispositions, other
similar transactions, and cost savings, business optimization or restructuring initiatives, in each
case, that are reasonably identifiable, factually supportable and projected by the Issuer in good
faith to result from actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the Issuer) within twelve
(12) months after the Transactions, such Permitted Acquisition or other Investment, Disposition,
other similar transaction, or cost savings, business optimization or restructuring initiative; provided
that the aggregate amount added to Consolidated EBITDA pursuant to this clause (xiii) and clause
(xii) above in the aggregate in any four Fiscal Quarter period shall not exceed 20.0% of
Consolidated EBITDA for such four Fiscal Quarter period (calculated before giving effect to such
amounts added to Consolidated EBITDA), (xiv) [reserved], (xv) non-cash expenses recognized
due to purchase accounting, (xvi) any non-cash equity-based compensation expense, (xvii) to the
extent covered by insurance and actually reimbursed, or, so long as the Issuer has made a
determination that there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the applicable carrier in
writing and (B) in fact reimbursed within 365 days of the date of the determination by the Issuer
that there exists such evidence (with a deduction for any amount so added back to the extent not

so reimbursed within such 365 days), expenses with respect to liability or casualty events or
business interruption, in each case under this clause (xvii) to the extent not included in
Consolidated Net Income, (xviii) [reserved], (xix) to the extent not included in determining
Consolidated Net Income, proceeds of business interruption insurance actually received in cash by
the Issuer and its Subsidiaries during such period, and (xx) fees, expenses, and indemnities paid
or accrued in such period to directors (not to exceed $500,000 in the aggregate for any four Fiscal
Quarter period), but only, in the case of each of the foregoing clauses (ii) through (xx), to the extent
deducted in the calculation of Consolidated Net Income, less the sum of (i) non-cash items added
in the calculation of Consolidated Net Income (other than any such non-cash item to the extent it
will result in the receipt of cash payments in any future period), (ii) gains from the purchase of
Notes pursuant to Section 2.01, (iii) the amount added back to Consolidated EBITDA pursuant to
clause (xvii) above to the extent such reimbursement amounts were not received within the time
period required by such clause, all of the foregoing as determined on a consolidated basis for Issuer
and its Subsidiaries in conformity with GAAP other than with respect to the use of the Equity
Investment Calculation Period for Joint Ventures.

 

“Consolidated Interest Expense” means, for any period, total interest expense (including
that portion attributable to Capital Lease Obligations in accordance with GAAP and capitalized
interest) of the Issuer and its Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Issuer and its Subsidiaries, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance financing, net costs
under Hedging Agreements and fees payable to the Agent and Noteholders and the holders of other
Indebtedness that are considered interest expense in accordance with GAAP; provided that
Consolidated Interest Expense shall exclude unrealized gains and losses with respect to Hedging
Agreements,

-7-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 81 of 110

“Consolidated Net Income” means, for any period, the net income (or loss) of Holdings
and its Subsidiaries on a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, which shall be calculated (x) less (or plus) net income (or
loss) attributable to non-controlling interests and (y) inclusive of net income (or loss) from equity
investments; provided, that there shall be excluded (i) except as provided in the definition of “Pro
Forma Basis”, the income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Issuer or is merged into or consolidated with Issuer or any of its Subsidiaries or that Person’s
assets are acquired by the Issuer or any of its Subsidiaries, (11) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Pension Plan, (iti) (to the extent not
included in clauses (i) through (11) above) any net non-recurring or extraordinary gains or net non-
recurring or extraordinary losses, (iv) the impact of currency translation gains and losses and mark
to market gains and losses on any Hedging Agreement, (v) the cumulative effect of a change in
accounting principles during such period, and (vi) gains and losses from the early extinguishment
of Indebtedness (including any cancellation of debt income as a result of any purchases of Notes
by the Issuer pursuant to Section 2.01), hedging obligations or other derivative instruments.

 

“Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting
power, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

“Control Agreement” means an account control agreement in respect of one or more
deposit accounts or securities accounts of the Note Parties, in form and substance reasonably
satisfactory to the Agent, executed by the financial institution at which an account is maintained,
pursuant to which such financial institution agrees that such financial institution will comply with
instructions or entitlement orders originated by the Agent as to disposition of funds in such
account, without further consent by any other Person.

“Controlled Investment Affiliate” shall mean, with respect to The Sterling Group, L.P., any
fund, investment vehicle or other Person (other than a natural Person) that (i) is organized by The
Sterling Group, L.P. or by any Person that directly or indirectly controls The Sterling Group, L.P.,
for the purpose of making investments in one or more companies and (ii) is controlled by or is
under common control with The Sterling Group, L.P. For purposes of this definition “control”
means the power to direct or cause the direction of management and policies of a Person, whether
by contract or otherwise.

 

“Copyrights” means all works of authorship, United States and foreign copyrights (whether
or not the underlying works of authorship have been published), designs, whether registered or
unregistered, registrations and applications for registration of the foregoing and all extensions,
renewals, and restorations thereof.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors, moratorium,
arrangement, rearrangement, scheme of arrangement, receivership, insolvency, reorganization,
winding up or similar debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

-8-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 82 of 110

“Debt Service Coverage Ratio” means for any given period of time, the ratio of (a)
Consolidated EBITDA to (b) the total of all principal, interest, premium (if any), fees and other
amounts due and payable during such period in connection with the Notes, all as determined in
accordance with GAAP.

“Debt Service Coverage Ratio Covenant” means the Debt Service Coverage Ratio
covenant set forth in Section 1.18(b) of the Additional Covenants.

“Debt Prepayment Offer” has the meaning assigned to such term in Section 2.05(b)(iv).

“Default” means any event, condition or circumstance that, with notice or lapse of time or
both, would (unless cured or waived) become an Event of Default.

“Disposition” means any sale, transfer or other disposition (in one transaction or in a series
of transactions and whether effected pursuant to a division of a limited liability company or an
allocation of assets to a series of a limited liability company) of any assets or property by any Note
Party or Subsidiary thereof (including any issuance of Capital Stock by a Subsidiary of such Person
(other than (a) any issuance of directors’ qualifying shares, (b) nominal shares issued to foreign
nationals to the extent required by Applicable Laws and (c) other than issuing shares of Capital
Stock of Holdings in compliance with Section 6.04(a)), other than any Event of Loss.

“Disqualified Investor” means any entity (a) engaged in the business of virgin PET
production or (b) engaged in the business of PET recycling in competition with the Issuer Group
Members and, in the case of clause (a) or (b), identified by name in writing by the Issuer to the
Noteholders from time to time; provided that any such notice shall not apply to retroactively
disqualify such persons that have previously acquired an assignment of any Noteholder’s rights
and obligations under this Agreement or to retroactively require the consent of the Issuer to such
assignment.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person
which, by its terms, or by the terms of any security into which it is convertible or for which it is
putable or exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than (i) as a result of a change of control or asset sale, provided that such change
of control or asset sale results in the payment in full of the Obligations (ii) solely for Capital Stock
in such Person that does not constitute Disqualified Stock and cash in lieu of fractional shares of
such Capital Stock) pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than (1) solely as a result of a change of control or asset sale or
(11) solely for Capital Stock in such Person that does not constitute Disqualified Stock and cash in
lieu of fractional shares of such Capital Stock), in whole or in part, in each case prior to the date
that is 91 days after the Maturity Date; provided however that (i) if such Capital Stock are issued
to any employee or to any plan for the benefit of employees of Holdings or its Subsidiaries or by
any such plan to such employees, such Capital Stock will not constitute Disqualified Stock solely
because they may be required to be repurchased by Holdings or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or a result of such employee’s termination,
death or disability.

“Dollars” or “$” refers to the lawful currency of the United States of America.
-9-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 83 of 110

“BEA Financial Institution” means (a) any credit institution or investment firm established
in any EEA Member Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an institution described
in clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b) of this definition and
is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

 

“Environmental Claim” means any administrative or judicial action, suit, proceeding,
notice, claim or demand (including any request for information pursuant to Section 104(e) of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. ss. 9601 et
seq.) by any Person seeking to enforce any obligation or responsibility arising under or relating to
Environmental Law or alleging or asserting liability for investigatory costs, cleanup or other
remedial costs, legal costs, environmental consulting costs, governmental response costs, damages
to natural resources or other property, personal injuries, fines or penalties related to (a) the
presence, or Release into the environment, of any Hazardous Material at any location, whether or
not owned by the Person against whom such claim is made, or (b) any noncompliance with, or
alleged noncompliance with, or liability arising under any Environmental Law. The term
“Environmental Claim” shall include, without limitation any claim by any Person for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief or costs associated
with any remediation plan, in each case, under any Environmental Law.

“Environmental Laws” means any Applicable Laws regulating or imposing liability or
standards of conduct concerning or relating to pollution or the protection of human health, safety
the environment, natural resources or special status species and their habitat, including all
Applicable Laws concerning the presence, use, manufacture, generation, transportation, Release,
threatened Release, disposal, arrangement for disposal, dumping, discharge, treatment, storage,
handling, control or cleanup of Hazardous Materials.

“Equity Investment Calculation Period” has the meaning assigned to that term in the
definition of “Consolidated Net Income”.

 

“Equity Shareholders” means the equity owners of Holdings set forth on Schedule 3.01(b)
as of the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that, together
with the Issuer, is treated as a single employer under Sections 414(b), (c), (m) or (0) of the Code.

-10-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 84 of 110

“ERISA Event” means (a) a Reportable Event with respect to any Pension Plan, (b) the
failure by any Pension Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such plan, whether or not waived,
(c) the filing of a notice of intent to terminate a Pension Plan in a distress termination (as described
in Section 4041(c) of ERISA), (d) a complete or partial withdrawal by the Issuer or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization
or insolvent (within the meaning of Title TV of ERISA), (e) the imposition or incurrence of any
liability under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Issuer or any ERISA Affiliate, (f) the institution by the PBGC
of proceedings to terminate a Pension Plan or Multiemployer Plan, (g) the appointment of a trustee
to administer any Pension Plan under Section 4042 of ERISA, or (h) the imposition of a Lien upon
the Issuer pursuant to Section 430(k) of the Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means any loss of, destruction of or damage to, or any Condemnation or
other taking of any property of any Issuer Group Member.

“Event of Loss/Disposition Prepayment Offer” has the meaning assigned to such term in

Section 2.05(b)(ii).

“Excluded Account” means (a) any deposit account that is used solely as a payroll account
for the employees of Issuer or its Subsidiaries or the funds in which consist solely of funds held
by the owner of such deposit account in trust for any director, officer or employee of any Note
Party or any employee benefit plan maintained by any Note Party or funds representing deferred
compensation for the directors and employees of any Note Party, (b) escrow accounts and trust
accounts, in each case holding assets that are pledged or otherwise encumbered pursuant to
Permitted Liens, (c) accounts containing no (zero) balance at any time, and accounts that by their
terms are swept to a zero balance on a daily basis to a deposit account that is subject to a control
agreement in favor of Agent and (d) other deposit accounts, securities accounts and commodities
accounts, except to the extent the value of all such accounts in this clause (d) shall exceed at any
time $250,000 in the aggregate shall not be “Excluded Accounts”; provided that the aggregate
daily maximum balance for all accounts described in clauses (a) through (d) on any day shall not
exceed $500,000.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to the
Agent, any Noteholder or any other recipient of any payment to be made by or on account of any
obligation of any Note Party hereunder, (a) Taxes imposed on or measured by net income,
franchise Taxes (imposed in lieu of net income tax) or branch profits Taxes, in each case, (1)
imposed by the jurisdiction under the laws of which such recipient 1s organized, in which its
principal office (or other fixed place of business) is located or, in which its applicable lending
office is located, in each case, as a result of such recipient’s being organized under the laws of the
jurisdiction imposing such Taxes or having its principal office or lending office located therein, or

-ll-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 85 of 110

(11) that are Other Connection Taxes, (b) any Taxes attributable to the failure of the Agent,
Noteholder or any such other applicable recipient to comply with Section 2.09(e), (c) in the case
of the Agent or a Noteholder (other than an assignee pursuant to a request by the Issuer under
Section 2.11), any U.S. federal withholding Tax that is imposed on amounts payable to such Agent
or Noteholder under the laws effective at the time the Agent or Noteholder becomes a party hereto
(or designates a new lending office) (other than pursuant to an assignment request by the Issuer
under Section 2.11), except, in each case, to the extent that the Agent or Noteholder (or its assignor,
if any) was entitled immediately before becoming a party hereto or immediately before designation
of a new lending office (or assignment), to receive amounts with respect to such Tax pursuant to
Section 2.09, and (d) any United States federal withholding Taxes imposed under FATCA.

“Evergreen Facility” means the Issuer’s rPET processing facility located in Clyde, Ohio
(other than the Strapping Assets).

“Existing Indebtedness” means Indebtedness of the Sellers contemplated to be
extinguished in connection with the issuance of the Notes on the Closing Date.

“Facilities” means, individually and collectively, the Evergreen Facility and the Riverside
Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any intergovernmental agreement,
treaty or convention among Governmental Authorities and implementing such Sections of the
Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the Fiscal Year of the Issuer and its Subsidiaries ending on December
31 of each calendar year. For purposes of this Agreement, any particular Fiscal Year may be
designated by reference to the calendar year in which such Fiscal Year ends.

“Foreign Plan” means any employee pension benefit plan, program, policy, arrangement
or agreement maintained or contributed to by any Note Party or with respect to which any Note
Party would have any liability, in each case with respect to employees employed outside the United
States (as such term is defined in Section 3(10) of ERISA) (other than any arrangement with the
applicable Governmental Authority).

“GAAP” means generally accepted accounting principles in effect from time to time in the
United States of America, applied on a consistent basis.

“Governmental Authority” means any federal, regional, state or local government of the
United States of America or any other nation, or political subdivision thereof, and any authority,

-12-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 86 of 110

regulatory body, court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to government, including
all agencies and instrumentalities of such governments and political subdivisions.

“Government Official” means any official of any Governmental Authority, including,
without limitation, all officers or employees of.a government department, agency, instrumentality
or permitting agency.

“Guarantee” means as to any Person (the “guaranteeing person’), any obligation of (a) the
guaranteeing person or (b) another Person (including any bank under any letter of credit), if to
induce the creation of such obligation of such other Person, the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the “primary obligations’’)
of any other third Person (the “primary obligor’) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent, (w) to purchase
any such primary obligation or any Property constituting direct or indirect security therefor, (x) to
advance or supply funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise to maintain the net
worth or solvency of the primary obligor, (y) to purchase Property, securities or services, in each
case, primarily for the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (z) otherwise to assure or
hold harmless the owner of any such primary obligation against loss in respect thereof; provided
that the term Guarantee shall not include endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee of any guaranteeing person shall be
deemed to be the lower of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (B) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of such Guarantee
shall be such guaranteeing person’s maximum reasonably anticipated liability in respect thereof as
determined by the Issuer in good faith.

“Guaranteed Obligations” means, with respect to any Guarantor, the Obligations whether
direct or indirect (including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, reimbursements and fees that
accrue after the commencement by or against any Note Party or any Affiliate thereof of any
proceeding under any debtor relief law naming such Person as the debtor in such proceeding,
regardless of whether such interest, reimbursements and fees are allowed claims in such
proceeding.

“Guarantor Payment” has the meaning assigned to such term in Section 9.08(a).
“Guarantors” means Holdings and each Subsidiary Guarantor.

“Hazardous Material” means any hazardous, toxic or dangerous substances, materials and
wastes, including, without limitation, hydrocarbons (including naturally occurring or man-made

- 13-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 87 of 110

petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls, pesticides, herbicides and
any other kind and/or type of pollutants or contaminants (including, without limitation, materials
which include hazardous constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Laws (including, without limitation, any
that are or become classified as hazardous or toxic under any Environmental Laws).

“Hedging Agreement” means any agreement with respect to any swap, cap, collar, forward,
future or derivative transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or pricing risk or value
or any similar transaction or any combination of these transactions entered into in connection with
the operation of a Facility.

“Indebtedness” of any Person means, without duplication, all (a) indebtedness for
borrowed money and every reimbursement obligation with respect to letters of credit, bankers’
acceptances or similar facilities, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of property or services,
except accounts payable and accrued expenses arising in the ordinary course of business and
payable within ninety (90) days after the due date therefor as specified in, or determined from, the
applicable contract or purchase order, (d) the Net Hedging Obligations under interest rate or
currency Hedging Agreements and all other agreements or arrangements designed to protect
against fluctuations in interest rates, commodity prices and currency exchange rates, (e) the
capitalized amount (determined in accordance with GAAP) of all payments due or to become due
under all leases and agreements to enter into leases required to be classified and accounted for as
a capital lease in accordance with GAAP, (f) reimbursement obligations (contingent or otherwise)
pursuant to any performance bonds or collateral security, (g) Indebtedness of others described in
clauses (a) through (f) above secured by (or for which the holder thereof has an existing right,
contingent or otherwise, to be secured by) a Lien on the property of such Person, whether or not
the respective Indebtedness so secured has been assumed by such Person, (h) Guarantees by such
Person of Indebtedness of others described in clauses (a) through (g) above and (i) all Disqualified
Stock. The Indebtedness of any Person shall include the Indebtedness of any partnership in which
such Person is a general partner to the extent such Person is liable therefor as a result of such
Person’s general partner interest in such partnership, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Party” has the meaning assigned to such term in Section 10.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Note Parties under any
Note Document and (b) to the extent not otherwise described in (a), Other Taxes.

“Independent Auditor” means (i) any “big four” accounting firm selected by the Issuer and
notified to the Noteholders and (ii) any other firm of independent public accountants of recognized

-14-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 88 of 110

national standing in the United States selected by the Issuer and reasonably acceptable to the
Required Noteholders

“Insurance Covenant” means Section 1.4 of the Additional Covenants.

“Intellectual Property” means (a) the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, all Copyrights, Patents, Trademarks and
trade secrets, (b) all rights to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, (c) all proceeds of any of the
foregoing, including without limitation license fees, royalties, income payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto, (d) all written
agreements, licenses and covenants providing for the grant to or from any Person any rights in any
such intellectual property that is owned by another Person.

“Interest Rate” means 5.00% per annum.

“Investment” means for any Person (a) the acquisition (whether for cash, Property of such
Person, services or securities or otherwise) of Capital Stock, bonds, notes, debentures, debt
securities, partnership or other ownership interests or other securities of, or any Property
constituting an ongoing business, line of business, division or business unit of or constituting all
or substantially all the assets of, or the making of any capital contribution to, any other Person, (b)
the making of any advance, loan or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing the purchase price
of inventory or supplies sold in the ordinary course of business), (c) the entering into of any
Guarantee with respect to Indebtedness or other liability of any other Person, and (d) any other
investment that would be classified as such on a balance sheet of such Person in accordance with
GAAP. For purposes of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions of capital or repayment of principal
actually received in case by such Person with respect thereto.

“IPO” means the initial public offering (other than a public offering pursuant to a
registration statement on Form S-8) of the Capital Stock of the Issuer, Holdings or a direct or
indirect parent entity of Holdings, including the merger, acquisition or other consolidation of the
Issuer, Holdings, or any direct or indirect parent of Holdings with a SPAC.

“Tssuer” has the meaning assigned to such term in the introductory paragraph.

“Tssuer Account” means the account of the Issuer maintained at | ] with the account

number | ].

“Issuer Group Members” means, collectively, (a) the Issuer, (b) the Guarantors and (c) the
Non-Guarantor Subsidiaries.

-15-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 89 of 110

“Joint Venture” means a joint venture, partnership or other similar arrangement, whether
in corporate, partnership or other legal form.

“Tien” means any mortgage, charge, pledge, lien (statutory or other), privilege, security
interest, hypothecation, collateral assignment or preference, priority or other security agreement,
mandatory deposit arrangement, preferential arrangement or other encumbrance upon or with
respect to any property of any kind, real or personal, movable or immovable, now owned or
hereafter acquired (including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as any of the
foregoing).

“Loss Proceeds” means insurance proceeds, condemnation awards or other similar
compensation, awards, damages and payments or relief (exclusive, in each case, of proceeds of
business interruption, workers’ compensation, employee theft or embezzlement, employment
practices, environmental or product liability, automobile liability, builders’ all risk liability,
directors and officers insurance and general liability insurance) with respect to any Event of Loss.

“Material Adverse Effect” means a material adverse effect on: (a) the business, assets,
properties, operations or financial condition of the Issuer Group Members, taken as a whole; (b)
the ability of any Note Party to perform its material obligations under the Note Documents; (c) the
validity of, enforceability of the material rights or remedies of, or benefits available to the Secured
Parties under, the Note Documents or (d) all of the Collateral (or any material portion thereof) or
the Liens in favor of the Secured Parties on the Collateral or the validity, enforceability, perfection
or priority of such Liens.

“Material Real Property” means any parcel of real property (other than a parcel with a fair
market value (as reasonably estimated by the Issuer) of more than $1,000,000) owned in fee by a
Note Party.

“Maturity Date” means December 31, 2027.

“Mortgage” means, collectively, the deeds of trust, trust deeds, mortgages in respect of
Mortgaged Properties made by the Note Parties in favor or for the benefit of the Agent on behalf
of the Secured Parties in form and substance reasonably satisfactory to the Agent.

“Mortgaged Properties” means the Evergreen Facility and any other Material Real
Property.

‘“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA to which any Note Party contributes or is obligated to
contribute, or with respect to which any Note Party has or could reasonably be expected to have
any liability.

“Net Available Amount” means:

(a) in the case of any Event of Loss, the aggregate amount of Loss Proceeds
received by the Issuer Group Members or any of their respective Affiliates in respect of

-16-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 90 of 110

such Event of Loss, net of reasonable costs and expenses incurred by the Note Parties
(including, as a distribution from a Non-Guarantor Subsidiary) in connection with the
collection of such Loss Proceeds; and

(b) in the case of any Disposition, the aggregate amount received by the Note
Parties (including, as a distribution from a Non-Guarantor Subsidiary) or any of their
respective Affiliates in respect of such Disposition, net of reasonable costs and expenses
incurred by the Issuer Group Members in connection with such Disposition.

“Net Hedging Obligations” means, as of any date, the Termination Value of any Hedging
Agreement on such date.

“Non-Guarantor Subsidiaries” means (i) any Subsidiary of the Issuer approved in writing
by, subject to Section 10.02(b)(vi1), the Required Noteholders as a Non-Guarantor Subsidiary and
(ii) each CFC and U.S. Foreign HoldCo, to the extent that making such CFC or U.S. Foreign
HoldCo a Guarantor could reasonably be expected to give rise to material adverse tax
consequences to Holdings (or any direct or indirect parent entity thereof), the Issuer and/or any of
its Subsidiaries (as reasonably determined by the Issuer).

 

“Note Consideration” has the meaning given to such term in the Purchase Agreement.

“Note Documents” means (a) this Agreement, (b) any Additional Notes Amendment, (c)
each Note, (d) the Agent Fee Letter, (e) the Security Documents and (f) each certificate, agreement,
instrument, amendment, waiver, consent or document executed by a Note Party and delivered to
the Agent or any Noteholder in connection with or pursuant to any of the foregoing and designated
as a “Note Document”.

‘Note Parties” means, collectively, the Issuer and the Guarantors.

“‘Noteholders” has the meaning assigned to such term in the preamble. For the avoidance
of doubt, the term “Noteholders” includes any Additional Noteholders.

“Notes” means (a) the notes purchased by the Noteholders from (and issued by) the Issuer
pursuant to Section 2.01, substantially in the form of Exhibit C hereto and (b) any Additional Notes
purchased by the Additional Noteholders from (and issued by) the Issuer pursuant to Section 2.13,
substantially in the form of Exhibit C hereto.

“Obligations” means all debts (including accrued interest, interest accruing after the
maturity of the Notes and interest and fees that accrue after the commencement by or against any
Note Party or any Subsidiary thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), liabilities, obligations, covenants and duties of, any Note Party
arising under any Note Document, in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, reimbursements and fees that accrue after the commencement by or against
Holdings, the Issuer or any of its Subsidiaries of any proceeding under any debtor relief law

-17-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 91 of 110

naming such Person as the debtor in such proceeding, regardless of whether such interest,
reimbursements and fees are allowed claims in such proceeding.

'“Officer’s Certificate” means, with respect to any Note Party, a certificate signed by an
Authorized Representative of such Note Party.

“Operating Budget” means an annual operating plan and budget of the Issuer and each of |
the Facilities, prepared by the Issuer, of anticipated Operating Expenses and Capital Expenditures
limited to direct wages, other manufacturing overhead, general and. administrative expense,
maintenance capital expense and growth capital expense, in each case, detailed for the following
calendar year.

“Operating Expenses” means any and all of the expenses paid or payable by or on behalf
of any Note Party in relation to the operation and maintenance (except as set forth below) of the
Business, including consumables, payments under any operating lease, taxes (including franchise
taxes, property taxes, sales taxes and excluding income taxes), insurance (including the costs of
premiums and deductibles and brokers’ expenses), costs and fees attendant to obtaining and
maintaining in effect the Authorizations relating to the Business payable during such period,
payments made to security, police services, and legal, accounting and other professional fees
attendant to any of the foregoing items payable during such period, but exclusive of Capital
Expenditures and payments in respect of payments of principal and interest in respect of the
Obligations or any other Indebtedness. Operating Expenses do not include non-cash charges,
including, without limitation, depreciation, amortization, income taxes, non-cash taxes or other
bookkeeping entries of a similar nature.

“Organizational Documents” means, with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation and by-laws (or similar documents) of such Person,
(ii) in the case of any limited liability company, the certificate of formation and operating
agreement (or similar documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar documents) of such Person,
(iv) in the case of any general partnership, the partnership agreement (or similar document) of such
Person and (v) in any other case, the functional equivalent of the foregoing.

 

“Other Connection Taxes” means, with respect to the Agent or any Noteholder, Taxes
imposed as a result of a present or former connection between the Agent or Noteholder and the |
jurisdiction imposing such Tax (other than connections arising from the Agent or Noteholder
having executed, delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other transaction pursuant to
or enforced any Note Document, or sold or assigned an interest in any Note or Note Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes arising from any payment made under any Note Document or
from the execution, delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under or otherwise with respect to, any Note Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.11).

- 18 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 92 of 110

“Participant” has the meaning assigned to such term in Section 10.04(f).
“Participant Register” has the meaning assigned to such term in Section 10.04(f).

“Patents” means all patentable inventions and designs, United States, foreign, and
multinational patents, certificates of invention, and similar industrial property rights, and
applications for any of the foregoing, including, without limitation, all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and reexaminations thereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pennsylvania Facility” means the Sellers’ rPET processing facility located in Reading,
Pennsylvania.

“Pennsylvania Facility Acquisition” means the purchase by the Issuer of the Sellers’ right,
title and interest in and to all of the assets of the Sellers used or held for use with respect to the
rPET business conducted at the Pennsylvania Facility pursuant to, among other provisions thereof,
Section 363 of Chapter 11 of Title 11 of the Bankruptcy Code.

 

“Pension Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is subject to the provisions of Title IV or Section
302 of ERISA, or Section 412 of the Code, and in respect of which any Note Party is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or with respect to which any Note Party has or would have any
liability.

“Permitted ABL Facility” means any secured or unsecured asset-based revolving credit
facility satisfying the following conditions: (i) such Indebtedness is incurred by a Note Party (other
than Holdings) and is not secured by any asset or property that is not Collateral; (1) the aggregate
principal amount of such Indebtedness does not at any time exceed the greater of (x) $30,000,000
and (y) the “borrowing base” (or such equivalent term) as defined therein; (ii) to the extent
secured, shall only be secured by Liens on the ABL Priority Collateral; (iv) the Lien and/or
payment priorities thereunder are, as among the holders of such Indebtedness, pari passu (e.g.,
there are no “first-out” or “last-out” tranches); and (v) the providers of such Indebtedness (or an
agent on their behalf) shall have executed an intercreditor agreement in favor of the Agent, in form
and substance satisfactory to the Agent and Required Noteholders (for the avoidance of doubt,
such intercreditor agreement shall provide that the Agent, for the benefit of the Noteholders, a
second-ranking Lien on the ABL Priority Collateral).

“Permitted Acquisition” means (a) the Texas Facility Acquisition, (b) the Pennsylvania
Facility Acquisition and (c) any other purchase or other acquisition, by merger, consolidation or
otherwise, by the any Issuer Group Member (other than Holdings) of not less than 100% of the
Capital Stock in, or all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of), any Person (referred to
herein as the “Target”); provided that,

-19-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 93 of 110

(i) the aggregate consideration, no matter how composed, does not exceed
$10,000,000, unless such acquisition shall have been approved by a resolution adopted by
the majority of the governing body of the Issuer (and a copy thereof attached to the
certification referred to clause (ix) below);

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Applicable Laws and in conformity in all material
respects with all applicable permits, licenses, authorizations, plans, directives, consent
orders or consent decrees of or from any Governmental Authority;

(iii) in the case of an acquisition of a publicly-held Person, such acquisition shall
have been approved by the board of directors of the Target (or similar governing body if
such Target is not a corporation) which is the subject of such acquisition and such Target
shall not have publicly announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition will violate Applicable Law
(unless such announcement or action shall have been withdrawn, dismissed or terminated);

(iv) the Target shall be in the same business or similar line of business as that of
the Issuer Group Members are engaged as of the Closing Date;

(v) the Issuer or a Subsidiary Guarantor shall be the surviving entity in the case
of any such acquisition consummated pursuant to a merger or other combination;

(vii) immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(viii) after giving Pro Forma Effect to such transaction, and to any other event
occurring after such period as to which giving Pro Forma Effect thereto is appropriate, the
Issuer shall be in compliance with the Debt Service Coverage Ratio as of such date;

(ix) the Issuer shall have delivered to the Noteholders at least five (5) Business
Days prior to any such acquisition, (A) notice of the Issuer Group Members’ intent to
consummate such acquisition, along with a certificate of an Authorized Representative of
the Issuer, certifying as to compliance with the foregoing clauses (i) (to the extent
applicable), (vii) and (viii) and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Required Noteholders, (B) all other
relevant financial information with respect to such acquired assets and any other
information of the Target, (C) a copy of the most recent draft of the purchase agreement
related to the proposed acquisition and (D) if aggregate consideration payable for such
acquisition exceeds $10,000,000, (i) to the extent available, quarterly and annual financial
statements of the Target whose Capital Stock or assets are being acquired for the twelve
month (12) month period immediately prior to such proposed acquisition, including any
audited financial statements that are available and (ii) copies of any material due diligence
reports or other results of any material due diligence investigation with respect to such
acquisition or the applicable Target (in each case, in this clause _(D)(i1), to the extent
prepared by or otherwise reasonably available to the Issuer) and (iii) all such other

-20-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 94 of 110

information and data relating to such transaction or the Target or business or assets to be
acquired as may be reasonably requested by the Required Noteholders;

(x) in the case of an acquisition of Capital Stock of a Person, all of the Capital
Stock acquired or otherwise issued by such Person or any newly formed Subsidiary of the
Issuer in connection with such acquisition shall be owned 100% by the Issuer or a
Subsidiary Guarantor free and clear of all Liens (other than Liens under the Note
Documents); and

(xi) | upon consummation of such transaction, the Note Parties shall comply with
the requirements of Section 5.16 and cause the property, assets and businesses acquired in
such purchase or other acquisition shall become Collateral.

“Permitted Contest Conditions” means, with respect to any Note Party, a contest, pursued
in good faith, challenging the enforceability, validity, interpretation, amount or application of any
law, tax or other matter (legal, contractual or other) by appropriate proceedings timely instituted
if (a) such Note Party diligently pursues such contest in good faith, (b) such Note Party establishes
and maintains adequate reserves with respect to the contested claim in accordance with GAAP and
(c) such contest (1) would not reasonably be expected to have a Material Adverse Effect, (ii) does
not involve any material risk or danger of any criminal or unindemnified civil liability being
incurred by the Agent or the Noteholders and (iii) effectively stays the enforcement of any
remedies against the Collateral.

 

“Permitted Indebtedness” has the meaning assigned to such term in Section 6.02.
“Permitted Lien” has the meaning assigned to such term in Section 6.03.

“Permitted Tax Distributions” means, for so long as the Issuer and Holdings are each
considered a partnership or a “disregarded entity” for U.S. federal income tax purposes,
distributions to any direct or indirect parent entity of Holdings to discharge such parent entity’s
respective U.S. federal (and to the extent applicable, state or local) income tax liabilities
attributable to its allocable share of the net taxable income of the Issuer and Holdings and their
flow-through subsidiaries; provided that the amount of such distributions shall (i) take into account
all losses realized in prior years or any other available reductions to net taxable income or tax
liability and (ti) be determined assuming each direct or indirect parent entity of Issuer is subject to
tax at the highest effective federal, state and local tax rate imposed on the income of the Issuer
(taking into account the character of such income and the deductibility of any state and local taxes,
to the extent deductible) that applies to any direct or indirect member of the Issuer. Permitted Tax
Distributions shall also be modified to take into account any adjustments to income, gain, loss,
deduction and credit made pursuant to a tax audit; and be made on a quarterly basis in order to
permit each direct or indirect parent entity of Issuer to pay any estimated tax payments in respect
of the net taxable income of the Issuer and Holdings and their Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

“PET” means polyethylene terephthalate.
-21-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 95 of 110

“Post-Default Rate” means 7.00% per annum.

“Pro Forma Basis” and “Pro Forma Effect” mean, as of any date of determination, the
calculation of the compliance of the Issuer with the Debt Service Coverage Ratio Covenant, after
giving effect on a pro forma basis to any Permitted Acquisition made during the four Fiscal Quarter
period most recently ended on or prior to such date of determination (a “Compliance Period”) (or
made after the end of such Compliance Period but on or before the date of determination), and any
disposition made during such Compliance Period (or made after the end of such Compliance
Period but on or before the date of determination), on the following basis:

(i) any Indebtedness incurred or assumed by the Issuer or any of its
Subsidiaries in connection with such Permitted Acquisitions and any Indebtedness repaid in
connection with such Permitted Acquisitions or dispositions shall be deemed to have been incurred
or repaid, respectively, as of the first day of such Compliance Period;

(ii) if such Indebtedness incurred or assumed by the Issuer or any of its
Subsidiaries in connection with any such Permitted Acquisition has a floating or formula rate, then
the rate of interest for such Indebtedness for the applicable period shall be computed as if the rate
in effect for such Indebtedness on the relevant measurement date had been the applicable rate for
the entire applicable period; and

(iii) | income statement items (whether positive or negative) attributable to the
property or business acquired or disposed of in such Permitted Acquisitions or dispositions shall
be included or excluded, as the case may be, as if such Permitted Acquisitions or dispositions took
place on the first day of such Compliance Period on a pro forma basis.

With respect to any such Permitted Acquisitions, such pro forma calculations shall
be based on the consolidated balance sheet of such acquired Person or business and its consolidated
Subsidiaries as at the end of its most recent Fiscal Year or the most recent fiscal period preceding
such Permitted Acquisition and the related consolidated statements of income and of cash flows
for such period, which shall have been previously provided to the Noteholders and shall either (1)
have been reported on without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been found reasonably
acceptable by the Required Noteholders.

“Property” means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible.

se

Purchase Agreement” has the meaning assigned to such term in the preamble.
“Purchased Assets” has the meaning given to such term in the Purchase Agreement.
“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation D” means Regulation D of the Board.

oe

Regulation U” means Regulation U of the Board.
-~22-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 96 of 110

“Related Fund” means with respect to any Noteholder, any fund that invests in notes and
is managed or advised by the same investment advisor as such Noteholder, by such Noteholder or
an Affiliate of such Noteholder.

“Related Parties” means, with respect to any specified Person, such Person’s Affiliates and
the respective directors, officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

“Release” means any release, spill, emission, emanation, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into or through the indoor or outdoor
environment, including, the movement through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30-day notice period has been waived.

“Required Noteholders” means, at any time, Noteholders holding more than 50% of the
sum of the aggregate unpaid principal amount of the Notes then outstanding.

“Restoration” means, with respect to any Affected Property, the rebuilding, repair,
restoration or replacement of such Affected Property.

“Restricted Payment” means:

(a) all dividends paid by any Note Party (in cash, Property or obligations) on,
or other payments or distributions on account of, or the setting apart of money for a sinking
or other analogous fund for, or the purchase, redemption, retirement or other acquisition
by any Note Party of, any portion of any class of Capital Stock in any Note Party or any
warrants, rights or options to acquire any such class of Capital Stock;

(b) any payment of development, management or other fees, or of any other
amounts, by any Note Party to any Affiliate thereof;

(c) any other payment in cash, Property or obligations to a parent company of
the Note Parties or Affiliate of the Note Parties; and/or

(d) any other payment in cash, Property or obligations to a parent company of
the Note Parties or Affiliate of the Note Parties in respect of any Indebtedness subordinated
to the Obligations hereunder.

“Riverside Facility” means the Issuer’s rPET processing facility located in Riverside,
California.

“rPET Resins” means recycled polyethylene terephthalate resins.

“S&P” means Standard & Poor’s Ratings Services, or any successor to the rating agency
business thereof.

-23-
Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 97 of 110

“Sanctioned Country” means, at any time, a country or territory that is subject to
comprehensive Sanctions. For the avoidance of doubt, as of the Closing Date, Sanctioned
Countries are the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury or the U.S. Department of State, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country, or (c) any Person owned or controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.

“Secured Obligations” has the meaning assigned to such term in the Security Agreement.
“Secured Parties” means (a) the Agent and (b) the Noteholders.

“Security Agreement” means the Security Agreement, dated as of the Closing Date, by and
among the Note Parties and the Agent.

“Security Documents” means the Security Agreement, any Control Agreement, all
Uniform Commercial Code financing statements required by any Security Document, all
Mortgages and any other security agreement, or other similar agreements or instrument to be
executed and delivered to the Agent (on behalf of the Noteholders) pursuant hereto or any Security
Document.

“Sellers” has the meaning assigned to such term in the preamble.

“Semi-Annual Payment Date” means the last Business Day of June and December in each
Fiscal Year.

 

“Solvent” means, with respect to any Person on a particular date that on such date (a) the
fair value of the property of such Person is greater than the total amount of liabilities, including
contingent liabilities of such Person, (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property would constitute an
unreasonably small capital and (e) such Person is not insolvent as defined under applicable Debtor
Relief Laws; provided that unless otherwise provided under Applicable Law, the amount of
contingent liabilities at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such date, represents the amount that can reasonably be expected to
become an actual or matured liability.

24 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 98 of 110

“SPAC” means any special purpose acquisition entity which has completed an initial public
offering initial public offering (other than a public offering pursuant to a registration statement on
Form S-8) of its Capital Stock.

“Sponsor” means, collectively, The Sterling Group, L.P. and its Controlled Investment
Affiliates.

“Strapping Assets” means the strapping assets used in the business of the Evergreen
Facility on or prior to the Closing Date (it being understood and agreed that such assets shall be
transferred from the Evergreen Facility to a strapping extrusion facility operated by Polychem
LLC).

“Subsidiary” means, with respect to any Person (the “parent”), any other corporation,
limited liability company, partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such date, otherwise controlled,
by the parent or one or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary Guarantor” means each Subsidiary of the Issuer other than the Non-Guarantor
Subsidiaries.

“Super-Majority Noteholders” means, at any time, Noteholders holding more than 66 2/3%
of the sum of the aggregate unpaid principal amount of the Notes then outstanding.

 

“Target” has the meaning assigned to such term in the definition of “Permitted
Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable thereto.

“Termination Value” means, in respect of any one or more Hedging Agreement, after
taking into account the effect of any legally enforceable netting agreement relating to such Hedging
Agreements, (a) for any date on or after the date such Hedging Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination value(s), and (b)
or any date prior to the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Hedging Agreements, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Noteholder or any Affiliate of a Noteholder).

“Texas Facility” means the Sellers’ rPET processing facility located in Dallas, Texas.

“Texas Facility Acquisition” means the purchase by the Issuer of the Sellers’ right, title
and interest in and to all of the assets of the Sellers used or held for use with respect to the rPET

-25-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 99 of 110

business conducted at the Texas Facility pursuant to, among other provisions thereof, Section 363
of Chapter 11 of Title 11 of the Bankruptcy Code.

“Trademarks” means all domestic, foreign and multinational trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business names, trade
dress, trade styles, logos, Internet domain names, other indicia of origin or source identification,
and general intangibles of a like nature, whether registered or unregistered, and, with respect to
the foregoing, all registrations and applications for registration thereof, all extensions and renewals
thereof, and all of the goodwill of the business connected with the use of and symbolized by any
of the foregoing.

“Transaction Costs” means the fees, costs and expenses, regardless of when paid, incurred
by the Issuer on or before the Closing Date in connection with the Transactions.

“Transactions” means (i) the execution and delivery of this Agreement and the other Note
Documents, the issuance of the Notes and the incurrence of Indebtedness thereunder, (ii) the
extinguishment of the Indebtedness outstanding under the Existing Indebtedness, (iii) the
consummation of the Acquisition pursuant to the Purchase Agreement and the transactions
contemplated thereby, and (iv) the payment of Transaction Costs incurred in connection therewith.

“U.S. Foreign HoldCo” means (i) any U.S. Subsidiary that is treated as a corporation for
U.S. federal income tax purposes substantially all the assets of which consist (directly or indirectly)
of stock or securities of one or more CFCs and (ii) any U.S. Subsidiary that is treated as either a
partnership or disregarded entity for U.S. federal income tax purposes substantially all of the assets
of which consist (directly or indirectly) of stock or securities of one or more CFCs.

“UCC” means the Uniform Commercial Code as in effect from time to time in the State of
New York; provided that if, with respect to any filing statement or by reason of any mandatory
provisions of law, the perfection or the effect of perfection or non-perfection of the security
interests granted to the Agent pursuant to the applicable Security Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States other than New York,
UCC means the Uniform Commercial Code as in effect from time to time in such other jurisdiction
for purposes of the provisions of each applicable Note Document and any filing statement relating
to such perfection or effect of perfection or non-perfection.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from time
to time in the applicable jurisdiction.

 

“US Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

“USA PATRIOT Act” has the meaning assigned to such term in Section 10.14.

“Vehicle” means any vehicle covered by a certificate of title law of any jurisdiction of the
United States.

- 26 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 100 of 110

“Voting Stock” means, with respect to any Person, Capital Stock the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has been suspended by
the happening of a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.

 

Section 1.02 Terms Generally. Except as otherwise expressly provided, the following rules of
interpretation shall apply to this Agreement and the other Note Documents:

(a) the definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; ;

(b) whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

99 66.

(c) the words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”;

(d) the word “will” shall be construed to have the same meaning and effect as the word
“shall”;

(e) unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications set forth herein or
therein) and shall include any appendices, schedules, exhibits, clarification letters, side letters and
disclosure letters executed in connection therewith;

(f) any reference herein to any Person shall be construed to include such Person’s
successors and assigns to the extent permitted under the Note Documents and, in the case of any
Governmental Authority, any Person succeeding to its functions and capacities;

(g) the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any particular provision;

(h) all references herein to Articles, Sections, Appendices, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Appendices, Exhibits and Schedules to,
this Agreement;

(i) the words “asset” and “property” shall be construed to have the same meaning and
’ effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; and

-27-
 

Case 21-10527-JTD Doc 597-1. Filed 06/08/21 Page 101 of 110

) any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to apply
to a division of or by a limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it were a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or transfer, or similar term,
as applicable, to, of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited liability company that is
a Subsidiary, joint venture or any other like term shall also constitute such a Person or entity).

Section 1.03 Accounting Terms. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP. If the Issuer notifies
the Agent and the Noteholders that the Issuer wishes to amend any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then the Required Noteholders and the Issuer shall
negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, ( such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein; provided that
Capital Lease Obligations shall be construed in accordance with GAAP as in effect on the Closing
Date, notwithstanding any changes to GAAP occurring after the Closing Date. Notwithstanding
any provision contained herein or in any other Note Document, any lease (or similar arrangement)
that would have been characterized, classified or reclassified as an operating lease in accordance
with GAAP prior to the date of the Issuer’s adoption of ASC 842 (or any other ASC having a
similar result or effect) (and related interpretations) (whether or not such lease was in effect on
such date) shall not constitute a Capital Lease Obligation, and any such lease shall be, for all
purposes of this Agreement and the other Note Documents, treated as though it were reflected on
the Issuer’s consolidated financial statements in the same manner as an operating lease would have
been reflected prior to the Issuer’s adoption of ASC 842.

ARTICLE II
THE NOTES.

Section 2.01 Sale and Purchase of Notes. Subject to the terms and conditions set forth herein
(including, without limitation, the conditions set forth in Section 4.01), each Issuer agrees to issue
Notes to the Noteholders on the Closing Date, in an aggregate principal amount equal to its
Commitment for the consideration set forth opposite such Noteholder’s name on Annex IJ hereto:

 

Section 2.02 Issuance of the Notes. On the Closing Date, each Noteholder shall receive a Note
as Note Consideration in the original principal amount set forth opposite such Noteholder’s name
on Annex I hereto

Section 2.03 Termination and Reduction of the Commitments. Each Noteholder’s Commitment
shall automatically terminate without further action upon the issuance of the Notes on the Closing
Date.

 

- 28 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 102 of 110

Section 2.04 Repayment of Notes: Evidence of Debt.

(a) Promise to Repay at Maturity. The Issuer hereby unconditionally promises to pay
to the Noteholders, the unpaid principal amount of the Notes then outstanding and all accrued and
unpaid interest on the Notes on the Maturity Date. Issuer hereby further agrees to pay interest on the
unpaid principal amount of each Note from time to time outstanding from the Closing Date until
payment in full in cash thereof at the rates per annum, and on the dates, set forth in Section 2.07.

(b) Evidence of Debt. Each Noteholder may maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Issuer to such Noteholder
resulting from the Notes purchased by such Noteholder, including the amounts of principal and
interest payable and paid to such Noteholder from time to time hereunder. In the case of a
Noteholder that does not request. Such account or accounts shall be conclusive and binding on the
Issuer absent manifest error; provided that the failure of any Noteholder to maintain such account
or accounts or any error in any such account shall not limit or otherwise affect any obligations of
the Issuer.

(c) | Amortization. The Notes shall be repaid by the Issuer on each date set forth in the
table below in the aggregate principal amount of Notes set forth opposite such date.

 

 

 

 

 

 

Date. | Amount
(0 —T $210,000
ee $210,000
ee $420,000
[fT $630,000
LP $630,000

 

 

 

 

Section 2.05 Prepayment of the Notes.

(a) Optional Prepayments. The Issuer shall have the right at any time and from time to
time, upon at least ten (10) days and not more than sixty (60) days’ prior written notice to the
Noteholders stating the prepayment date and aggregate principal amount of the prepayment, to

 

' NTD: Second Anniversary of the Closing Date.
* NTD: Third Anniversary of the Closing Date.
3 NTD: Fourth Anniversary of the Closing Date.
4 NTD: Fifth Anniversary of the Closing Date.
> NTD: Sixth Anniversary of the Closing Date.
- 29 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 103 of 110

prepay the Notes in whole or in part, in each case, subject to the requirements of this Section
2.05(a). Each partial prepayment of Notes under this Section 2.05(a) shall be in an aggregate
amount for the Notes of all Noteholders of at least $5,000,000 or an integral multiple of $500,000
in excess thereof (or such lesser amount as may be necessary to prepay the aggregate principal
amount then outstanding with respect to all Notes of all Noteholders).

(b) Mandatory Prepayments and Offers to Prepay.

(i) Change of Control Prepayment Offer. If a Change of Control occurs, the
Issuer shall, within five (5) Business Days after the occurrence thereof, offer to prepay the Notes in
an amount equal to 100% of the outstanding principal amount thereof, pursuant to a written notice
sent to the Noteholders describing in reasonable detail the event giving rise to the obligation under
this Section 2.05(b)(i) to make such offer (each such offer to prepay referred to in this Section
2.05(b)), a “Change of Control Prepayment Offer’’).

(ii) Event of Loss/Disposition Prepayment Offer. If the Net Available Amount
received by the Note Parties (including without limitation, as a distribution from any Non-
Guarantor Subsidiary) in respect of any Event of Loss or any Disposition by the Issuer Group
Members (other than any Disposition by the Issuer Group Members in the ordinary course of
business) shall be in excess of (x) $250,000 per item of equipment subject to such Disposition or
Event of Loss, as the case may be, or (y) $1,000,000 in the aggregate per calendar year across all
Events of Loss and Dispositions, then the Issuer shall, subject to the immediately succeeding
sentence, promptly (and in any event not later than ten (10) Business Days after such Event of
Loss or Disposition, as applicable) offer to prepay the Notes with an amount equal to 100% of the
Net Available Amount with respect to such Event of Loss or such Disposition, as applicable,
pursuant to a written notice sent to the Agent and the Noteholders describing in reasonable detail
the event giving rise to the obligation under this Section 2.05(b)(ii) to make such offer (each such
offer to prepay referred to in this Section 2.05(c)(ii), an “Event of Loss/Disposition Prepayment
Offer”). Notwithstanding the foregoing, the Issuer shall have the option (to be exercised by the
Issuer notifying the Agent and the Noteholders of its intention to reinvest prior to the date any such
prepayment is required to be made) to not prepay the Notes pursuant to this Section 2.05(b)(ii) to
the extent that (A) the Issuer reinvests the Net Available Amount (or any portion thereof) of any
such Event of Loss or Disposition in assets that are necessary or useful for the Business pursuant to
a transaction not prohibited hereunder (including without limitation, in the case of any Event of
Loss, Restoration of the related Affected Property) and such Net Available Amount is so reinvested
within three hundred sixty-five (365) days after receipt thereof (or, if committed to be so reinvested
pursuant to a written agreement on or prior to the expiration of such three hundred sixty-five (365)
day period, within five hundred forty-five (545) days after receipt thereof) and (B) such assets
shall become Collateral subject to and in accordance with this Agreement.

(ii) [Reserved].

(iv) Incurrence of Debt. If any Issuer Group Member issues or incurs any
Indebtedness (other than Permitted Indebtedness), Issuer shall, within one (1) Business Day of the
receipt of the net cash proceeds therefrom, offer to prepay the Notes with an amount equal to 100%
of the cash proceeds of such Indebtedness, pursuant to a written notice sent to the Agent and the

- 30 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 104 of 110

Noteholders describing in reasonable detail the event giving rise to the obligation under this
Section 2.05(b)(iv) to make such offer (each such offer to prepay referred to in this Section
2.05(b)(iv), a “Debt Prepayment Offer’’).

Notwithstanding the foregoing Sections 2.05(b)(1) through (iv), Issuer shall be permitted to request
a waiver of the requirement to deliver a Change of Control Prepayment Offer, an Event of
Loss/Disposition Prepayment Offer or a Debt Prepayment Offer, which waiver may be accepted
or rejected by the Required Noteholders.

(c) Terms of All Prepayments.

(i) All partial prepayments of the Notes shall be applied, on a pro rata basis to
the Notes of each Noteholder.

(ii) | Each prepayment of Notes shall be accompanied by payment of all accrued
interest on the amount prepaid, any additional amounts required pursuant to Section 2.09 and
without any make-whole amount or premium.

(iii) No later than ten (10) Business Days after receiving a Change of Control
Prepayment Offer, an Event of Loss/Disposition Prepayment Offer or a Debt Prepayment Offer,
each Noteholder shall advise the Issuer in writing whether it has elected to accept such prepayment
offer, which it shall determine in its sole and absolute discretion. Each of the Noteholders shall
have the right, but not the obligation, to accept or reject such prepayment offer by the Issuer. In
connection with any prepayment pursuant to Section 2.05(b)(i) or (ai), the amount of the Notes
prepaid shall be calculated so that the total amount of Notes prepaid, the accrued but unpaid interest
on such Notes shall be no more than the Net Available Amount. If a Noteholder fails to deliver a
notice of election declining receipt of its ratable share of any prepayment offer to the Issuer within
the time frame specified above, any such failure will be deemed to constitute an acceptance of
such Noteholder’s share of the total amount of such prepayment offer.

Section 2.06 Agent Fees. The Issuer agrees to pay to the Agent, for its own account, amounts
payable in the amounts and at the times expressly set forth in the Agent Fee Letter.

Section 2.07 Interest.

(a) Notes. With respect to each Note, for each day on and after the Closing Date until
the date on which such Note has been fully repaid in cash (including the first day but excluding
the last), the outstanding principal amount of such Note shall bear interest at a rate per annum equal
to the Interest Rate.

(b) Default Interest. If all or a portion of the principal amount of any Note, interest in
respect thereof or any other amount due under the Note Documents shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise and after giving effect to any
applicable grace periods), then the outstanding principal amount of the Notes (whether or not
overdue) (to the extent legally permitted) shall bear interest at a rate per annum equal to the Post-
Default Rate, from the date of such nonpayment (after giving effect to any applicable grace
periods) until such amount is paid in full (after as well as before judgment), and, in each case, such

-31-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 105 of 110

default interest shall be payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Issuer of any petition seeking any relief under
any Debtor Relief Law.

(c) Payment of Interest. Accrued interest on each Note shall be payable in arrears in
cash on each Semi-Annual Payment Date; provided that (i) interest accrued pursuant to paragraph
(b) of this Section shall be payable on demand and (ii) in the event of any repayment or prepayment
of any Note, accrued interest on the principal amount repaid or prepaid shall be payable in cash on
the date of such repayment or prepayment. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d) Computation. All interest hereunder shall be computed on the basis of a year of 360
days, and, in each case, shall be payable for the actual number of days elapsed (including the first
day but excluding the last). The computation by any Noteholder of any interest payable to it shall
be determined by such Noteholder, as the case may be, and such determination shall be conclusive

absent manifest error.

Section 2.08 [Reserved].
Section 2.09 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Note Party hereunder or under any other Note Document shall be made without withholding
or deduction for any Taxes except as required by Applicable Law; provided that if the applicable
withholding agent shall be required by Applicable Law (as determined in the good faith discretion
of the applicable withholding agent) to withhold or deduct any Taxes from such payments, then
(i) to the extent such Taxes are Indemnified Taxes, the sum payable shall be increased as necessary
so that after making all required withholdings and deductions (including withholdings and
deductions applicable to additional sums payable under this Section), the Noteholder receives an
amount equal to the sum it would have received had no such withholdings or deductions been
made, (ii) such Note Party shall make or shall cause to be made such withholdings and deductions
and (iii) such Note Party shall timely pay or shall cause to be timely paid the full amount withheld
and deducted to the relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Issuer. In addition, the Note Parties shall timely pay
or cause to be paid any Other Taxes to the relevant Governmental Authority in accordance with
Applicable Law.

(c) Indemnification by the Issuer. The Note Parties shall jointly and severally
indemnify, or cause to be indemnified, the Agent and each Noteholder, within fifteen (15) days after
written demand therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this Section) paid or payable
by (or required to be withheld or deducted from a payment to) the Agent or such Noteholder, as
the case may be, and any reasonable expenses arising therefrom or with respect thereto whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the relevant

-32-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 106 of 110

Governmental Authority. A certificate as to the amount of such payment or liability delivered to
the Issuer by the Agent or a Noteholder, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Note Party to a Governmental Authority, the relevant Note Party
shall deliver or cause to be delivered to the Noteholders the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment satisfactory to the Noteholders.

(e) Forms. (i) The Agent or any Noteholder (including any assignee Noteholder) that
is legally entitled to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which any Note Party is located with respect to payments under any Note Document
shall deliver to the Issuer, at the time or times reasonably requested by the Issuer, such properly
completed and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In addition, any
Noteholder, if reasonably requested by the Issuer, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Issuer as will enable the Issuer to
determine whether or not such Noteholder is subject to information reporting requirements. Upon
the reasonable written request of the Issuer, or if any form or certification previously delivered
expires or becomes obsolete or inaccurate, a Noteholder shall update any such form or certification
previously delivered pursuant to this Section 2.09(e). Notwithstanding anything to the contrary
in the preceding three sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.09(e)(ii)(A), (B) and Section 2.09(g)) shall
not be required if in the Noteholder‘s reasonable judgment such completion, execution or
submission would subject such Noteholder to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Noteholder.

(ii) Without limiting the generality of the foregoing, in the event that the Issuer
is a US Person,

(A) — any Noteholder that is a US Person shall deliver to the Issuer and
the Agent on or about the date on which such Noteholder becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Issuer or the Agent), executed
copies of IRS Form W-9 certifying that such Noteholder is exempt from U.S. federal backup
withholding tax;

(B) any Noteholder who is not a US Person shall, to the extent it is
legally entitled to do so, deliver to the Issuer and the Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Noteholder becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the Issuer or the
Agent), whichever of the following is applicable:

(1) in the case of a Noteholder who is not a US Person claiming
the benefits of an income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement or any Note Document, executed copies of IRS Form
W- 8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding

-33-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 107 of 110

Tax pursuant to the “interest” article of such tax treaty and (y) with respect to any other applicable
payments under this Agreement or any Note Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(IID in the case of a Noteholder who is not a US Person claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such Noteholder is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Issuer
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) executed copies of IRS Form W-8BEN or
W-8BEN-E; or

(IV) to the extent a Noteholder who is not a US Person is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax compliance certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Noteholder is a partnership and one or more
direct or indirect partners of such Noteholder are claiming the portfolio interest exemption, such
Noteholder may provide a U.S. Tax compliance certificate substantially in the form of Exhibit B-
4 on behalf of each such direct and indirect partner.

 

(f) If the Agent or any Noteholder (each, a “Recipient”) determines, in its sole
discretion exercised in good faith, that it has recetved a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section by a Note Party or with respect
to which a Note Party has paid additional amounts pursuant to this Section 2.09, such Recipient
shall pay an amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.09 with respect to the Taxes giving rise to such refund) to the Issuer, net of
out-of-pocket expenses (including Taxes of such Recipient) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund); provided that
the Issuer, upon the request of such Recipient, shall promptly repay the amount paid over to the
Issuer (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Recipient, in the event the Recipient, is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will any Recipient be required to pay any amount to the Issuer pursuant to this paragraph (f)
the payment of which would place such Recipient, in a less favorable net after-Tax position than
it would have been in if the Tax subject to indemnification and giving rise to such.refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other Person.

(g) Ifa payment made to any Recipient under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Recipient were to fail to comply with the

~ 34 -
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 108 of 110

applicable reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the Issuer and (if such Recipient
is a Noteholder) the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Issuer or (if such Recipient is a Noteholder) the Agent, such
documentation prescribed by Applicable Law (including as prescribed by Section 1471(b)(3)(C)@
of the Code) and such additional documentation reasonably requested by the Issuer or Gif such
Recipient is a Noteholder) the Agent as may be necessary for the Issuer and (if such Recipient is
a Noteholder) the Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Person’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this clause, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) Survival. Each party’s obligations under this Section shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement of, a Noteholder,
the termination of the Commitments and the repayment, satisfaction or discharge of all Obligations
under any Note Document.

Section 2.10 Payments Generally: Pro Rata Treatment: Sharing of Setoffs.

(a) Payments by the Issuer. Unless otherwise specified, the Issuer shall make each
payment required to be made by it hereunder (whether of principal, interest, reimbursements, fees,
or under Section 2.09 or otherwise) or under any other Note Document (except to the extent
otherwise provided therein) prior to 1:00 p.m., New York City time, on the date when due, in
Dollars and immediately available funds, without setoff or counterclaim. Any amounts received
after such time on any date may, in the discretion of the applicable Noteholders (or the Agent, in
- the case of any such payment made to the Agent) be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such payments shall
to except as otherwise expressly provided in the relevant Note Document, shall be made directly
to the Persons entitled thereto. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be set to the immediately preceding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the period up to and
including such immediately preceding Business Day, with the day(s) following such immediately
preceding Business Day to be included in the calculation of interest for the following quarterly
period in accordance with the terms hereof. All amounts owing under this Agreement or under any
other Note Document are payable in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are received
by and available to any Noteholder to pay fully all amounts of principal, interest, reimbursements,
fees and other amounts then due hereunder to it, as the case may be, such funds shall be applied
(i) first, to pay interest, reimbursements, fees and other amounts (except for the amounts required
to be paid pursuant to the following clause (ii)) then due hereunder in accordance with the amounts
of interest, reimbursements, fees and such other amounts then due to such Noteholder, and (ii)
second, to pay principal on the Notes then due hereunder in accordance with the amounts of
principal then due to such Noteholder.

 

-35-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 109 of 110

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
payment or prepayment of principal of the Notes by the Issuer shall be made pro rata amongst the
Noteholders in accordance with the respective unpaid principal amounts of the Notes held by them
being paid or prepaid; and (ii) each payment of interest on the Notes by the Issuer shall be made
pro rata in accordance with the amounts of interest on the Notes then due and payable to the
respective Noteholders.

(d) Sharing of Payments by Noteholders. If any Noteholder shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment or recover any amount in respect of
any principal of or interest on any of its Note resulting in such Noteholder receiving a greater
proportion of the aggregate amount of the Notes and accrued interest thereon then due than the
proportion received by any other Noteholder, then, unless otherwise agreed in writing by the
Noteholders, the Noteholder receiving such greater proportion shall purchase (for cash at face
value) participations in the Notes of other Noteholders to the extent necessary so that the benefit
of all such payments shall be shared by the Noteholders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Notes; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise thereto is recovered,
such participations shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not be construed to apply
to any payment made by the Issuer pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Noteholder as consideration for the assignment of or sale
of a participation in any of its Notes to any assignee or Participant, other than to the Issuer or any
Affiliate thereof (as to which the provisions of this paragraph shall apply). Each Note Party
consents to the foregoing and agrees, to the extent it may effectively do so under Applicable Law,
that any Noteholder acquiring a participation pursuant to the foregoing arrangements may exercise
against such Note Party rights of setoff and counterclaim with respect to such participation as fully
as if such Noteholder were a direct creditor of such Note Party in the amount of such participation.

Section 2.11 Mitigation Obligations. If the Issuer is required to pay any Indemnified Taxes or
additional amount to any Noteholder or any Governmental Authority for the account of any
Noteholder pursuant to Section 2.09 then such Noteholder shall (at the reasonable request of the
Issuer) (i) use commercially reasonable efforts to file any certificate or document required by law
and/or (ii) use reasonable efforts to designate a different lending office for issuing its Note
hereunder or to assign its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Noteholder, such designation or assignment (x)
would eliminate or reduce amounts payable pursuant to Section 2.09 in the future and (y) would
not subject such Noteholder to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Noteholder in any material respect. The Issuer hereby agrees to pay all
reasonable costs and expenses incurred by any Noteliolder in connection with any such designation
or assignment.

Section 2.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Note Document or in any other agreement,
atrangement or understanding among any such parties, each party hereto acknowledges that any

- 36-
 

Case 21-10527-JTD Doc 597-1 Filed 06/08/21 Page 110 of 110

liability of any EEA Financial Institution arising under any Note Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if applicable:
(c) a reduction in full or in part or cancellation of any such liability;

(d) a conversion of all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such liability under this
Agreement or any other Note Document; or

(e) the variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 2.13 Additional Notes. The Issuer may, from time to time, in its sole discretion and
without the consent of any Noteholder or Agent, but subject to the terms and conditions of this
Section 2.13, issue additional Notes under this Agreement (the “Additional Notes”) to additional
Persons (the “Additional Noteholders”) pursuant to an Additional Notes Amendment (as defined
below) as consideration (in whole or in part) for the Texas Facility Acquisition and/or the
Pennsylvania Facility Acquisition. The Additional Notes issued pursuant to an Additional Notes
Amendment shall be subject to the following terms and conditions:

(a) the Additional Notes shall be dated the date of issue thereof, bear interest at
such rate or rates, mature on such date or dates, be subject to such mandatory and optional
prepayment on such dates and at such premiums, if any, have such additional or different
conditions precedent to closing, such representations and warranties and such additional or
different covenants as shall be specified in an amendment to this Agreement (an “Additional Notes
Amendment”) to be executed by Issuer and each Additional Noteholder (whereupon, this
Agreement will be amended by such Additional Notes Amendment without further action by the
then Noteholders or Agent); provided, that, any additional or different covenants, any additional
rights to mandatory or optional prepayment, any increased pricing or premiums and any other term
or condition of such Additional Notes that is more favorable than the terms of the Notes then
outstanding hereunder shall inure to the benefit of all Noteholders;

(b) such Additional Notes shall constitute Notes hereunder, shall rank pari
passu with all other Notes issued hereunder and be entitled to the same rights and be subject to the
same obligations of all other Notes issued hereunder;

(c) the Additional Noteholders will become Noteholders hereunder upon
execution of the applicable Additional Notes Amendment; and

-37-
